
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


        This CREDIT AGREEMENT (this "Agreement"), dated as of July 31, 2003
among SAMSONITE CORPORATION, a Delaware corporation ("U.S. Borrower") and
SAMSONITE EUROPE N.V., a Belgian corporation ("European Borrower") (U.S.
Borrower and European Borrower are sometimes collectively referred to herein as
the "Borrowers" and individually as a "Borrower"); the other Credit Parties
signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(in its individual capacity, "GE Capital"), for itself, as Agent and as North
American Collateral Agent, KBC Bank NV (in its individual capacity, "KBC Bank"),
as Fronting Lender (the "Fronting Lender") and as European Agent (the "European
Agent"), and the other Lenders signatory hereto from time to time.

RECITALS

        WHEREAS, Borrowers have requested that Lenders extend (i) a revolving
credit facility to U.S. Borrower of up to Thirty Five Million Dollars
($35,000,000) and (ii) a revolving credit facility to European Borrower of up to
Twenty Two Million Twenty Six Thousand Four Hundred and Thirty One Euros (EUR
22,026,431) for the purpose of refinancing certain indebtedness of Borrowers and
to provide (a) working capital financing for Borrowers, (b) funds for other
general corporate purposes of Borrowers and (c) funds for other purposes
permitted hereunder; and for these purposes, Lenders are willing to make certain
loans and other extensions of credit to Borrowers of up to such amount upon the
terms and conditions set forth herein; and

        WHEREAS, Borrowers have agreed to secure all of their obligations under
the Loan Documents by granting to Agent, North American Collateral Agent and
European Agent, as applicable, for the benefit of Lenders, a security interest
in and lien upon certain of their existing and after-acquired personal and real
property; and

        WHEREAS, the Domestic Secured Guarantors and C.V. Holdings are willing
to guarantee all of the Obligations, and the Foreign Guarantors, Domestic
Secured Guarantors, C.V. Holdings and U.S. Borrower are willing to guarantee the
European Obligations; and

        WHEREAS, capitalized terms used in this Agreement shall have the
meanings ascribed to them in Annex A and, for purposes of this Agreement and the
other Loan Documents, the rules of construction set forth in Annex A shall
govern. All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, "Appendices") hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement. These Recitals shall be construed as
part of the Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree as follows:

1.     AMOUNT AND TERMS OF CREDIT

        1.1    Credit Facilities.    

        (a)    U.S. Revolving Credit Facility.    

          (i)  Subject to the terms and conditions hereof, each U.S. Revolving
Lender agrees to make available to U.S. Borrower from time to time until the
Commitment Termination Date its Pro Rata Share of advances (each, a "U.S.
Revolving Credit Advance") in Dollars, Sterling or Euros. The Dollar Equivalent
of U.S. Revolving Credit Advances denominated in Sterling and Euros shall not
exceed $10,000,000 in the aggregate outstanding at any time (the "Alternative
Currency Sublimit"). The Pro Rata Share of the U.S. Revolving Loan of any U.S.
Revolving Lender shall not at any time exceed its separate U.S. Revolving Loan
Commitment. The obligations of each U.S. Revolving Lender hereunder shall be
several and not joint. Until the Commitment Termination Date, U.S. Borrower may
borrow, repay and reborrow under this Section 1.1(a); provided that the amount
of

--------------------------------------------------------------------------------

any U.S. Revolving Credit Advance to be made at any time shall not exceed U.S.
Borrowing Availability at such time. U.S. Borrowing Availability may be reduced
by Reserves imposed by Agent in its reasonable credit judgment (it being agreed
that Agent shall use reasonable efforts to consult with and notify U.S. Borrower
prior to imposing any such Reserves after the Closing Date). In addition, the
Dollar Equivalent sum of the U.S. Revolving Loan and U.S. Swing Line Loan
outstanding to U.S. Borrower shall not exceed at any time the Dollar Equivalent
of the U.S. Borrowing Base at such time. Each U.S. Revolving Credit Advance
shall be made on notice by U.S. Borrower to one of the representatives of Agent
identified in Schedule 1.1(a) at the address specified therein. Any such notice
must be given no later than (1) 1:00 p.m. (New York City time) on the Business
Day of the proposed U.S. Revolving Credit Advance, in the case of an Index Rate
Loan, or (2) 1:00 p.m. (New York City time) on the date which is three
(3) Business Days prior to the proposed U.S. Revolving Credit Advance, in all
other cases. Each such notice (a "U.S. Notice of Revolving Credit Advance") must
be given in writing (by telecopy or overnight courier) substantially in the form
of Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be reasonably required by Agent. If U.S.
Borrower desires to have the U.S. Revolving Credit Advances bear interest by
reference to a LIBOR Rate or Euribor Rate, U.S. Borrower must comply with
Section 1.5(e).

         (ii)  Except as provided in Section 1.12, U.S. Borrower shall execute
and deliver to each U.S. Revolving Lender a note to evidence the U.S. Revolving
Loan Commitment of that U.S. Revolving Lender. Each note shall be in the
principal amount of the U.S. Revolving Loan Commitment of the applicable U.S.
Revolving Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(a)(ii) (each a "U.S. Revolving Note" and, collectively, the "U.S.
Revolving Notes"). Each U.S. Revolving Note shall represent the obligation of
U.S. Borrower to pay the amount of the applicable U.S. Revolving Lender's U.S.
Revolving Loan Commitment or, if less, such U.S. Revolving Lender's Pro Rata
Share of the aggregate unpaid principal amount of all U.S. Revolving Credit
Advances together with interest thereon as prescribed in Section 1.5. The entire
unpaid balance of the aggregate U.S. Revolving Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date.

        (iii)  Anything in this Agreement to the contrary notwithstanding, at
the request of U.S. Borrower, in its discretion Agent may (but shall have
absolutely no obligation to) make U.S. Revolving Credit Advances in Dollars to
U.S. Borrower on behalf of U.S. Revolving Lenders in amounts that cause the
outstanding balance of the aggregate U.S. Revolving Loan to exceed the Dollar
Equivalent of the U.S. Borrowing Base (less the Dollar Equivalent of the U.S.
Swing Line Loan) (any such excess U.S. Revolving Credit Advances are herein
referred to collectively as "Overadvances"); provided that (A) no such event or
occurrence shall cause or constitute a waiver of Agent's, U.S. Swing Line
Lender's, or U.S. Revolving Lenders' right to refuse to make any further
Overadvances, U.S. Swing Line Advances or U.S. Revolving Credit Advances, or
incur any U.S. Letter of Credit Obligations, as the case may be, at any time
that an Overadvance exists, and (B) no Overadvance shall result in a Default or
Event of Default based on U.S. Borrower's failure to comply with
Section 1.1(a)(i) or Section 1.3(b)(i) for so long as Agent permits such
Overadvance to be outstanding, but solely with respect to the amount of such
Overadvance. In addition, Overadvances may be made even if the conditions to
lending set forth in Section 2 have not been met. All Overadvances shall
constitute Dollar Index Rate Loans, shall bear interest at the Default Rate and
shall be payable on the earlier of demand or the Commitment Termination Date.
Except as otherwise provided in

2

--------------------------------------------------------------------------------




Section 1.11(b), the authority of Agent to make Overadvances is limited to an
aggregate amount not to exceed $3,500,000 at any time, shall not cause the
aggregate U.S. Revolving Loan to exceed the U.S. Maximum Amount, and may be
revoked prospectively by a written notice to Agent signed by U.S. Revolving
Lenders holding more than 50% of the U.S. Revolving Loan Commitments.

        (b)    U.S. Swing Line Facility.    

          (i)  Agent shall notify the U.S. Swing Line Lender upon Agent's
receipt of any U.S. Notice of Revolving Credit Advance. Subject to the terms and
conditions hereof, the U.S. Swing Line Lender may, in its reasonable discretion,
make available from time to time until the Commitment Termination Date advances
in Dollars, Sterling and Euros (each, a "U.S. Swing Line Advance") in accordance
with any such notice. The provisions of this Section 1.1(b) shall not relieve
U.S. Revolving Lenders of their obligations to make U.S. Revolving Credit
Advances under Section 1.1(a); provided that if the U.S. Swing Line Lender makes
a U.S. Swing Line Advance pursuant to any such notice, such U.S. Swing Line
Advance shall be in lieu of any U.S. Revolving Credit Advance that otherwise may
be made by U.S. Revolving Credit Lenders pursuant to such notice. The Dollar
Equivalent of U.S. Swing Line Advances outstanding shall not exceed in the
aggregate at any time the lesser of (A) the U.S. Swing Line Commitment and
(B) the lesser of the U.S. Maximum Amount and (except for Overadvances) the
Dollar Equivalent of the U.S. Borrowing Base, in each case, less the outstanding
balance of the U.S. Revolving Loan in Dollar Equivalents at such time ("U.S.
Swing Line Availability"). Until the Commitment Termination Date, U.S. Borrower
may from time to time borrow, repay and reborrow under this Section 1.1(b). Each
U.S. Swing Line Advance shall be made pursuant to a U.S. Notice of Revolving
Credit Advance delivered to Agent in accordance with Section 1.1(a). Any such
notice must be given no later than 1:00 p.m. (New York City time) on the
Business Day of the proposed U.S. Swing Line Advance. Unless the U.S. Swing Line
Lender has received at least one Business Day's prior written notice from
Requisite U.S. Revolving Lenders instructing it not to make a U.S. Swing Line
Advance, the U.S. Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Section 2.2, be entitled to fund that U.S.
Swing Line Advance, and to have each U.S. Revolving Lender make U.S. Revolving
Credit Advances in accordance with Section 1.1(b)(iii) or purchase participating
interests in accordance with Section 1.1(b)(iv). Notwithstanding any other
provision of this Agreement or the other Loan Documents, U.S. Swing Line
Advances shall bear interest by reference to the Dollar Index Rate, Euro Index
Rate or Sterling Index Rate, as applicable. U.S. Borrower shall repay the
aggregate outstanding principal amount of the U.S. Swing Line Loan upon demand
therefor by Agent.

         (ii)  U.S. Borrower shall execute and deliver to the U.S. Swing Line
Lender a promissory note to evidence the U.S. Swing Line Commitment. The note
shall be in the principal amount of the U.S. Swing Line Commitment of the U.S.
Swing Line Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(b)(ii) (the "U.S. Swing Line Note"). The U.S. Swing Line Note shall
represent the obligation of U.S. Borrower to pay the amount of the U.S. Swing
Line Commitment or, if less, the aggregate unpaid principal amount of all U.S.
Swing Line Advances made to U.S. Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the U.S. Swing Line Loan
and all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date if not
sooner paid in full.

3

--------------------------------------------------------------------------------




        (iii)  The U.S. Swing Line Lender, at any time and from time to time no
less frequently than once weekly, shall on behalf of U.S. Borrower (and U.S.
Borrower hereby irrevocably authorizes the U.S. Swing Line Lender to so act on
its behalf) request each U.S. Revolving Lender (including the U.S. Swing Line
Lender) to make U.S. Revolving Credit Advances to U.S. Borrower (which shall be
Index Rate Loans) in the amounts equal to that U.S. Revolving Lender's Pro Rata
Share of the principal amounts of the U.S. Swing Line Advances (the "Refunded
U.S. Swing Line Loan") outstanding on the date such notice is given. Unless any
of the events described in Sections 8.1(h) or 8.1(i) has occurred (in which
event the procedures of Section 1.1(b)(iv) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
U.S. Revolving Credit Advance are then satisfied, each U.S. Revolving Lender
shall disburse directly to Agent its Pro Rata Share of such U.S. Revolving
Credit Advances on behalf of the U.S. Swing Line Lender prior to 3:00 p.m. (New
York City time) in immediately available funds on the Business Day next
succeeding the date that notice is given. The proceeds of those U.S. Revolving
Credit Advances shall be immediately paid to the U.S. Swing Line Lender and
applied to repay the Refunded U.S. Swing Line Loan of U.S. Borrower.

        (iv)  If, prior to refunding U.S. Swing Line Advances with U.S.
Revolving Credit Advances pursuant to Section 1.1(b)(iii), one of the events
described in Sections 8.1(h) or 8.1(i) has occurred, then, subject to the
provisions of Section 1.1(b)(v) below, each U.S. Revolving Lender shall, on the
date such U.S. Revolving Credit Advances were to have been made for the benefit
of U.S. Borrower, purchase from the U.S. Swing Line Lender an undivided
participation interest in the U.S. Swing Line Loan in an amount equal to its Pro
Rata Share of each U.S. Swing Line Advance. Upon request of U.S. Swing Line
Lender, each U.S. Revolving Lender shall promptly transfer to the U.S. Swing
Line Lender, in immediately available funds, the amount of its participation
interest.

         (v)  Each U.S. Revolving Lender's obligation to make U.S. Revolving
Credit Advances in accordance with Section 1.1(b)(iii) and to purchase
participation interests in accordance with Section 1.1(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right that such U.S.
Revolving Lender may have against the U.S. Swing Line Lender, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
any Default or Event of Default; (C) any inability of any Borrower to satisfy
the conditions precedent to borrowing set forth in this Agreement at any time or
(D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any U.S. Revolving Lender does not make
available to Agent or the U.S. Swing Line Lender, as applicable, the amount
required pursuant to Sections 1.1(b)(iii) or 1.1(b)(iv), as the case may be, the
U.S. Swing Line Lender shall be entitled to recover such amount on demand from
such U.S. Revolving Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the Federal Funds Rate
for the first two Business Days and at the Dollar Index Rate thereafter.

        (c)    European Revolving Credit Facility.    

          (i)  Subject to the terms and conditions hereof, Fronting Lender
agrees to make available to European Borrower from time to time until the
Commitment Termination Date advances (each, a "European Revolving Credit
Advance") in Euros in the aggregate amount not to exceed the European Revolving
Loan Commitments, and each European Revolving Loan Participant shall purchase a
risk participation from the Fronting Lender in the amount of its European
Revolving Loan Commitment. The obligations of each

4

--------------------------------------------------------------------------------

European Revolving Loan Participant hereunder shall be several and not joint.
Until the Commitment Termination Date, European Borrower may borrow, repay and
reborrow under this Section 1.1(c); provided that the amount of any European
Revolving Credit Advance to be made at any time shall not exceed the Euro
Equivalent of European Borrowing Availability at such time. European Borrowing
Availability may be reduced by Reserves imposed by Agent in its reasonable
credit judgment (it being agreed that Agent shall use reasonable efforts to
consult with and notify European Borrower prior to imposing any such Reserves
after the Closing Date). In addition, the European Revolving Loan outstanding
shall not exceed at any time the Euro Equivalent of the European Borrowing Base
at such time. Each European Revolving Credit Advance shall be made on notice by
European Borrower to one of the representatives of Fronting Lender identified in
Schedule 1.1(c) at the address specified therein. Any such notice must be given
no later than (1) noon (Brussels time) on the date which is two (2) Business
Days prior to the proposed European Revolving Credit Advance, in the case of
Euro Index Rate Loan, or (2) noon (Brussels time) on the date which is three
(3) Business Days prior to the proposed European Revolving Credit Advance, in
all other cases. Each such notice (a "European Notice of Revolving Credit
Advance") must be given in writing (by telecopy or overnight courier)
substantially in the form of Exhibit 1.1(c)(i), and shall include the
information required in such Exhibit and such other information as may be
reasonably required by Fronting Lender. If European Borrower desires to have the
European Revolving Credit Advances bear interest by reference to a Euribor Rate,
European Borrower must comply with Section 1.5(e).

         (ii)  Except as provided in Section 1.12, European Borrower shall
execute and deliver a note to Fronting Lender to evidence the European Revolving
Loan Commitments. The note shall be in the principal amount of the European
Revolving Loan Commitments, dated the Closing Date and substantially in the form
of Exhibit 1.1(c)(ii)  (the "European Revolving Note"). The European Revolving
Note shall represent the obligation of European Borrower to pay the amount of
the European Revolving Loan Commitments or, if less, the aggregate unpaid
principal amount of all European Revolving Credit Advances together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
aggregate European Revolving Loan and all other non-contingent Obligations shall
be immediately due and payable in full in immediately available funds on the
Commitment Termination Date.

        (d)    Reliance on Notices.    Agent and Fronting Lender shall be
entitled to rely upon, and shall be fully protected in relying upon, any U.S.
Notice of Revolving Credit Advance, European Notice of Revolving Credit Advance,
Notice of Conversion/Continuation or similar notice believed by Agent or
Fronting Lender to be genuine. Agent and Fronting Lender may assume that each
Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent or
Fronting Lender, as the case may be, has actual knowledge to the contrary.

        1.2    Letters of Credit.    Subject to and in accordance with the terms
and conditions contained herein and in Annex B, Borrowers shall have the right
to request, and U.S. Revolving Lenders and Fronting Lender agree to incur, or
purchase participations in, U.S. Letter of Credit Obligations and European
Letter of Credit Obligations, as the case may be, in respect of U.S. Borrower
and European Borrower, as the case may be.

        1.3    Prepayments.    

        (a)    Reductions in Revolving Loan Commitments.    U.S. Borrower may at
any time on at least five (5) days' prior written notice to Agent permanently
reduce (but not terminate) a

5

--------------------------------------------------------------------------------

portion of the U.S. Revolving Loan Commitment; provided that (A) any such
reduction shall be in a minimum amount in Dollar Equivalents of $5,000,000 and
integral Dollar Equivalent multiples of $1,000,000 in excess of such amount,
(B) the U.S. Revolving Loan Commitment shall not be reduced to an amount less
than $25,000,000, and (C) after giving effect to such reduction, U.S. Borrower
shall comply with Section 1.3(b)(i). Any reduction in the U.S. Revolving Loan
Commitment shall result in pro rata reductions in the Alternative Currency
Sublimit and the U.S. L/C Sublimit. In addition, U.S. Borrower and European
Borrower, may at any time on at least ten (10) days' prior written notice to
Agent and Fronting Lender terminate the U.S. Revolving Loan Commitment and the
European Revolving Loan Commitment respectively; provided that the U.S.
Revolving Loan Commitment and European Revolving Loan Commitment shall be
terminated simultaneously; and provided further that upon such terminations, all
Loans and other Obligations shall be immediately due and payable in full and all
European Letter of Credit Obligations and all U.S. Letter of Credit Obligations
shall be cash collateralized in, at Agent's or Fronting Lender's option, an
interest bearing account pursuant to documentation satisfactory to the Agent or
Fronting Lender or otherwise satisfied in accordance with Annex B hereto. Any
reduction of the U.S. Revolving Loan Commitment or termination of the U.S.
Revolving Loan Commitment and European Revolving Loan Commitment must be
accompanied by the payment of any LIBOR or Euribor, as applicable, funding
breakage costs (if any) in accordance with Section 1.13(b). Upon any such
reduction or termination, the right of the U.S. Borrower and/or the Borrowers,
as the case may be, to request U.S. Revolving Credit Advances and/or European
Revolving Credit Advances, as the case may be, or request that U.S. Letter of
Credit Obligations and/or European Letter of Credit Obligations, as the case may
be, be incurred on its behalf or request U.S. Swing Line Advances shall
simultaneously be permanently reduced or terminated, as the case may be. Each
notice of partial reduction and related prepayment (if any) shall designate the
Loans or other Obligations to which such prepayment is to be applied.

        (b)    Mandatory Prepayments.    

          (i)  If at any time the Dollar Equivalent aggregate outstanding
balance of the U.S. Revolving Loan exceeds the lesser of (A) the U.S. Maximum
Amount and (B) the U.S. Borrowing Base, U.S. Borrower shall immediately repay
the aggregate outstanding amount of the U.S. Revolving Credit Advances to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of the aggregate outstanding U.S. Revolving Credit Advances,
U.S. Borrower shall provide cash collateral for the U.S. Letter of Credit
Obligations in the manner set forth in Annex B to the extent required to
eliminate such excess. Notwithstanding the foregoing, any Overadvance made
pursuant to Section 1.1(a)(iii)  shall be repaid in accordance with
Section 1.1(a)(iii).

         (ii)  If at any time the aggregate outstanding balance of the European
Revolving Loan exceeds the lesser of (A) the European Maximum Amount and (B) the
European Borrowing Base, European Borrower shall immediately repay the aggregate
outstanding amount of the European Revolving Credit Advances to the extent
required to eliminate such excess. If any such excess remains after repayment in
full of the aggregate outstanding European Revolving Credit Advances, European
Borrower shall provide cash collateral for the European Letter of Credit
Obligations in the manner set forth in Annex B to the extent required to
eliminate such excess.

        (iii)  Immediately upon receipt by any Samsonite Entity of any cash
proceeds of any Asset Disposition, the applicable Borrower (which is the
Borrower that received such cash proceeds or, if such cash proceeds are received
by a Samsonite Entity other than Borrower, which is the Borrower that is the
most direct holder of Stock of such Samsonite Entity) shall prepay the Loans in
an amount equal to all such proceeds, net of

6

--------------------------------------------------------------------------------




(A) commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Samsonite
Entity in connection therewith (in each case, paid to non-Affiliates),
(B) transfer taxes, goods and services and sales taxes, if applicable,
(C) amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any, (D) an appropriate
reserve for income taxes in accordance with GAAP in connection therewith, and
(E) any amounts required to be held in escrow in connection with such
transaction, provided that the escrowed amounts shall be applied to repay the
Loans under this clause (iii) as and to the extent released from escrow. Any
such prepayment shall be applied in accordance with Section 1.3(c). Proceeds of
an Asset Disposition to the extent such Asset Disposition is permitted under
Sections 6.8(a), (b), (d), (e) and (f) shall not be subject to mandatory
prepayment under this clause (iii), and proceeds of an Asset Disposition by a
Foreign Samsonite Entity to the extent such Asset Disposition is permitted under
Section 6.8(c) shall not be subject to mandatory prepayment under this
clause (iii) as long as the applicable Foreign Samsonite Entity promptly
following such applicable Foreign Samsonite Entity's receipt thereof, notifies
Agent of its intent in writing to reinvest such proceeds in Equipment and
Fixtures or other assets used or useful in the conduct of business of one or
more Samsonite Entities within 365 days after such Asset Disposition and such
proceeds are so reinvested or committed to be reinvested pursuant to a binding
agreement within 365 days after such Asset Disposition.

        (iv)  If any Borrower or any of its Subsidiaries issues Stock, no later
than the Business Day following the date of receipt of the cash proceeds
thereof, the applicable Borrower (which is the Borrower that received such cash
proceeds or, if such cash proceeds are received by a Samsonite Entity other than
Borrower, which is the Borrower that is the most direct holder of Stock of such
Samsonite Entity) shall prepay the Loans (and cash collateralize all applicable
Letter of Credit Obligations) in an amount equal to 100% of such cash proceeds,
net of underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith. Any such prepayment shall be applied in
accordance with Section 1.3(c). Proceeds of Stock issuances (A) received by a
Samsonite Entity from another Samsonite Entity which continues to directly own
100% of the issued and outstanding Stock of the Samsonite Entity receiving such
proceeds, (B) to employees of Borrowers and their Subsidiaries consistent with
practices in existence prior to the Closing Date and (C) as the result of a
capital contribution to U.S. Borrower which, immediately upon receipt thereof by
U.S. Borrower, is used to pay for all or a portion of the purchase price of a
Permitted Acquisition, shall not be subject to prepayment under this
Section 1.3(b)(iv).

         (v)  Except as set forth below, if at any time any Samsonite Entity
makes or permits to exist any investment in, or makes or permits to exist any
loans or advances of money to any Person, through the direct or indirect lending
of money, holding of securities or otherwise, the applicable Borrower (which is
the Borrower which made the applicable investment, loan or advance, or if such
investment, loan or advance is made by a Samsonite Entity other than a Borrower,
which is the Borrower which is the most direct holder of stock of such Samsonite
Entity) shall immediately repay the Loans (and, after repayment in full of the
outstanding amount of the applicable Revolving Credit Advances and if an Event
of Default has occurred and is continuing, shall provide cash collateral for
U.S. Letter of Credit Obligations or European Letter of Credit Obligations (as
applicable) in the manner set forth in Annex B) in an amount equal to the
aggregate amount of such investments, loans and advances (in addition, (x) each
Person which receives any investment loan or advance which requires a prepayment
pursuant to this Section 1.3(b)(v) hereby agrees that it shall be and is jointly
and severally liable for the

7

--------------------------------------------------------------------------------




payment of all amounts payable pursuant to this Section 1.3(b)(v) (and each
Borrower hereby agrees to cause each such Person to make all such payments) as a
result of an investment, loan or advance in or to such Person, (y) without
duplication of amounts already paid as a result of the applicable required
prepayment, such Person shall, immediately upon such Person becoming liable
therefore, make a payment to the Agent in the amount of the applicable required
prepayment, and (z) such Person waives all notice, presentment and other
requirements relating to such obligation and such Person hereby waives all
actions or circumstances which might constitute a defense to its obligations
hereunder). Any such prepayment shall be applied in accordance with
Section 1.3(c). The provisions of this Section 1.3(b)(v) shall not apply to (i)
 investments, loan and advances permitted pursuant to one or more of Sections
6.2(b), (c), (d), (e), (f), (g), (h), (j), (k), (l), (m) and (n); (ii) as long
as (A) at the time of each of the following proposed investments, loans or
advances and after giving effect thereto, each Samsonite Entity making such
investment, loan or advance is Solvent, (B) no Default or Event of Default has
occurred and is continuing or would result after giving effect to each of the
following proposed investments, loans or advances and (C) U.S. Borrower shall
have U.S. Borrowing Availability of at least $5,000,000 after giving effect to
each of the following proposed investments, loans or advances: (1) additional
investments, loans or advances made by U.S. Borrower after the Closing Date in
or to Samsonite Canada as long as the aggregate outstanding amount thereof at
any time does not exceed the Dollar Equivalent of $3,500,000; (2) additional
investments, loans or advances made by U.S. Borrower after the Closing Date in
or to Samsonite Stores as long as the aggregate outstanding amount thereof at
any time does not exceed the Dollar Equivalent of $10,000,000; (3) additional
investments, loans or advances made by U.S. Borrower after the Closing Date in
or to European Borrower as long as the aggregate outstanding amount thereof at
any time does not exceed the Dollar Equivalent of $10,000,000; (4) additional
investments, loans or advances made by U.S. Borrower after the Closing Date in
or to any Samsonite Entity (other than Joint Venture Subsidiaries, Samsonite
Canada, Samsonite Stores and European Borrower) (and any Person which,
immediately following such investment, loan or advance, becomes a Samsonite
Entity) as long as the aggregate outstanding amount thereof at any time does not
exceed the Dollar Equivalent of $5,000,000; and (5) additional investments,
loans or advances made by U.S. Borrower after the Closing Date in or to other
Foreign Samsonite Entities (other than Joint Venture Subsidiaries) (and any
Person which, immediately following such investment, loan or advance, becomes a
Foreign Samsonite Entity) as long as the aggregate outstanding amount thereof at
any time does not exceed the Dollar Equivalent of $10,000,000 and (iii) as long
as (A) at the time of each of the following proposed investments, loans or
advances and after giving effect thereto, European Borrower is Solvent, (B) no
Default or Event of Default has occurred or is continuing or would result after
giving effect to the following proposed investments, loans or advances and
(C) European Borrower shall have European Borrowing Availability of at least the
Dollar Equivalent of $5,000,000 after giving effect to the following proposed
investments, loans or advances: additional investments, loans or advances made
by European Borrower after the Closing Date in or to another Foreign Samsonite
Entity (other than Joint Venture Subsidiaries) (and any Person which,
immediately following such investment, loan or advance, becomes a Foreign
Samsonite Entity) as long as the aggregate outstanding amount thereof at any
time does not exceed the Dollar Equivalent of $10,000,000. For purposes of this
clause (v), the value of any non-cash investment shall be its fair market value
at the time of investment in Dollar Equivalents.

8

--------------------------------------------------------------------------------





        (c)    Application of Certain Mandatory Prepayments.    Any prepayments
made by any Borrower pursuant to Sections 1.3(b)(iii), (b)(iv) or (b)(v) above
shall be applied to the Obligations owing by that Borrower as follows: first, to
Fees and reimbursable expenses of Agent, North American Collateral Agent and
European Agent then due and payable pursuant to any of the Loan Documents;
second, in the case of U.S. Borrower, to interest then due and payable on the
U.S. Swing Line Loan; third, in the case of U.S. Borrower, to the principal
balance of the U.S. Swing Line Loan outstanding until the same has been repaid
in full; fourth, to interest then due and payable on European Revolving Credit
Advances (and, in that case, first to interest on the European Revolving Credit
Advances excluding the Participation Fee and second to the Participation Fee) or
U.S. Revolving Credit Advances, as applicable, to such Borrower; fifth, to the
principal balance of European Revolving Credit Advances or U.S. Revolving Credit
Advances, as applicable, to such Borrower outstanding until the same has been
paid in full; sixth, if an Event or Default has occurred and is continuing, to
any European Letter of Credit Obligations or U.S. Letter of Credit Obligations,
as applicable, of Borrowers to provide cash collateral therefor in the manner
set forth in Annex B, until all such Letter of Credit Obligations have been
fully cash collateralized in the manner set forth in Annex B; and last, in the
case of U.S. Borrower, to European Obligations in such order as Agent elects.
Neither any Revolving Loan Commitment nor the U.S. Swing Line Commitment shall
be permanently reduced by the amount of any such prepayments.

        (d)    Application of Prepayments from Insurance and Condemnation
Proceeds.    Prepayments from insurance or condemnation proceeds in connection
with an event of loss in accordance with Section 5.4(c) and the Mortgages,
respectively, shall be applied as follows: insurance proceeds from casualties or
losses to cash or Inventory of U.S. Borrower or any Domestic Secured Guarantor
shall be applied, first, to the U.S. Swing Line Loans, second, to the U.S.
Revolving Loan and third, to such other Obligation as the Agent determines;
insurance or condemnation proceeds from casualties or losses to Equipment,
Fixtures and Real Estate shall be applied to such Obligations as Agent elects.
All insurance or condemnation proceeds of assets of European Borrower or any
other Foreign Credit Party shall, subject to Section 5.4(c), be applied to the
European Revolving Loan and other Obligations of European Borrower as Agent
elects. Neither the U.S. Revolving Loan Commitment, the European Revolving Loan
Commitment nor the U.S. Swing Line Loan Commitment shall be permanently reduced
by the amount of any such prepayments. If insurance or condemnation proceeds
received by a particular Borrower exceed the outstanding principal balances of
the Loans to that Borrower or if the precise amount of insurance or condemnation
proceeds allocable to Inventory as compared to Equipment, Fixtures and Real
Estate are not otherwise determined, the allocation and application of those
proceeds shall be determined by Agent, subject to the approval of Requisite
Lenders.

        (e)    No Implied Consent.    Nothing in this Section 1.3 shall be
construed to constitute Agent's or any Lender's consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.

        (f)    Application Generally.    All mandatory prepayments shall (i) to
the extent practicable, be applied to Index Rate Loans prior to being applied to
LIBOR Loans or Euribor Loans and (ii) to the extent no Default or Event of
Default has occurred and is continuing and to the extent that any such
prepayment is otherwise to be applied to a LIBOR Loan or a Euribor Loan prior to
the end of the applicable Interest Period with respect thereto (and such
prepayment would require payment of breakage costs in accordance with
Section 1.13(b)), at the request of the applicable Borrower, be held by the
Agent (at the Agent's option, in an interest bearing account pursuant to
documentation satisfactory to the Agent) until the end of

9

--------------------------------------------------------------------------------




the applicable Interest Period and, on the last day of the applicable Interest
Period, be applied to prepay Loans and cash collateralize Letters of Credit as
otherwise required hereunder.

        (g)   The provisions of Section 1.3(b)(iii) shall not apply to any Asset
Disposition by any Joint Venture Subsidiary; the provisions of
Section 1.3(b)(iv) shall not apply to any Stock issuance by any Joint Venture
Subsidiary; the provisions of Section 1.3(b)(v)  shall not apply to any
investment, loan or advance made by any Joint Venture Subsidiary; and the
provisions of Section 1.3(d) shall not apply to any insurance or condemnation
proceeds in connection with any loss, damage, or destruction to the assets of a
Joint Venture Subsidiary.

        1.4    Use of Proceeds.    Borrowers shall utilize the proceeds of the
Loans solely for the Refinancing (and to pay any related transaction expenses),
for the financing of Borrowers' ordinary working capital and general corporate
needs, and U.S. Borrower may use the proceeds of the U.S. Revolving Loan to
finance Permitted Acquisitions by U.S. Borrower and European Borrower may use
the proceeds of the European Revolving Loan to finance Permitted Acquisitions by
European Borrower, subject to the terms and conditions set forth herein.
Disclosure Schedule (1.4) contains a description of Borrowers' sources and uses
of funds as of the Closing Date, including Loans and any Letter of Credit
Obligation to be made or incurred on that date, and a funds flow memorandum
detailing how funds from each source are to be transferred to particular uses.

        1.5    Interest and Applicable Margins.    

        (a)   U.S. Borrower shall pay interest to Agent, for the ratable benefit
of Lenders with respect to the various Loans denominated in Dollars being made
by each Lender to U.S. Borrower, in Dollars in arrears on each applicable
Interest Payment Date, at the following rates: (i) with respect to the U.S.
Revolving Credit Advances denominated in Dollars, the Dollar Index Rate plus the
Applicable U.S. Revolver Dollar Index Margin per annum or, at the election of
U.S. Borrower, the applicable LIBOR Rate plus the Applicable U.S. Revolver LIBOR
Margin per annum; and (ii) with respect to the U.S. Swing Line Loan, the Dollar
Index Rate plus the Applicable U.S. Revolver Dollar Index Margin per annum.

        U.S. Borrower shall pay interest to Agent, for the benefit of Lenders
with respect to the Loans denominated in Euros being made to U.S. Borrower, in
Euros in arrears on each applicable Interest Payment Date, at the Euro Index
Rate plus the Applicable U.S. Revolver Euro Index Margin per annum or, at the
election of U.S. Borrower the applicable Euribor Rate plus the Applicable U.S.
Revolver Euribor Margin per annum.

        U.S. Borrower shall pay interest to Agent, for the benefit of Lenders
with respect to the Loans denominated in Sterling being made to U.S. Borrower,
in Sterling in arrears on each applicable Interest Payment Date, at the Sterling
Index Rate plus the Applicable U.S. Revolver Sterling Index Margin per annum or
at the election of U.S. Borrower, the applicable LIBOR Rate plus the Applicable
U.S. Revolver LIBOR Margin per annum.

        European Borrower shall pay interest to Fronting Lender with respect to
the Loans denominated in Euros being made by Fronting Lender to European
Borrower, in Euros in arrears on each applicable Interest Payment Date, at the
Euro Index Rate plus the Applicable European Revolver Index Margin per annum or,
at the election of European Borrower, the applicable Euribor Rate plus the
Applicable European Revolver Euribor Margin per annum.

10

--------------------------------------------------------------------------------




        As of the Closing Date, the Applicable Margins are as follows:

Applicable U.S. Revolver Dollar Index Margin   1.5 % Applicable U.S. Revolver
Euro Index Margin   4.5 % Applicable U.S. Revolver Sterling Index Margin   4.5 %
Applicable U.S. Revolver LIBOR Margin   3.0 % Applicable U.S. Revolver Euribor
Margin   3.0 % Applicable European Revolver Index Margin   4.5 % Applicable
European Revolver Euribor Margin   3.0 % Applicable Unused Line Fee Margin   0.5
%

        The Applicable Margins may be adjusted by reference to the following
grids:

If Total Net Debt to EBITDA Ratio is:


--------------------------------------------------------------------------------

  Level of
Applicable Margins:

--------------------------------------------------------------------------------

³ 4.0   Level I < 4.0, but ³ 3.5   Level II < 3.5, but ³ 3.0   Level III < 3.0,
but ³ 2.5   Level IV < 2.5   Level V

 
  Applicable Margins

--------------------------------------------------------------------------------

   
  Level I

--------------------------------------------------------------------------------

  Level II

--------------------------------------------------------------------------------

  Level III

--------------------------------------------------------------------------------

  Level IV

--------------------------------------------------------------------------------

  Level V

--------------------------------------------------------------------------------

  Applicable U.S. Revolver Dollar Index Margin   1.75 % 1.50 % 1.25 % 1.00 %
0.75 %
Applicable U.S. Revolver Euro Index Margin
 
4.75
%
4.50
%
4.25
%
4.00
%
3.75
%
Applicable U.S. Revolver Sterling Index Margin
 
4.75
%
4.50
%
4.25
%
4.00
%
3.75
%
Applicable U.S. Revolver LIBOR Margin
 
3.25
%
3.00
%
2.75
%
2.50
%
2.25
%
Applicable U.S. Revolver Euribor Margin
 
3.25
%
3.00
%
2.75
%
2.50
%
2.25
%
Applicable European Revolver Index Margin
 
4.75
%
4.50
%
4.25
%
4.00
%
3.75
%
Applicable European Revolver Euribor Margin
 
3.25
%
3.00
%
2.75
%
2.50
%
2.25
%
Applicable Unused Line Fee Margin
 
0.50
%
0.50
%
0.50
%
0.25
%
0.25
%

        Adjustments in the Applicable Margins commencing with the Fiscal Quarter
ending July, 2003 shall be implemented quarterly on a prospective basis, for
each calendar month commencing at least five (5) days after the date of delivery
to Lenders of the quarterly unaudited or annual audited (as applicable)
Financial Statements evidencing the need for an adjustment. Concurrently with
the delivery of those Financial Statements, U.S. Borrower shall deliver to Agent
and Lenders a certificate, signed by its chief financial officer, setting forth
in reasonable detail the basis for the continuance of, or any change in, the
Applicable Margins. Failure by U.S. Borrower to deliver such Financial
Statements within forty-five (45) days after the end of each Fiscal Quarter or
within ninety (90) days after the end of each Fiscal Year, as applicable, shall,
in addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest levels set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required. If an Event of Default has occurred and is continuing at the time
any reduction in the Applicable Margins is to be implemented, that reduction
shall be deferred until the first day of the first calendar month following the
date on which such Event of Default is waived or cured.

11

--------------------------------------------------------------------------------

        (b)   If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period
and Euribor Period) and, with respect to payments of principal, interest thereon
shall be payable at the then applicable rate during such extension.

        (c)   All computations of Fees calculated on a per annum basis and
interest shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such interest and
Fees are payable. The Index Rate is a floating rate determined for each day.
Each determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.

        (d)   So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (h) or (i) or so long as any other Event of Default has
occurred and is continuing and at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to U.S.
Borrower, subject to applicable law, the interest rates applicable to the Loans
and the Letter of Credit Fees shall be increased by two percentage points (2%)
per annum above the rates of interest or the rate of such Fees otherwise
applicable hereunder unless Agent or Requisite Lenders elect to impose a smaller
increase (the "Default Rate"), and all outstanding Obligations shall bear
interest at the Default Rate applicable to such Obligations. Interest and Letter
of Credit Fees at the Default Rate shall accrue from the initial date of such
Event of Default until that Event of Default is cured or waived and shall be
payable upon demand.

        (e)   Subject to the conditions precedent set forth in Section 2.2, U.S.
Borrower shall have the option to (i) request that any U.S. Revolving Credit
Advance be made as a LIBOR Loan or a Euribor Loan, (ii) convert at any time all
or any part of outstanding U.S. Revolving Loan (other than the U.S. Swing Line
Loan) from Index Rate Loans to LIBOR Loans or Euribor Loans, as the case may be,
(iii) convert any LIBOR Loan or Euribor Loans, as the case may be, to an Index
Rate Loan, subject to payment of breakage costs (if any) in accordance with
Section 1.13(b) if such conversion is made prior to the expiration of the LIBOR
Period or Euribor Period applicable thereto, or (iv) continue all or any portion
of any U.S. Revolving Loan (other than the U.S. Swing Line Loan) as a LIBOR Loan
or Euribor Loan upon the expiration of the applicable LIBOR Period or Euribor
Period and the succeeding LIBOR Period or Euribor Period that continued Loan
shall commence on the first day after the last day of the LIBOR Period or
Euribor Period, as applicable, of the Loan to be continued. Subject to the
conditions precedent set forth in Section 2.2, European Borrower shall have the
option to (i) request that any European Revolving Credit Advance be made as a
Euribor Loan, (ii) convert at any time all or any part of any outstanding
European Revolving Loan from a Euro Index Rate Loan to a Euribor Loan,
(iii) convert any Euribor Loan to a Euro Index Rate Loan, subject to payment of
breakage costs (if any) in accordance with Section 1.13(b) if such conversion is
made prior to the expiration of the Euribor Period applicable thereto, or
(iv) continue all or any portion of the European Revolving Loan as a Euribor
Loan upon the expiration of the applicable Euribor Period and the succeeding
Euribor Period of that continued Loan shall commence on the first day after the
last day of the Euribor Period of the Loan to be continued. Any Loan or group of
Loans having the same proposed LIBOR Period or Euribor Period to be made or
continued as, or converted into, a LIBOR Loan or Euribor Loan, as the case may
be, must be in a minimum amount of, (a) if denominated in Dollars, $3,000,000 or
integral multiples of $500,000 in excess thereof, (b) if denominated in Euros,
3,000,000 Euros or integral multiples of 500,000 Euros in excess thereof and
(c) if denominated in Sterling, 3,000,000 Sterling or integral multiples of
500,000 Sterling in excess thereof. Any such election must be made by noon (New
York City) time in

12

--------------------------------------------------------------------------------




the case of U.S. Borrower, or noon (Brussels time) in the case of European
Borrower on the third Business Day prior to (1) the date of any proposed Advance
which is to bear interest at the LIBOR Rate or Euribor Rate, (2) the end of each
LIBOR Period or Euribor Period with respect to any LIBOR Loans or Euribor Loans
to be continued as such, or (3) the date on which the applicable Borrower wishes
to convert any Index Rate Loan to a LIBOR Loan or a Euribor Loan or any Euro
Index Rate Loan to a Euribor Loan, in each case for a LIBOR Period or a Euribor
Period designated by such Borrower in such election. If no election is received
with respect to a LIBOR Loan or Euribor Loan by noon (New York City time) in the
case of U.S. Borrower, or noon (Brussels time) in the case of European Borrower
on the third (3rd) Business Day prior to the end of the LIBOR Period or Euribor
Period with respect thereto (or if a Default or an Event of Default has occurred
and is continuing or if the additional conditions precedent set forth in
Section 2.2 shall not have been satisfied or waived), that LIBOR Loan or Euribor
Loan, as the case may be, shall be converted to the applicable Index Rate Loan
or Euro Index Rate Loan, as the case may be, at the end of its LIBOR Period or
Euribor Period, as the case may be. U.S. Borrower must make such elections by
notice to Agent and European Borrower must make such elections by notice to
Fronting Lender and Agent, in each case, in writing, by telecopy or overnight
courier. In the case of any conversion or continuation, such election must be
made pursuant to a written notice (a "Notice of Conversion/Continuation") in the
form of Exhibit 1.5(e). No U.S. Revolving Loan or European Revolving Loan may be
made as or converted into a LIBOR Loan or Euribor Loan (in each case other than
the one-month LIBOR Period or Euribor Period, respectively, provided, however,
that Borrowers shall pay to Agent or Fronting Lender (as applicable) any LIBOR
or Euribor, as applicable, funding breakage costs in accordance with
Section 1.13(b) if any of such outstanding LIBOR Loans or Euribor Loans are
assigned during syndication prior to the last day of any one-month LIBOR Period
or Euribor Period as if such assignment were a repayment in whole or in part of
such LIBOR Loan or Euribor Loan) until the earlier of (i) sixty (60) days after
the Closing Date or (ii) completion of primary syndication as determined by
Agent or (iii) such earlier date that the Agent agrees to in writing.

        (f)    Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the "Maximum Lawful Rate"), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent on behalf of
Lenders and the Fronting Lender is equal to the total interest that would have
been received had the interest rate payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate.

        1.6    Eligible Accounts.    All of the Accounts owned by U.S. Borrower
or Samsonite Stores and reflected in the most recent U.S. Borrowing Base
Certificate delivered by U.S. Borrower to Agent shall be "Eligible Accounts" for
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
reasonable credit judgment (it being agreed that Agent shall use reasonable
efforts to consult with and notify U.S. Borrower prior to establishing any such
Reserves after the Closing Date). In addition, Agent reserves the right, at any
time and from

13

--------------------------------------------------------------------------------

time to time after the Closing Date, to adjust any of the criteria set forth
below and to establish new criteria with respect to Eligible Accounts in its
reasonable credit judgment and to, subject to the approval of Supermajority U.S.
Revolving Lenders, adjust advance rates with respect to Eligible Accounts if the
effect thereof is to make more credit available. Eligible Accounts shall not
include any Account of U.S. Borrower or Samsonite Stores:

        (a)   that does not arise from the sale of goods or the performance of
services by U.S. Borrower or Samsonite Stores in the ordinary course of its
business;

        (b)   (i) upon which U.S. Borrower's or Samsonite Stores' right to
receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever or (ii) as to which U.S. Borrower or Samsonite Stores is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process or (iii) if the Account represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor's obligation to pay that
invoice is subject to U.S. Borrower's or Samsonite Stores' completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

        (c)   to the extent that any defense, counterclaim, setoff or dispute is
asserted in writing as to such Account;

        (d)   that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

        (e)   with respect to which an invoice has not been sent to the
applicable Account Debtor;

        (f)    that (i) is not owned by U.S. Borrower or Samsonite Stores or
(ii) is subject to any Lien of any other Person, other than Liens in favor of
the North American Collateral Agent;

        (g)   that arises from a sale to any director, officer, other employee
or Affiliate of any Credit Party, or to any entity that has any common officer
or director with any Credit Party;

        (h)   that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, province,
county or municipality or department, agency or instrumentality thereof unless
Agent, exercising its reasonable credit judgment, has agreed to the contrary in
writing, the Account is assignable by way of security and U.S. Borrower or
Samsonite Stores, if necessary or desirable, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940 or any applicable
state, provincial, county or municipal law restricting assignment thereof;

        (i)    that is the obligation of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, reasonably satisfactory to Agent as to
form, amount and issuer;

        (j)    to the extent U.S. Borrower or Samsonite Stores is liable for
goods sold or services rendered by the applicable Account Debtor to U.S.
Borrower or Samsonite Stores but only to the extent of the potential offset;

        (k)   that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

14

--------------------------------------------------------------------------------






        (l)    that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

          (i)  unless the Account Debtor is Best Buy, Co. Inc., the Account is
not paid within ninety (90) days following its original invoice date;

         (ii)  if the Account Debtor is Best Buy, the Account is not paid within
30 days following its due date;

        (iii)  the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due or is otherwise insolvent; or

        (iv)  unless the applicable Account Debtor is K-Mart Corporation, a
petition is filed or other proceeding commenced by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors;

        (m)  that is the obligation of an Account Debtor if fifty percent (50%)
or more of the Dollar or Dollar Equivalent amount of all Accounts owing by that
Account Debtor are ineligible under the other criteria set forth in this
Section 1.6;

        (n)   as to which North American Collateral Agent's Lien thereon is not
a first priority perfected Lien;

        (o)   as to which any of the representations or warranties in the Loan
Documents are untrue;

        (p)   to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper, unless, in the case of an Instrument or a Chattel Paper, such
Instrument or Chattel Paper is in the actual possession of the North American
Collateral Agent or its agents;

        (q)   to the extent that such Account, together with all other Accounts
owing by such Account Debtor and its Affiliates as of any date of determination
exceed ten percent (10%) of all Eligible Accounts; or

        (r)   that is payable in any currency other than Dollars or Canadian
Dollars.

        1.7    Eligible Inventory.    All of the Inventory owned by U.S.
Borrower or Samsonite Stores and reflected in the most recent U.S. Borrowing
Base Certificate delivered by U.S. Borrower to Agent shall be "Eligible
Inventory" for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in its reasonable credit judgment (it being agreed that Agent shall use
reasonable efforts to consult with and notify U.S. Borrower prior to
establishing any such Reserves after the Closing Date). In addition, Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the criteria set forth below and to establish new criteria with
respect to Eligible Inventory in its reasonable credit judgment and to, subject
to the approval of Supermajority U.S. Revolving Lenders, adjust advance rates
with respect to Eligible Inventory if the effect thereof is to make more credit
available. Eligible Inventory shall not include any Inventory of U.S. Borrower
or Samsonite Stores that:

        (a)   is not owned by U.S. Borrower or Samsonite Stores free and clear
of all Liens and rights of any other Person (including the rights of a purchaser
that has made progress payments and the rights of a surety that has issued a
bond to assure U.S. Borrower's or Samsonite Stores' performance with respect to
that Inventory), except the Liens in favor of the North American Collateral
Agent and Permitted Encumbrances in favor of landlords and

15

--------------------------------------------------------------------------------

bailees to the extent permitted in Section 5.9 hereof (subject to Reserves
established by Agent in accordance with Section 5.9 hereof);

        (b)   (i) is not located on premises owned, leased or rented by U.S.
Borrower or Samsonite Stores and set forth in Disclosure Schedule (3.2), or
(ii) is stored at a leased location, unless Agent has given its prior consent
thereto and unless either (x) a reasonably satisfactory landlord waiver has been
delivered to Agent, or (y) Reserves reasonably satisfactory to Agent have been
established with respect thereto or (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent or Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than North American Collateral
Agent unless a reasonably satisfactory mortgagee waiver has been delivered to
Agent, or (v) is located at any site if the aggregate book value of Inventory at
any such location is less than $50,000;

        (c)   is placed on consignment or, unless such Inventory is Eligible
In-Transit Inventory, is in transit;

        (d)   is covered by a negotiable document of title, unless such document
has been delivered to Agent or its agent with all necessary endorsements, free
and clear of all Liens except those in favor of the North American Collateral
Agent and Lenders;

        (e)   is obsolete, shopworn, seconds or damaged and, in any event, unfit
for sale;

        (f)    consists of display items or packing or shipping materials,
manufacturing supplies, work-in-process Inventory or replacement parts;

        (g)   consists of damaged or defective goods which have been returned by
the customer;

        (h)   is not of a type held for sale in the ordinary course of U.S.
Borrower's or Samsonite Stores' business;

        (i)    is not subject to a first priority lien in favor of the North
American Collateral Agent, subject to Permitted Encumbrances as set forth in
clause (e) of the definition thereof (subject to Reserves reasonably
satisfactory to Agent);

        (j)    breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

        (k)   consists of any costs associated with "freight-in" charges related
to shipment to customers;

        (l)    consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;

        (m)  is not covered by casualty insurance reasonably acceptable to
Agent;

        (n)   is subject to any patent or trademark license requiring the
payment of royalties or fees or requiring the consent of the licensor for a sale
thereof by Agent; or

        (o)   is slow moving (in excess of one year's supply).

        1.8    Cash Management Systems.    

        On or prior to the Closing Date, Borrowers will establish and will
maintain until the Termination Date, the cash management systems described in
Annex C (the "Cash Management Systems").

16

--------------------------------------------------------------------------------

        1.9    Fees.    

        (a)   Borrowers shall pay to GE Capital, individually, the Fees
specified in the GE Capital Fee Letter.

        (b)   As additional compensation for the U.S. Revolving Lenders, U.S.
Borrower shall pay to Agent, for the ratable benefit of such Lenders, in
arrears, on the first Business Day of each calendar quarter prior to the
Commitment Termination Date, commencing on the first such date following the
date hereof, and on the Commitment Termination Date, a Fee for U.S. Borrower's
non-use of available funds in an amount equal to the Applicable Unused Line Fee
Margin per annum (calculated on the basis of a 360 day year for actual days
elapsed) multiplied by the difference between (x) the U.S. Maximum Amount (as it
may be reduced from time to time) and (y) the average for the period of the
daily closing balances of the aggregate Dollar Equivalent of the outstanding
U.S. Revolving Loan and the Dollar Equivalent of the outstanding U.S. Swing Line
Loan during the period for which such Fee is due.

        (c)   As additional compensation for the European Revolving Loan
Participants, European Borrower shall pay to Fronting Lender, for the ratable
benefit of such European Revolving Loan Participants, in arrears, on the first
Business Day of each calendar quarter prior to the Commitment Termination Date,
commencing on the first such date following the date hereof, and on the
Commitment Termination Date, a Fee for European Borrower's non-use of available
funds in an amount equal to the Applicable Unused Line Fee Margin per annum
(calculated on the basis of a 360 day year for actual days elapsed) multiplied
by the difference between (x) the European Maximum Amount and (y) the average
for the period of the daily closing balances of the aggregate amount of the
outstanding European Revolving Loan during the period for which such Fee is due.

        (d)   European Borrower shall pay to the Fronting Lender, in advance, on
the Closing Date and on the first Business Day of each calendar quarter
thereafter prior to the Commitment Termination Date, a fronting fee in Euros in
an amount equal to 0.125% of the aggregate European Revolving Loan Commitments
(other than the European Revolving Loan Commitment of KBC Bank in its capacity
as a European Revolving Loan Participant).

        (e)   U.S. Borrower shall pay to Agent, for the ratable benefit of U.S.
Revolving Lenders, the U.S. Letter of Credit Fee as provided in Annex B.
European Borrower shall pay the Fronting Lender, for the ratable benefit of
European Revolving Loan Participants, the European Letter of Credit Fee as
provided in Annex B.

        (f)    When and as Fronting Lender collects interest on the European
Revolving Loans prior to the Put Date, Fronting Lender shall retain for its
account interest at the Euribor Rate or the Euro Index Rate, as applicable, and
shall promptly distribute to each European Revolving Loan Participant its Pro
Rata Share of the Applicable Margins, as a participation fee (the "Participation
Fee"). If European Borrower pays less than all of the interest then due and
owing by it for any period, that portion of the interest equal to the
Participation Fee shall be deemed to be the last portion of interest paid or to
be paid.

        1.10    Receipt of Payments.    

        U.S. Borrower and European Borrower shall make each payment under this
Agreement not later than 2:00 p.m. (New York City time) and 2:00 p.m. (Brussels
time), respectively, on the day when due in immediately available funds in
Dollars, Euros or Sterling, as applicable, to the applicable Collection Account.
For purposes of computing interest and Fees and determining U.S. Borrowing
Availability and European Borrowing Availability as of any date, all payments
shall be deemed received on the Business Day on which immediately available
funds therefor are received

17

--------------------------------------------------------------------------------

in the applicable Collection Account prior to 2:00 p.m. (New York City time),
with respect to U.S. Borrowing Availability, and 2:00 p.m. (Brussels time), with
respect to European Borrowing Availability. Payments received after 2:00 p.m.
(New York City time) and 2:00 p.m. (Brussels time), as applicable, on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

        1.11    Application and Allocation of Payments.    

        (a)   So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts of U.S. Borrower and Domestic
Credit Parties received in the ordinary course of business shall be applied,
first, to the U.S. Swing Line Loan and, second, the U.S. Revolving Loan (without
reducing the U.S. Revolving Loan Commitment); (ii) payments matching specific
scheduled payments then due shall be applied to those scheduled payments;
(iii) voluntary prepayments shall be applied in accordance with the provisions
of Section 1.3(a); and (iv) mandatory prepayments shall be applied as set forth
in Sections 1.3(c) and 1.3(d) . All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. As to any other payment, and as to
all payments made when an Event of Default has occurred and is continuing or
following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. In the absence of a specific determination by Agent with
respect thereto, (A) payments by U.S. Borrower and Domestic Subsidiaries shall
be applied to amounts then due and payable in the following order: (1) to Fees
and Agent's, European Agent's and North American Collateral Agent's expenses
reimbursable hereunder; (2) to interest on the U.S. Swing Line Loan; (3) to
principal payments on the U.S. Swing Line Loan; (4) to interest on the U.S.
Revolving Loans, ratably in proportion to the interest accrued as to each U.S.
Revolving Loan; (5); to principal payments on the U.S. Revolving Loans and to
provide cash collateral for U.S. Letter of Credit Obligations in the manner
described in Annex B, ratably to the aggregate, combined principal balance of
such Loans and outstanding U.S. Letter of Credit Obligations; (6) to expenses of
Lenders with respect to the U.S. Revolving Loans to the extent reimbursable
under Section 11.3; and (7) such Obligations of European Borrower or other
Foreign Credit Parties as Agent shall elect and (B) payments received from
European Borrower and Foreign Credit Parties shall be applied to amounts then
due and payable in the following order: (1) to reimbursable expenses then due to
European Agent and Fronting Lender; (2) to interest on the European Revolving
Loans excluding Participation Fee; (3) to the Participation Fee; (4) to the
principal balance of the European Revolving Loans; and (5) to expenses of
Lenders with respect to the European Revolving Loans to the extent reimbursable
under Section 11.3. To the extent that any payment of interest on the European
Revolving Loan constitutes payment of less than the total amount of interest
then due, the amount received shall be applied first to the Euribor or Index
Rate portion of such interest payment, and second to the Participation Fee
portion of such interest payment.

        (b)   Agent is authorized to, and at its reasonable election may, charge
to the U.S. Revolving Loan balance or European Revolving Loan balance on behalf
of the applicable Borrower and cause to be paid all Fees, expenses, Charges,
costs (including insurance premiums in accordance with Section 5.4(a)) and
interest and principal, other than principal of the U.S. Revolving Loan or the
European Revolving Loan, as applicable, owing by the applicable Borrower under
this Agreement or any of the other Loan Documents if and to the

18

--------------------------------------------------------------------------------




extent such Borrower fails to pay promptly any such amounts as and when due,
even if (i) the amount in Dollar Equivalents of such charges would exceed U.S.
Borrowing Availability at such time or would cause the Dollar Equivalent balance
of the U.S. Revolving Loan and the U.S. Swing Line Loan to U.S. Borrower to
exceed the U.S. Borrowing Base after giving effect to such charges or (ii) the
amount in Dollar Equivalents of such charges would exceed European Borrowing
Availability at such time or would cause the Dollar Equivalent balance of the
European Revolving Loan to European Borrower to exceed the European Borrowing
Base after giving effect to such charges. At Agent's option and to the extent
permitted by law, any charges so made shall constitute part of the U.S.
Revolving Loan or European Revolving Loan, as applicable, hereunder.

        1.12    Loan Account and Accounting.    Agent shall maintain a loan
account (the "Loan Account") on its books to record: all Advances, all payments
made by Borrowers, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations. All entries in the
Loan Account shall be made in accordance with Agent's customary accounting
practices as in effect from time to time. The balance in the Loan Account, as
recorded on Agent's most recent printout or other written statement, shall,
absent manifest error, be presumptive evidence of the amounts due and owing to
Agent and Lenders by each Borrower; provided that any failure to so record or
any error in so recording shall not limit or otherwise affect any Borrower's
duty to pay the Obligations. Agent shall render to U.S. Borrower within ten
(10) days after the end of each month a monthly accounting of transactions with
respect to the Loans setting forth the balance of the Loan Account as to each
Borrower for the immediately preceding month. Unless U.S. Borrower notifies
Agent in writing of any objection to any such accounting (specifically
describing the basis for such objection), within sixty (60) days after the date
thereof, each and every such accounting shall be presumptive evidence of all
matters reflected therein. Only those items expressly objected to in such notice
shall be deemed to be disputed by Borrowers. Notwithstanding any provision
herein contained to the contrary, any Lender may elect (which election may be
revoked) to dispense with the issuance of Notes to that Lender and may rely on
the Loan Account as evidence of the amount of Obligations from time to time
owing to it.

        1.13    Indemnity.    

        (a)   Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, North American Collateral
Agent, European Agent, Fronting Lender and other Lenders and their respective
Affiliates, and each such Person's respective officers, directors, employees,
attorneys, agents and representatives (each, an "Indemnified Person"), from and
against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys' fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) (other than, prior to the occurrence of an Event of Default, lawsuits
between Lenders) that may be instituted or asserted against or incurred by any
such Indemnified Person as the result of credit having been extended, suspended
or terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, "Indemnified Liabilities"); provided that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person's gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY

19

--------------------------------------------------------------------------------

THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER. It is understood and agreed that,
notwithstanding anything to the contrary set forth in this Section 1.13(a), no
Foreign Subsidiary (including European Borrower) shall have any obligation to
any Indemnified Person with respect to Indemnified Liabilities relating to the
Obligations of the U.S. Borrower or a Domestic Subsidiary.

        (b)   To induce Lenders to provide the LIBOR Rate or Euribor Rate option
on the terms provided herein, if (i) any LIBOR Loans or Euribor Loans are repaid
in whole or in part prior to the last day of any applicable LIBOR Period or
Euribor Period, as the case may be (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan or Euribor Loan; (iii) any Borrower shall refuse to accept any borrowing
of, or shall request a termination of, any borrowing of, conversion into or
continuation of, LIBOR Loans or Euribor Loans, as the case may be, after the
applicable Borrower has given notice requesting the same in accordance herewith;
or (iv) any Borrower shall fail to make any prepayment of a LIBOR Loan or
Euribor Loan after the applicable Borrower has given a notice thereof in
accordance herewith, then the applicable Borrower shall indemnify and hold
harmless each Lender from and against all losses, costs and expenses resulting
from or arising from any of the foregoing. Such indemnification shall include
any loss (including loss of margin) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained. For the purpose of calculating amounts payable to a Lender
under this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Loan or Euribor Loan, as the case may be, through the purchase of
a deposit bearing interest at the LIBOR Rate or Euribor Rate, as applicable, in
an amount equal to the amount of that LIBOR Loan or Euribor Loan and having a
maturity comparable to the relevant LIBOR Period or Euribor Period, as
applicable; provided that each Lender may fund each of its LIBOR Loans or
Euribor Loans in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this subsection. This
covenant shall survive the termination of this Agreement and the payment of the
Notes and all other amounts payable hereunder. As promptly as practicable under
the circumstances, each Lender shall provide the applicable Borrower with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless the applicable
Borrower shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.

        1.14    Access.    Unless an Event of Default has occurred and is
continuing, each Wholly-Owned Subsidiary which is a Foreign Sales Entity, each
Credit Party and each JVCP shall (and each Borrower shall cause each of its
Subsidiaries to), during normal business hours, from time to time upon two
(2) Business Days' prior notice as frequently as Agent reasonably determines to
be appropriate: (a) provide Agent and any of its officers, employees and agents
access to its properties, facilities, advisors, officers and employees of each
Wholly-Owned Subsidiary which is a Foreign Sales Entity, each Credit Party and
each JVCP and to the Collateral, (b) permit Agent, and any of its officers,
employees and agents, to inspect, audit and make extracts from any books and
records of any Wholly-Owned Subsidiary which is a Foreign Sales Entity, Credit
Party or JVCP, and (c) permit Agent, and its officers, employees and agents, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of any Wholly-Owned Subsidiary which is
a Foreign Sales

20

--------------------------------------------------------------------------------

Entity, Credit Party or JVCP, including verifying Eligible In-Transit Inventory
in possession of Approved Shippers and Approved Customs Brokers. If an Event of
Default has occurred and is continuing, each such Wholly-Owned Subsidiary which
is a Foreign Sales Entity, Credit Party or JVCP shall (and each Borrower shall
cause each of its Subsidiaries to) provide such access to Agent and to each
Lender at all times and without advance notice. Furthermore, so long as any
Event of Default has occurred and is continuing, each Wholly-Owned Subsidiary
which is a Foreign Sales Entity, each Credit Party and each JVCP shall provide
Agent and each Lender with access to their suppliers and customers. Each
Wholly-Owned Subsidiary which is a Foreign Sales Entity, each Credit Party and
each JVCP shall (and each Borrower shall cause each of its Subsidiaries to) make
available to Agent and its counsel reasonably promptly originals or copies of
all books and records that Agent may reasonably request. Each Wholly-Owned
Subsidiary which is a Foreign Sales Entity, each Credit Party and each JVCP
shall (and each Borrower shall cause each of its Subsidiaries to) deliver any
document or instrument necessary for Agent, as it may from time to time
reasonably request, to obtain records from any service bureau or other Person
that maintains records for such Wholly-Owned Subsidiary which is a Foreign Sales
Entity, Credit Party or JVCP (as applicable), and shall (and each Borrower shall
cause each of its Subsidiaries to) maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by such
Wholly-Owned Subsidiary which is a Foreign Sales Entity, Credit Party and JVCP.
Agent will give Lenders at least five (5) Business Days' prior written notice of
regularly scheduled audits. Representatives of other Lenders may accompany
Agent's representatives on regularly scheduled audits at no charge to Borrowers.

        1.15    Taxes.    

        (a)   Any and all payments by or on behalf of any Credit Party
hereunder, under the Notes or any other Loan Document shall be made in the same
currency in which the applicable Loans were advanced or other applicable
obligations are denominated, in accordance with this Section 1.15, in Dollars,
Euros or Sterling, free and clear of and without deduction for any and all
Taxes. If any Credit Party shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under the Notes or under any other
Loan Document, (i) the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 1.15) Agent or Lenders,
as applicable, receive an amount equal to the sum they would have received had
no such deductions been made, (ii) such Credit Party shall make such deductions,
and (iii) such Credit Party shall pay the full amount deducted to the relevant
taxing or other authority in accordance with applicable law. Within sixty
(60) days after the date of any payment of such Taxes, such Credit Party shall
furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof or other evidence of such payment reasonably satisfactory to
Agent.

        (b)   In addition to the Taxes described in Section 1.15(a), each Credit
Party agrees to pay any Taxes that arise from any payment made under this
Agreement or under any other Loan Document or from the execution, sale,
transfer, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents and any other agreements and instruments
contemplated hereby or thereby.

        (c)   Each Credit Party that is a signatory hereto shall indemnify and,
within ten (10) days of written demand therefor, pay Agent and each Lender for
the full amount of Taxes (including any Taxes imposed by any jurisdiction on
amounts payable under this Section 1.15) paid by Agent or such Lender, as
appropriate, on or with respect to any payment by or on account of or relating
to any Obligation, and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted by the relevant Governmental
Authority (other than those resulting from gross negligence or willful
misconduct of the Person seeking such

21

--------------------------------------------------------------------------------




indemnification). Agent or a Lender, as appropriate, shall provide the Credit
Party making a payment to Agent or such Lender pursuant to this Section 1.15(c)
a certificate as to the amount of such payment and setting forth in reasonable
detail the calculation and basis for such payment.

        (d)   Each Lender organized under the laws of a jurisdiction outside the
United States (a "Foreign Lender") and intending to make Loans to U.S. Borrower
as to which payments to be made under this Agreement or under the Notes are
completely exempt from United States withholding tax under an applicable statute
or tax treaty shall provide to U.S. Borrower and Agent a properly completed and
executed IRS Form W-8ECI or Form W-8BEN or other applicable form, certificate or
document prescribed by the IRS or the United States certifying as to such
Foreign Lender's entitlement to such complete exemption (a "Certificate of
Exemption"). Any Foreign Person that seeks to become a U.S. Revolving Lender
under this Agreement shall provide a Certificate of Exemption to U.S. Borrower
and Agent prior to becoming a U.S. Revolving Lender hereunder and, to the extent
legally able to do so, at any other time or times reasonably requested by U.S.
Borrower. Any Foreign Person that has become a U.S. Revolving Lender under this
Agreement irrevocably undertakes, for as long as it is a Foreign Lender, to
maintain, to the extent legally able to do so, their Certificate of Exemption to
the extent required in order to qualify for and enjoy the exemption relating
thereto for the purposes of this Agreement. No Foreign Person may become a U.S.
Revolving Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender. Each U.S. Revolving Lender that is a
United States Person, as defined in Section 7701(a)(30) of the IRC (other than
Persons that are corporations or otherwise exempt from United States backup
withholding Tax), shall deliver at the time(s) and in the manner(s) prescribed
by applicable law, to U.S. Borrower and Agent (as applicable), a properly
completed and duly executed United States Internal Revenue Form W-9 or any
successor form, certifying that such Person is exempt from United States backup
withholding Tax on payments made hereunder.

        (e)   If any European Revolving Loan Participant is entitled to an
exemption from or reduction of Belgian withholding tax under the laws of Belgium
or any treaty to which Belgium is a party, with respect to payments under this
Agreement, such European Revolving Loan Participant shall deliver to European
Borrower (with a copy to Fronting Lender), at the time or times prescribed by
applicable law or reasonably requested by European Borrower, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by European Borrower as will permit such payments to be made without
withholding or at a reduced rate.

        (f)    Each assignee of a Lender's interest in this Agreement in
conformity with Section 9.1 shall be bound by this Section 1.15 and shall have
all of the rights and obligations under this Section 1.15 and shall provide all
of the forms and statements required to be given under this Section 1.15 prior
to becoming an assignee hereunder.

        1.16    Capital Adequacy; Increased Costs; Illegality.    

        (a)   If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender's capital as a consequence of its obligations
hereunder, then Borrowers shall from time to time within

22

--------------------------------------------------------------------------------

ten (10) Business Days of a written demand from such Lender (with a copy of such
demand to Agent) pay to Agent, for the account of such Lender, additional
amounts (without duplication of any amounts payable to Agent or any Lender
pursuant to Section 1.15) sufficient to compensate such Lender for such
reduction. A certificate as to the amount of that reduction and showing the
basis of the computation thereof submitted by such Lender to U.S. Borrower and
to Agent shall be presumptive evidence of the matters set forth therein. Such
certificate shall be in reasonable detail and shall confirm that the claim for
additional amounts referred to therein is generally consistent with such
Lender's treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the circumstances giving
rise to such payment, but such Lender shall not be required to disclose any
confidential or proprietary information therein.

        (b)   If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining any Loan (excluding
Taxes to which Section 1.15 shall apply), then Borrowers shall from time to time
within ten (10) Business Days after a written demand from such Lender (with a
copy of such demand to Agent), pay to Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to U.S.
Borrower and to Agent by such Lender, shall be presumptive evidence of the
matters set forth therein. Such certificate shall be in reasonable detail and
shall confirm that the claim for additional amounts referred to therein is
generally consistent with such Lender's treatment of similarly situated
customers of such Lender whose transactions with such Lender are similarly
affected by the circumstances giving rise to such payment, but such Lender shall
not be required to disclose any confidential or proprietary information therein.
Each Lender agrees that, as promptly as practicable after it becomes aware of
any circumstances referred to above which would result in any such increased
cost, the affected Lender shall, to the extent not inconsistent with such
Lender's internal policies of general application, use reasonable commercial
efforts to minimize costs and expenses incurred by it and payable to it by
Borrowers pursuant to this Section 1.16(b).

        (c)   Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan or Euribor
Loan, then, unless that Lender is able to make or to continue to fund or to
maintain such LIBOR Loan or Euribor Loan at another branch or office of that
Lender without, in that Lender's reasonable opinion, materially adversely
affecting it or its Loans or the income obtained therefrom, on notice thereof
and demand therefor by such Lender to U.S. Borrower through Agent, (i) the
obligation of such Lender to agree to make or to make or to continue to fund or
maintain LIBOR Loans or Euribor Loans shall terminate and (ii) each Borrower
shall prepay in full all outstanding LIBOR Loans or Euribor Loans owing by such
Borrower to such Lender, together with interest accrued thereon, unless such
Borrower, within five (5) Business Days after the delivery of such notice and
demand, converts all LIBOR Loans and Euribor Loans into Index Rate Loans. Such
notice shall be in reasonable detail and shall confirm that the claim for
additional amounts referred to therein is generally consistent with such
Lender's treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.

23

--------------------------------------------------------------------------------






        (d)   Within thirty (30) days after receipt by U.S. Borrower of written
notice and demand from any Lender (an "Affected Lender") for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b) (or upon any of such Affected Lender's failure to comply with
Section 1.15(d)), U.S. Borrower may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. So long as no
Default or Event of Default has occurred and is continuing, U.S. Borrower, with
the consent of Agent, may obtain, at U.S. Borrower's expense, a replacement
Lender ("Replacement Lender") for the Affected Lender, which Replacement Lender
must be reasonably satisfactory to Agent. If U.S. Borrower obtains a Replacement
Lender within ninety (90) days following notice of their intention to do so, the
Affected Lender must sell and assign its Loans and U.S. Revolving Loan
Commitment and European Revolving Loan Commitment to such Replacement Lender for
an amount equal to the principal balance of all Loans held by the Affected
Lender and all accrued interest and Fees with respect thereto through the date
of such sale and such assignment shall not require the payment of an assignment
fee to Agent; provided, that U.S. Borrower shall have reimbursed such Affected
Lender for the additional amounts or increased costs that it is entitled to
receive under this Agreement through the date of such sale and assignment.
Notwithstanding the foregoing, U.S. Borrower shall not have the right to obtain
a Replacement Lender if the Affected Lender rescinds its demand for increased
costs or additional amounts within 15 days following its receipt of Borrowers'
notice of intention to replace such Affected Lender. Furthermore, if U.S.
Borrower gives a notice of intention to replace and does not so replace such
Affected Lender within ninety (90) days thereafter, U.S. Borrower's rights under
this Section 1.16(d) shall terminate with respect to such Affected Lender and
U.S. Borrower shall promptly pay all increased costs or additional amounts
demanded by such Affected Lender pursuant to Sections 1.15(a), 1.16(a) and
1.16(b).

        (e)   (i) If (1) by reason of circumstances affecting the relevant
interbank market, adequate and fair means do not exist for determining the
interest rate as contemplated herein or funding deposits are not readily
available to the Lenders in the applicable market, or (2) the offered rate
determined in accordance with the interest fixing clauses does not represent the
cost to a Lender of funding its Loans or participations, then each affected
Lender or the Agent on behalf of the Lenders shall forthwith give notice thereof
to the applicable Borrower, whereupon the Lenders shall cease to have any
further obligation to make the applicable requested Loan to the applicable
Borrower (it being agreed that the Borrower may thereafter request a Loan in
another applicable currency or based upon the applicable Index Rate or another
applicable interest rate and this Section 1.16(e) shall not relieve the Lender
of their obligations relating in such subsequent request unless this
Section 1.16(e) also applies to such subsequent request).

         (ii)  If a notice of the kind referred to in clause (i) is given after
the disbursement of the applicable Loan, the applicable Borrower and the Agent
and the affected Lenders shall enter into negotiations in good faith with a view
to establishing a satisfactory alternative basis for computing interest on the
applicable Loan for the interest period to which the notice relates. If the
Agent and the Lenders and the applicable Borrower agree in writing upon such an
alternative basis on or before the thirtieth day after that notice is given to
the applicable Borrower, interest shall accrue on the applicable Loan during
that interest period in accordance with that alternative basis.

        (iii)  If the Agent and the Lenders fail to agree on such an alternative
basis on or before such thirtieth (30th) day, as soon as practicable thereafter
the applicable Borrower shall prepay to the Lenders the applicable Loan within
ten Business Days after the end of the thirty-day period, provided that the
accrued interest shall be payable to each Lender at a rate equal to the
Applicable Margin plus the aggregate of the amounts determined

24

--------------------------------------------------------------------------------




by each Lender as being the cost to that Lender of continuing its interest in
the applicable Loan during the two periods referred to above.

        (iv)  While any agreed alternative basis is in force, the Agent in
consultation with the Lenders shall periodically (but at least monthly)
determine whether circumstances are such that the basis is no longer necessary
and if such determination is made, the Agent shall forthwith notify the
applicable Borrower and each Lender and that alternative basis shall cease to be
effective on a date specified by the Agent in consultation with the Lenders.

        1.17    Credit Support.    All Loans to U.S. Borrower and all of the
other Obligations of U.S. Borrower and the Obligations of Domestic Secured
Guarantors arising under this Agreement and the other Loan Documents shall
constitute one general obligation of U.S. Borrower and Domestic Secured
Guarantors secured, until the Termination Date, by all of the U.S. Collateral.
All Loans to European Borrower and all of the other Obligations of European
Borrower and the Obligations of Foreign Guarantors arising under this Agreement,
and the other Loan Documents shall constitute one general obligation of European
Borrower and Foreign Guarantors secured, pari passu, until the Termination Date,
by all of the European Collateral; it being understood and agreed that the Liens
on the European Collateral shall be released once all Obligations of Foreign
Credit Parties arising under this Agreement and the other Loan Documents have
been discharged and indefeasibly paid in full and in cash. Notwithstanding any
provision of this Agreement to the contrary, European Borrower and Foreign
Guarantors shall have no liability, direct or indirect, for the Obligations of
U.S. Borrower or any of the Domestic Secured Guarantors hereunder or under any
of the Loan Documents.

        1.18    Conversion to Dollars and Euros.    All valuations or
computations of monetary amounts set forth in this Agreement shall include the
Dollar Equivalent of amounts of currencies other than Dollars, and Euro
Equivalent of amounts of currencies other than Euros, as the context may
require. In connection with all Dollar amounts and Euro amounts set forth in
this Agreement and the U.S. Borrowing Base and European Borrowing Base, as the
case may be, calculations and valuations, currencies other than Dollars, as the
context may require, shall be converted to Dollars and currencies other than
Euros, as the context may require, shall be converted to Euros in accordance
with the following procedure:

        (a)   Conversions to Dollars and Euros, as the case may be, shall occur
in accordance with prevailing exchange rates, as determined by Agent in its
reasonable discretion, on the applicable date.

        (b)   U.S. Revolving Loans denominated in Euros and Sterling shall be
marked to market on a (a) monthly basis as long as U.S. Borrowing Availability
equals or exceeds $5,000,000 and (b) weekly basis as long as U.S. Borrowing
Availability is less than $5,000,000, taking into account in each case the
Dollar Equivalent of all U.S. Revolving Loans outstanding in Euros and Sterling.

        (c)   Unless otherwise specifically set forth in this Agreement, all
monetary amounts shall be in Dollars with respect to the U.S. Revolving Loan
facility and all monetary amounts shall be in Euros with respect to the European
Revolving Loan facility.

        1.19    Judgment Currency; Contractual Currency.    

        (a)   If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 1.19 referred to as the "Judgment Currency") an amount due under any
Loan Document in any currency (the "Obligation Currency") other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due,

25

--------------------------------------------------------------------------------

in the case of any proceeding in the courts of any jurisdiction that will give
effect to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 1.19 being hereinafter referred to as the "Judgment Conversion
Date").

        (b)   If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 1.19(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from a Credit Party under this Section 1.19(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

        (c)   The term "rate of exchange" in this Section 1.19 means the rate of
exchange at which Agent would, on the relevant date at or about noon (New York
City time), be able to sell the Obligation Currency against the Judgment
Currency to prime banks.

        (d)   Any amount received or recovered by Agent or Fronting Lender in
respect of any sum expressed to be due to them (whether for itself or as trustee
for any other person) from any Credit Party under this Agreement or under any of
the other Loan Documents in a currency other than the currency (the "contractual
currency") in which such sum is so expressed to be due (whether as a result of,
or from the enforcement of, any judgment or order of a court or tribunal of any
jurisdiction, the winding-up of a Borrower or otherwise) shall only constitute a
discharge of such Borrower to the extent of the amount of the contractual
currency that Agent or Fronting Lender is able, in accordance with its usual
practice, to purchase with the amount of the currency so received or recovered
on the date of receipt or recovery (or, if later, the first date on which such
purchase is practicable). If the amount of the contractual currency so purchased
is less than the amount of the contractual currency so expressed to be due, such
Borrower shall indemnify Agent and Fronting Lender against any loss sustained by
it as a result, including the cost of making any such purchase other than losses
resulting from the gross negligence or willful misconduct of the Person seeking
such indemnification.

        1.20    Allocation of Fees and Expenses and Computations.    

        (a)   Unless expressly allocated to a specific Borrower, all fees and
expenses paid pursuant to this Agreement shall be allocated to the Borrower
which pays such fees and expenses.

        (b)   Dollars are the currency of account and payment for each and every
sum at any time due from the Borrowers hereunder; provided that:

          (i)  unless expressly provided elsewhere in this Agreement, each
repayment of a Loan or a part thereof shall be made in the currency in which
such Loan is denominated;

         (ii)  each payment of interest shall be made in the currency in which
such principal, or other sum, in respect of which such interest is payable, is
denominated;

        (iii)  each payment in respect of costs and expenses shall be made in
the currency in which the same were incurred; and

26

--------------------------------------------------------------------------------




        (iv)  any amount expressed to be payable in a currency other than
Dollars shall be paid in that other currency.

        1.21    Fronting Lender's Put Rights.    So long as any Event of Default
has occurred and is continuing, Fronting Lender shall have the right, upon
written notice (a "Put Notice"), to each European Revolving Loan Participant to
require such European Revolving Loan Participants to, within three (3) Business
Days following receipt of a Put Notice, purchase the aggregate outstanding
amount of its European Revolving Loan Commitment from the Fronting Lender by
payment of such amount in immediately available funds in Euros. Each European
Revolving Loan Participant's duty to purchase the aggregate outstanding amount
of such European Revolving Loan Commitment shall be absolute and unconditional
and shall not be affected by any circumstance, including: (a) any setoff,
counterclaim, recoupment, defense or other right that such European Revolving
Loan Participant may have against the Fronting Lender, any Borrower or any other
Person for any reason whatsoever; (b) the occurrence of any Default or Event of
Default; (c) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time; or (d) any other
circumstance, happening or event whatsoever, whether or not similar to the
foregoing. If any European Revolving Loan Participant does not pay to the
Fronting Lender the amount of the aggregate outstanding amount of its European
Revolving Loan Commitment within three (3) Business Days after receipt of the
Put Notice (the "Put Date"), such amount shall be due and payable on demand and
shall bear interest at the higher of (i) the Euro Index Rate plus the Applicable
European Revolver Index Rate Margin or (ii) the Euribor Rate plus the Applicable
European Revolver Euribor Margin per annum until paid.

        All interest on the European Revolving Loans accruing prior to the Put
Date shall be applied and distributed in accordance with Section 1.9(f). From
and after the Put Date, European Borrower shall pay interest and principal on
the European Revolving Loans to Agent for distribution to the European Revolving
Loan Participants, and European Borrower shall, absent applicable exemptions
(and "applicable exemptions" shall for purposes of this Section 1.21 include
exemptions which would have been applicable had each European Revolving Loan
Participant complied with Section 1.15(e)), gross up the entire interest payable
on the European Revolving Loan in accordance with Section 1.15.

2.     CONDITIONS PRECEDENT

        2.1    Conditions to the Initial Loans.    No Lender shall be obligated
to make any Loan or incur any Letter of Credit Obligation on the Closing Date,
or to take, fulfill, or perform any other action hereunder on the Closing Date,
until the following conditions have been satisfied or provided for in a manner
reasonably satisfactory to Agent, or waived in writing by Agent:

        (a)    Credit Agreement; Loan Documents.    This Agreement or
counterparts hereof shall have been duly executed by, and delivered to,
Borrowers, each other Credit Party, Agent, North American Collateral Agent,
European Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.

        (b)    Repayment of Prior Lender Obligations; Satisfaction of
Outstanding L/Cs; Acknowledgement from PBGC.    (i) Agent shall have received a
fully executed original of a pay-off letter reasonably satisfactory to Agent
confirming that all of the Prior Lender Obligations will be repaid in full from
the proceeds of the initial Revolving Credit Advances and all Liens upon any of
the property of Borrowers or any of their Subsidiaries in favor of Prior Lender
shall be terminated by Prior Lender immediately upon such payment; (ii) all
letters of credit issued or guaranteed by Prior Lender shall have been cash
collateralized, supported by a guaranty of Agent or supported by a Letter of
Credit issued pursuant to

27

--------------------------------------------------------------------------------




Annex B, as mutually agreed upon by Agent, Borrowers and Prior Lender; and
(iii) Agent shall have received written acknowledgement from PBGC that after
giving effect to the transactions contemplated under the Loan Documents and any
refinancing thereof as a result of which the U.S. Borrower's maximum available
aggregate senior secured debt does not to exceed $60,000,000, the obligations
secured by the PBGC Ratable Lien shall not exceed $17,300,000.

        (c)    Approvals.    Agent shall have received (i) satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions or (ii) an officer's certificate in
form and substance reasonably satisfactory to Agent affirming that no such
consents or approvals are required.

        (d)    [Intentionally Omitted].    

        (e)    Payment of Fees.    Borrowers shall have paid the Fees required
to be paid on the Closing Date in the respective amounts specified in
Section 1.9 (including the Fees specified in the GE Capital Fee Letter), and
shall have reimbursed Agent for all fees, costs and expenses of closing
presented as of the Closing Date.

        (f)    Capital Structure: Other Indebtedness.    The capital structure
of each Credit Party and the terms and conditions of all Indebtedness of each
Credit Party shall be acceptable to Agent in its reasonable discretion. Without
limiting the generality of the foregoing, the aggregate outstanding principal
drawn down amount of, and, without duplication, the undrawn face amount of
letters of credit and contingent obligations with respect to guaranties and
similar obligations issued in relation or pursuant to, all Foreign Credit Lines
on the Closing Date shall not exceed the Dollar Equivalent of $45,000,000;

        (g)    Consummation of Related Transactions.    Agent shall have
received final and complete copies of each of the other Related Transactions
Documents, each of which shall be in full force and effect in form and substance
satisfactory to Agent (acting reasonably). The Related Transactions shall have
been consummated in accordance with the terms of the Related Transactions
Documents.

        (h)    Consummation of Recapitalization.    Agent shall have received
evidence that the following transactions are consummated pursuant to agreements,
documents and instruments satisfactory to Agent (acting reasonably)
("Recapitalization"): (i) U.S. Borrower shall have received at least
$106,000,000 of new cash equity; and (ii) the U.S. Borrower's existing preferred
Stock outstanding as of the date hereof shall have been converted to a new class
of preferred Stock and/or common Stock;

        (i)    No Material Adverse Event.    Since April 28, 2003 there shall
not have been a Material Adverse Event. For the purposes of this Section 2.1(i),
"Material Adverse Event" means any change, event, occurrence, effect or state of
facts that, individually or aggregated with any other such change, event,
occurrence, effect or state of facts, has or could be reasonably expected to
have (x) (A) a material adverse effect on the Business (as defined in the
Recapitalization Documents), assets (including intangible assets), properties,
condition (financial or otherwise), or results of operations of the U.S.
Borrower and its Subsidiaries, taken as a whole (the "Combined Business"),
(B) an aggregate reduction on the enterprise value of the Combined Business as
its business is presently conducted, or proposed to be conducted in the future,
of at least $50 million, other than, in each case, any change, event,
occurrence, effect or state of facts relating to the execution of the
Recapitalization Documents or the announcement of such execution or the
transactions contemplated therein, or (y) a

28

--------------------------------------------------------------------------------




material impairment on the ability of the U.S. Borrower to perform its
obligations under the Recapitalization Documents or to consummate the
transactions contemplated thereby.

        (j)    Senior Lien.    All Obligations and all Liens granted under the
Loan Documents shall constitute permitted senior indebtedness and senior liens,
as applicable, under the terms of documents evidencing the Subordinated Debt.

        2.2    Further Conditions.    Except as otherwise expressly provided
herein, no Lender shall be obligated to fund any Advance, convert or continue
any Loan as a LIBOR Loan or a Euribor Loan or incur any Letter of Credit
Obligation, if, as of the date thereof:

        (a)   any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect as of such date as
determined by Agent or Requisite Lenders, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted or expressly contemplated by this Agreement,
and Agent or Requisite Lenders have determined not to make such Advance, convert
or continue any Loan as LIBOR Loan or incur such Letter of Credit Obligation as
a result of the fact that such warranty or representation is untrue or
incorrect;

        (b)   any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Advance (or the incurrence of any Letter
of Credit Obligation), and Agent or Requisite Lenders shall have determined not
to make any Advance, convert or continue any Loan as a LIBOR Loan or a Euribor
Loan or incur any Letter of Credit Obligation as a result of that Default or
Event of Default; or

        (c)   (i) after giving effect to any U.S. Revolving Credit Advance (or
the incurrence of any U.S. Letter of Credit Obligations) other than
Overadvances, the outstanding principal amount in Dollar Equivalents of the
aggregate U.S. Revolving Loan would exceed the lesser of the U.S. Borrowing Base
and the U.S. Maximum Amount or (ii) after giving effect to any European
Revolving Credit Advance (or the incurrence of any European Letter of Credit
Obligations), the outstanding principal amount of the aggregate European
Revolving Loan would exceed the lesser of the European Borrowing Base and the
European Maximum Amount.

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan or Euribor Loan shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by
Borrowers that the conditions in this Section 2.2 have been satisfied at the
time of such Advance, the incurrence of such Letter of Credit Obligation or the
conversion or continuation of any Loan into, or as, a LIBOR Loan or Euribor Loan
and (ii) a reaffirmation of Guaranties and of the granting and continuance of
Agent's, North American Collateral Agent's and European Agent's Liens pursuant
to the Collateral Documents.

3.     REPRESENTATIONS AND WARRANTIES

        To induce Lenders to make the Loans and to incur U.S. Letter of Credit
Obligations and European Letter of Credit Obligations, the Credit Parties
executing this Agreement, jointly and severally, make the following
representations and warranties to Agent and each Lender, each and all of which
shall survive the execution and delivery of this Agreement.

        3.1    Corporate Existence; Compliance with Law.    Each Credit Party
(a) is a corporation, limited liability company or limited partnership duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation or organization set forth in Disclosure
Schedule (3.1); (b) is duly qualified to conduct business and is in good
standing in each other jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except where

29

--------------------------------------------------------------------------------


the failure to be so qualified would not result in exposure to losses or
liabilities which could reasonably be expected to have a Material Adverse
Effect; (c) has the requisite power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease and to conduct its business as now conducted or
proposed to be conducted; (d) subject to specific representations regarding
Environmental Laws, has all material licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all notices
to, all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct; (e) is in compliance with its charter or
constating documents and bylaws or partnership or operating agreement, as
applicable, if such Credit Party is a Domestic Credit Party, and is in
compliance in all material respects with its charter or constating documents and
bylaws or partnership or operating agreement, as applicable, if such Credit
Party is a Foreign Credit Party; and (f) subject to specific representations set
forth herein regarding ERISA, Environmental Laws, tax and other laws, is in
compliance with all applicable provisions of law, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

        3.2    Executive Offices, Collateral Locations, FEIN.    As of the
Closing Date, each Credit Party's name as it appears in official filings in its
jurisdiction of incorporation or organization, organization type, organization
number, if any, issued by its jurisdiction incorporation or organization, and
the current location of each Credit Party's chief executive office, principal
place of business and the warehouses and premises at which any U.S. Collateral
(other than the warehouses and premises at which the aggregate fair market value
of all U.S. Collateral located at all such warehouses and premises does not
exceed $50,000 in the aggregate) is located are set forth in Disclosure
Schedule (3.2), none of such locations has changed within the four (4) months
preceding the Closing Date and each Credit Party has only one state of
incorporation or organization. In addition, Disclosure Schedule (3.2) lists the
federal employer identification number of each Domestic Credit Party.

        3.3    Corporate Power, Authorization, Enforceable
Obligations.    Except as set forth Disclosure Schedule (3.3), the execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person's power and capacity; (b) have been duly authorized by all necessary
corporate, limited liability company or limited partnership action; (c) do not
contravene any provision of such Person's charter, memorandum and articles of
association or constating documents, bylaws or partnership or operating
agreement, as applicable; (d) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any material
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound; (f) do not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent, North American
Collateral Agent or European Agent pursuant to the Loan Documents; and (g) do
not require the consent or approval of any Governmental Authority or any other
Person, except those referred to in Section 2.1(c) or those which are not
material, all of which will have been duly obtained, made or complied with prior
to the Closing Date. Each of the Loan Documents shall be duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document shall constitute a legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms, except as enforcement
may be limited by the effects of bankruptcy, insolvency, reorganization,
preference, fraudulent transfer, moratorium or other similar laws relating to or
affecting the rights or remedies of creditors and the effects of general
principles of equity.

        3.4    Financial Statements and Projections.    Except for the
Projections, all Financial Statements concerning Borrowers and their respective
Subsidiaries that are referred to below have been prepared in accordance with
GAAP consistently applied throughout the periods covered (except as disclosed
therein and except, with respect to unaudited Financial Statements, for the
absence of footnotes and

30

--------------------------------------------------------------------------------


normal year-end audit adjustments) and present fairly in all material respects
the financial position of the Persons covered thereby as at the dates thereof
and the results of their operations and cash flows for the periods then ended.

        (a)    Financial Statements.    The following Financial Statements
attached hereto as Disclosure Schedule (3.4(a)) have been delivered on the date
hereof:

          (i)  The audited consolidated balance sheets at January 31, 2003 and
the related statements of income and cash flows of U.S. Borrower and its
Subsidiaries for the Fiscal Years then ended, certified by KPMG LLP and the
unaudited consolidating balance sheet (by region) at January 31, 2003, the
statements of income (by region) and select consolidating cash flow items (by
region) agreed to by Agent of the U.S. Borrower and its Subsidiaries.

         (ii)  The unaudited consolidated balance sheet at April 30, 2003 and
the related statements of income and cash flows of U.S. Borrower and its
Subsidiaries for the Fiscal Quarter then ended and the related statements of
income (by region) and select cash flow items (by region) agreed to by Agent
(including capital expenditures, cash taxes, depreciation and amortization) for
the Fiscal Quarter then ended.

        (iii)  The unaudited consolidated balance sheets at June 30, 2003 and
the related statements of income and cash flows of U.S. Borrower and its
Subsidiaries for the five Fiscal Months then ended and the related statements of
income (by region) and select cash flow items (by region) agreed to by Agent
(including capital expenditures, cash taxes, depreciation and amortization) for
the five Fiscal Months then ended.

        (b)    Pro Forma.    The Pro Forma delivered on the date hereof and
attached hereto as Disclosure Schedule (3.4(b)) was prepared by U.S. Borrower
giving pro forma effect to the Related Transactions, was based on the unaudited
consolidated balance sheets of U.S. Borrower and its Subsidiaries dated June 30,
2003 and was prepared in accordance with GAAP, with only such adjustments
thereto as would be required in accordance with GAAP.

        (c)    Projections.    The Projections delivered on the date hereof and
attached hereto as Disclosure Schedule (3.4(c)) have been prepared by U.S.
Borrower in light of the past operations of their businesses and reflect
projections for the four year period beginning on February 1, 2003 on a
year-by-year basis. The Projections are based upon the same accounting
principles as those used in the preparation of the financial statements
described above and the estimates and assumptions stated therein, all of which
Borrowers believe to be reasonable and fair in light of current conditions and
current facts known to Borrowers and, as of the Closing Date, reflect Borrowers'
good faith and reasonable estimates of the future financial performance of
Borrowers for the period set forth therein. The Projections are not a guaranty
of future performance, and actual results may differ from the Projections.

        3.5    Material Adverse Effect.    Except as set forth in Disclosure
Schedule (3.5), between January 31, 2003 and the Closing Date: (a) no Credit
Party has incurred any obligations, contingent or non-contingent liabilities,
liabilities for Charges, long-term leases or unusual forward or long-term
commitments that are not reflected in the Pro Forma and that, alone or in the
aggregate, could reasonably be expected to have a Material Adverse Effect,
(b) no contract, lease or other agreement or instrument has been entered into by
any Credit Party or has become binding upon any Credit Party's assets and no law
or regulation applicable to any Credit Party has been adopted that has had or
could reasonably be expected to have a Material Adverse Effect, and (c) no
Credit Party is in default and to the best of Borrowers' knowledge no third
party is in default under any material contract, lease or other agreement or
instrument, that alone or in the aggregate could reasonably be expected to have
a Material Adverse Effect. Since January 31, 2003 no event has occurred, that
alone or together with other events, could reasonably be expected to have a
Material Adverse Effect.

31

--------------------------------------------------------------------------------

        3.6    Ownership of Property; Liens.    As of the Closing Date, the real
estate ("Real Estate") listed in Disclosure Schedule (3.6) constitutes all of
the material real property owned, leased or subleased by any Credit Party. Each
Credit Party owns good and marketable fee simple title to all of its owned Real
Estate, and valid and marketable leasehold interests in all of its material
leased Real Estate, in each case, subject to Permitted Encumbrances, all as
described on Disclosure Schedule (3.6), and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Agent have been delivered to
Agent. Disclosure Schedule (3.6) further describes any Real Estate with respect
to which any Credit Party is a lessor, sublessor or assignor as of the Closing
Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its material personal property and assets. As of
the Closing Date, none of the properties and assets of any Credit Party are
subject to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Credit Party that are reasonably likely
to result in any Liens (including Liens arising under Environmental Laws) other
than Permitted Encumbrances. Each Credit Party has received all deeds,
assignments, waivers, consents, nondisturbance and attornment or similar
agreements, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Credit Party's right, title and interest in and to all Real Estate
and other material properties and assets. Disclosure Schedule (3.6) also
describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate. As of the Closing Date, no
material portion of any Credit Party's Real Estate has suffered any material
damage by fire or other casualty loss that has not heretofore been repaired and
restored in all material respects to its original condition or otherwise
remedied. As of the Closing Date, all material permits required to have been
issued or appropriate to enable the Real Estate to be lawfully occupied and used
for all of the purposes for which it is currently occupied and used have been
lawfully issued and are in full force and effect.

        3.7    Labor Matters.    Except as set forth on Disclosure Schedule 3.7,
as of the Closing Date (a) no strikes or other material labor disputes against
any Credit Party are pending or, to any Credit Party's knowledge, threatened;
(b) hours worked by and payment made to employees of each Credit Party comply in
all material respects with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all payments due
from any Credit Party for employee health and welfare insurance have been paid
or accrued as a liability on the books of such Credit Party and each Credit
Party has withheld all employee withholdings and has made all employer
contributions to be withheld and made by it pursuant to applicable laws; (d) no
Credit Party is a party to or bound by any collective bargaining agreement,
management agreement, consulting agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (and true and complete copies of any
agreements described on Disclosure Schedule (3.7) have been delivered to Agent
(which, in the case of employment agreements only, shall comprise of true and
complete copies of all material employment agreements); (e) there is no
organizing activity involving any Credit Party pending or, to any Credit Party's
knowledge, threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party's knowledge,
threatened with the National Labor Relations Board, or any other applicable
labor board and no labor organization or group of employees of any Credit Party
has made a pending demand for recognition; and (g) there are no material
complaints or charges against any Credit Party pending or, to the knowledge of
any Credit Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment by any Credit Party of any
individual.

        3.8    Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.    Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Samsonite Entity has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is (other than with respect to
its Stockholders, officers and directors, other Subsidiaries of U.S. Borrower
and the Borrowers) an Affiliate of any other Person. All of the issued and
outstanding Stock of each Samsonite Entity is

32

--------------------------------------------------------------------------------


owned by each of the Stockholders and in the amounts set forth in Disclosure
Schedule (3.8). Except as set forth in Disclosure Schedule (3.8), there are no
outstanding rights to purchase, options (other than Stock options issued to
employees of U.S. Borrower consistent with practices as in effect on the Closing
Date), warrants or similar rights or agreements pursuant to which any Samsonite
Entity may be required to issue, sell, repurchase or redeem any of its Stock or
other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness, Guaranteed Indebtedness and Foreign
Credit Lines (and in each case, a description thereof and the credit support
therefor and a statement of the outstanding balance thereof as of the Closing
Date) of each Samsonite Entity as of the Closing Date (except for the
Obligations) are described in Section 6.3 (including Disclosure Schedule (6.3)).

        3.9    Government Regulation.    No Credit Party is an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company," as such terms are defined in the Investment
Company Act of 1940. No Credit Party is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, or any other
federal, provincial or state or applicable foreign statute that restricts or
limits its ability to incur Indebtedness or to perform its obligations
hereunder. The making of the Loans by Lenders to Borrowers, the incurrence of
any Letter of Credit Obligation on behalf of Borrowers, the application of the
proceeds thereof and repayment thereof and the consummation of the Related
Transactions will not violate any provision of any such statute or any rule,
regulation or order issued by the Securities and Exchange Commission or any
other applicable securities regulation authority or securities exchange.

        3.10    Margin Regulations.    No Credit Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as "Margin Stock"). No Credit Party owns any Margin Stock, and none of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a "purpose credit" within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

        3.11    Taxes.    Except as described in Disclosure Schedule (3.11), all
federal and other material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Samsonite Entity have been timely filed with the appropriate Governmental
Authority, and all Charges have been timely paid excluding Charges or other
amounts being contested in accordance with Section 5.2(b) and unless the failure
to so file or pay would not reasonably be expected to result in liabilities for
withholding taxes, fines, penalties or interest in excess of $100,000 in the
aggregate. Except as described in Disclosure Schedule (3.11), proper and
accurate amounts have been withheld by each Samsonite Entity from its respective
employees for all periods in full and complete compliance with all applicable
federal, state, local and foreign laws and such withholdings have been timely
paid to the respective Governmental Authorities unless the failure to so
withhold or pay would not reasonably be expected to result in fines, penalties
or interest in excess of $50,000 in the aggregate. Disclosure Schedule (3.11)
sets forth as of the Closing Date those taxable years for which any Samsonite
Entity's tax returns are currently being audited by the IRS or any other
applicable Governmental Authority, and any written assessments or proposed
assessments in connection with such audit, or otherwise currently outstanding.
Except as described in Disclosure Schedule (3.11), as of the Closing Date, no
Samsonite Entity has executed or filed with the IRS or any other Governmental
Authority any agreement or other document extending, or having the effect of
extending, the period for

33

--------------------------------------------------------------------------------

assessment or collection of any Charges. None of the Samsonite Entities and
their respective predecessors is liable for any Charges: (a) under any agreement
(including any tax sharing agreements) or (b) to each Samsonite Entity's
knowledge, as a transferee. As of the Closing Date, no Samsonite Entity has
agreed or been requested to make any adjustment under IRC Section 481(a), by
reason of a change in accounting method or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

        3.12    ERISA.    

        (a)   Disclosure Schedule (3.12) lists, as of the Closing Date, (i) all
ERISA Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, and all Retiree Welfare Plans.
Copies of all such listed Plans, together with a copy of the latest form IRS/DOL
5500-series, as applicable, for each such Plan, have been delivered to Agent.
Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and nothing has occurred that would cause
the loss of such qualification or tax-exempt status. Each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the IRC and
its terms, including the timely filing of all reports required under the IRC or
ERISA. Neither any Credit Party nor ERISA Affiliate has failed to make any
material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such Plan. No
"prohibited transaction," as defined in Section 406 of ERISA and Section 4975 of
the IRC, has occurred with respect to any Plan, that would subject any Credit
Party to a material tax on prohibited transactions imposed by Section 502(i) of
ERISA or Section 4975 of the IRC.

        (b)   Except as set forth in Disclosure Schedule (3.12): (i) no Title IV
Plan has any material Unfunded Pension Liability; (ii) no ERISA Event has
occurred or is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Credit Party, threatened material claims (other than claims
for benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary or sponsor of any Plan;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any material liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; and (v) within the last five years no Title IV Plan
of any Credit Party or ERISA Affiliate has been terminated, whether or not in a
"standard termination" as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at any
time within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the "controlled group" (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined
at such time).

        3.13    No Litigation.    No action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Samsonite
Entity, threatened against any Samsonite Entity, before any Governmental
Authority or before any arbitrator or panel of arbitrators (collectively,
"Litigation"), (a) that challenges any Samsonite Entity's right or power to
enter into or perform any of its obligations under the Loan Documents to which
it is a party, or the validity or enforceability of any Loan Document or any
action taken thereunder, or (b) except as set forth on Disclosure
Schedule (3.13), that has a reasonable risk of being determined adversely to any
Samsonite Entity and that, if so determined, could reasonably be expected to
have a Material Adverse Effect. Except as set forth on Disclosure
Schedule (3.13), as of the Closing Date there is no Litigation pending or, to
any Samsonite Entity's knowledge, threatened, that seeks damages in excess of
$250,000 or injunctive relief against, or alleges criminal misconduct of, any
Samsonite Entity.

34

--------------------------------------------------------------------------------

        3.14    Brokers.    Except as set forth on Disclosure Schedule 3.14, no
broker or finder brought about the obtaining, making or closing of the Loans or
the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder's or brokerage fees in
connection therewith.

        3.15    Intellectual Property.    As of the Closing Date, each Credit
Party owns or has rights to use all material Intellectual Property necessary to
continue to conduct its business substantially as now conducted by it or
presently proposed to be conducted by it, and each such material Patent,
Trademark, Design, registered Copyright which is the subject of a registration
or application in the U.S. Patent and Trademark Office or U.S. Copyright Office
and material License owned by such Credit Party or used in the conduct of its
business substantially as now conducted by it is listed, together with
application or registration numbers, as applicable, in Disclosure Schedule 3.15.
To each Credit Party's knowledge, after all reasonable inquiry, each Credit
Party conducts its business without material infringement of any material
Intellectual Property of any other Person. Except as set forth in Disclosure
Schedule 3.15, no Credit Party is aware of any material infringement claim by
any other Person with respect to any material Intellectual Property.

        3.16    Full Disclosure.    No information contained in this Agreement,
any of the other Loan Documents, Financial Statements or Collateral Reports or
other written reports from time to time prepared by or on behalf of any Credit
Party and delivered hereunder or any written statement prepared by or on behalf
of any Credit Party and furnished by or on behalf of any Credit Party to Agent,
North American Collateral Agent, European Agent or any Lender pursuant to the
terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made taken as a whole. Projections from time
to time delivered hereunder are or will be based upon the estimates and
assumptions stated therein, all of which Borrowers believed at the time of
delivery to be reasonable and fair in light of current conditions and current
facts known to Borrowers as of such delivery date, and reflect Borrowers' good
faith and reasonable estimates of the future financial performance of Borrowers
and of the other information projected therein for the period set forth therein.
Such Projections are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Agent,
North American Collateral Agent or European Agent (as applicable) pursuant to
the Collateral Documents will at all times be fully perfected first priority
Liens in and to the Collateral described therein, subject, as to priority, only
to Permitted Encumbrances.

        3.17    Environmental Matters.    

        (a)   Except as set forth in Disclosure Schedule (3.17), as of the
Closing Date: (i) the Real Estate is free of contamination from any Hazardous
Material except for such contamination that would not materially adversely
impact the value or marketability of such Real Estate and that would not result
in Environmental Liabilities that could reasonably be expected to exceed
$500,000; (ii) no Credit Party has caused or suffered to occur any material
Release of Hazardous Materials on, at, in, under, above, to, from or about any
of its Real Estate; (iii) the Credit Parties are and have been in compliance
with all Environmental Laws, except for such noncompliance that would not result
in Environmental Liabilities which could reasonably be expected to exceed
$500,000; (iv) the Credit Parties have obtained, and are in compliance with, all
Environmental Permits required by Environmental Laws for the operations of their
respective businesses as presently conducted or as proposed to be conducted,
except where the failure to so obtain or comply with such Environmental Permits
would not result in Environmental Liabilities that could reasonably be expected
to exceed $500,000, and all such Environmental Permits are valid, uncontested
and in good standing; (v) no Credit Party is involved in operations or knows of
any facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of

35

--------------------------------------------------------------------------------

such Credit Party which could reasonably be expected to exceed $500,000;
(vi) there is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $500,000 or injunctive relief against, or
that alleges criminal misconduct by, any Credit Party; (vii) no notice has been
received by any Credit Party identifying it as a "potentially responsible party"
or requesting information under CERCLA or analogous state or foreign statutes in
each case where any Credit Party's allocated share of costs and liabilities, as
a "potentially responsible party", is reasonably likely to exceed $25,000, and
to the knowledge of the Credit Parties, there are no facts, circumstances or
conditions that may result in any Credit Party being identified as a
"potentially responsible party" under CERCLA or analogous state or foreign
statutes; and (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports, reviews and audits and all written information
pertaining to actual or potential Environmental Liabilities, in each case
relating to any Credit Party in their possession.

        (b)   Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party's affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party's
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.

        3.18    Insurance.    Disclosure Schedule 3.18 lists all insurance
policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the terms of each such
policy.

        3.19    Deposit and Disbursement Accounts.    Disclosure Schedule 3.19
lists all banks and other financial institutions at which any Credit Party
maintains deposit or other accounts as of the Closing Date, including any
Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

        3.20    Government Contracts.    (a) Except as set forth in Disclosure
Schedule 3.20, as of the Closing Date, no Credit Party is a party to any
material contract or agreement with any Governmental Authority and (b) no Credit
Party's Accounts are subject to the Federal Assignment of Claims Act (31 U.S.C.
Section 3727) or any similar state, provincial, local or foreign law.

        3.21    Customer and Trade Relations.    As of the Closing Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in: the business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 months caused them to be
ranked among the ten largest customers of U.S. Borrower and its Subsidiaries (on
a consolidated basis) or the business relationship of any Credit Party with any
supplier essential to its operations.

        3.22    Bonding; Licenses.    Except as set forth on Disclosure
Schedule 3.22, as of the Closing Date, no Credit Party is a party to or bound by
any surety bond agreement or binding requirement with respect to products or
services sold by it or under any trademark or patent license agreement with
respect to products sold by it.

        3.23    Solvency.    Both before and after giving effect to (a) the
Loans and Letter of Credit Obligations to be made or incurred on the Closing
Date or such other date as Loans and such Letter of Credit Obligations requested
hereunder are made or incurred, (b) the disbursement of the proceeds of such
Loans pursuant to the instructions of U.S. Borrower, (c) the Refinancing and the
consummation of the other Related Transactions, and (d) the payment and accrual
of all transaction costs in connection with the foregoing, each Credit Party is
and will be Solvent.

36

--------------------------------------------------------------------------------


        3.24    Subordinated Debt.    As of the Closing Date, Borrowers have
delivered to Agent a complete and correct copy of the Indentures governing the
Subordinated Notes (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith). All Obligations, including any Letter of Credit
Obligation, constitute Indebtedness entitled to the benefits of the
subordination provisions contained in the Subordinated Notes.

        3.25    Immaterial Subsidiaries.    Schedule 3.25 lists all of the
Immaterial Subsidiaries as of the Closing Date.

        3.26    Motor Vehicles.    As of the Closing Date, the aggregate book
value of all titled motor vehicles owned by the Domestic Credit Parties is less
than $1,000,000.

        3.27    Status as Holding Companies.    None of C.V. Holdings, Dutch
Holdco or Danish Holdco (i) is engaged in any business and (ii) has assets
(other than equity interests which are pledged to the Agent, North American
Collateral Agent or European Agent on the Closing Date) with a fair market value
in excess of the Dollar Equivalent of $100,000 or (iii) has any liabilities
(other than the Obligations) which in the aggregate are greater than the Dollar
Equivalent of $100,000.

4.     FINANCIAL STATEMENTS AND INFORMATION

        4.1    Reports and Notices.    

        (a)   Borrowers hereby agree that, from and after the Closing Date and
until the Termination Date, it shall deliver to Agent the Financial Statements,
notices, Projections and other information at the times, to the Persons and in
the manner set forth in Annex E.

        (b)   Borrowers hereby agree that, from and after the Closing Date and
until the Termination Date, it shall deliver to Agent the various Collateral
Reports (including U.S. Borrowing Base Certificates in the form of
Exhibit 4.1(b)(i) and European Borrowing Certificates in the term of
Exhibit 4.1(b)(ii)) at the times, to the Persons and in the manner set forth in
Annex F.

        4.2    Communication with Accountants.    Each Credit Party executing
this Agreement authorizes, so long as an Event of Default has occurred and is
continuing, Agent to communicate directly with its independent certified or
chartered public accountants, including KPMG LLP, and authorizes and shall
instruct those accountants and advisors to communicate to Agent information
relating to any Credit Party with respect to the business, results of operations
and financial condition of any Credit Party and which information will be
subject to Section 11.8.

5.     AFFIRMATIVE COVENANTS

        Each Credit Party executing this Credit Agreement jointly and severally
agrees to observe (and agrees that it shall cause each Credit Party and each
Samsonite Entity, as applicable, to observe) the following covenants from and
after the date hereof and until the Termination Date:

        5.1    Maintenance of Existence and Conduct of Business.    Each Credit
Party shall: do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence and its material rights and
franchises; continue to conduct its business substantially as now conducted or
as otherwise permitted hereunder; at all times maintain, preserve and protect
all of its material assets and properties used or useful in the conduct of its
business, and keep the same in good repair, working order and condition in all
material respects (taking into consideration ordinary wear and tear) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
transact business only in such corporate and trade names as are set forth in
Disclosure Schedule (5.1).

37

--------------------------------------------------------------------------------


        5.2    Payment of Charges.    

        (a)   Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all Charges payable by it,
including (i) Charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all Charges with respect to tax, social
security, unemployment withholding and employee source deductions with respect
to its employees, (ii) lawful claims for labor, materials, supplies and
services, including storage and shipping charges payable to Approved Shippers
and charges payable to Approved Customs Brokers, or otherwise, and (iii) all
storage or rental charges payable to warehousemen or bailees, in each case,
before any thereof shall become past due, except in the case of clauses (ii) and
(iii) where the failure to pay or discharge such Charges would not result in
aggregate liabilities in excess of $200,000.

        (b)   Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP (or, with respect to each Foreign Credit Party, generally accepted
accounting principles as in effect in each applicable jurisdiction); (ii) no
Lien shall be imposed to secure payment of such Charges (other than payments to
landlords, warehousemen and/or bailees) that is superior to any of the Liens
securing the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; and (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met.

        5.3    Books and Records.    Each Credit Party shall keep adequate books
and records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP (or,
with respect to Foreign Credit Parties, generally accepted accounting principles
as in effect in the applicable foreign jurisdiction) and on a basis consistent
with the Financial Statements attached as Disclosure Schedule (3.4(a)).

        5.4    Insurance; Damage to or Destruction of Collateral.    

        (a)   The Samsonite Entities shall, at their sole cost and expense,
maintain the policies of insurance as in effect on the date hereof or otherwise
in form and amounts and with insurers reasonably acceptable to Agent. Such
policies of insurance (or the loss payable and additional insured endorsements
delivered to Agent) shall contain provisions pursuant to which the insurer
agrees to provide thirty (30) days prior written notice to Agent in the event of
any non-renewal, cancellation or amendment of any such insurance policy. If any
Samsonite Entity at any time or times hereafter shall fail to obtain or maintain
any of the policies of insurance required above, or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems reasonably advisable. Agent shall have no
obligation to obtain insurance for any Samsonite Entity or pay any premiums
therefor. By doing so, Agent shall not be deemed to have waived any Default or
Event of Default arising from any Samsonite Entity's failure to maintain such
insurance or pay any premiums therefor. All sums so disbursed, including
reasonable attorneys' fees, court costs and other charges related thereto, shall
be payable promptly by Borrowers to Agent and shall be additional Obligations
hereunder secured by the Collateral.

38

--------------------------------------------------------------------------------

        (b)   Agent reserves the right at any time upon a material adverse
change in any Samsonite Entity's risk profile (including any change in the
product mix maintained by any Samsonite Entity or any laws affecting the
potential liability of such Samsonite Entity) to require additional forms and
limits of insurance to, in Agent's reasonable opinion, adequately protect both
Agent's and Lenders' interests in all or any portion of the Collateral and to
ensure that each Samsonite Entity is protected by insurance in amounts and with
coverage customary for its industry. If reasonably requested by Agent, each
Samsonite Entity shall deliver to Agent from time to time a report of a
reputable insurance broker, reasonably satisfactory to Agent, with respect to
its insurance policies.

        (c)   Each Samsonite Entity shall deliver to Agent, in form and
substance reasonably satisfactory to Agent, endorsements to (i) with respect to
each Credit Party all "All Risk" and business interruption insurance naming
North American Collateral Agent or, in the case of policies solely for the
benefit of Foreign Persons, European Agent, as loss payee, and (ii) all general
liability and other liability policies naming North American Collateral Agent
or, in the case of policies solely for the benefit of Foreign Persons, European
Agent, on behalf of itself and Lenders, as additional insured. Each Samsonite
Entity irrevocably makes, constitutes and appoints Agent (and all officers,
employees or agents designated by Agent), so long as any Default or Event of
Default has occurred and is continuing or the anticipated insurance proceeds
exceed $7,500,000 as such Samsonite Entity's true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such "All Risk" policies of insurance, endorsing the name of such Samsonite
Entity on any check or other item of payment for the proceeds of such "All Risk"
policies of insurance and for making all determinations and decisions with
respect to such "All Risk" policies of insurance. Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. Each Borrower shall promptly notify Agent of any loss,
damage, or destruction to the assets of (i) any Domestic Samsonite Entity in the
amount of the Dollar Equivalent of $500,000 or more and (ii) any Foreign
Samsonite Entity in the amount of the Dollar Equivalent of $750,000 or more, in
each case, whether or not covered by insurance. After deducting from the
insurance proceeds received in connection with such loss, damage, or
destruction, (i) expenses, if any, incurred by Agent in the collection or
handling thereof, and (ii) amounts required to be paid to creditors (other than
Lenders) having Permitted Encumbrances, Agent may, at its option, apply such
proceeds to the reduction of the Obligations in accordance with Section 1.3(d);
or permit or require the applicable Samsonite Entity to use such money, or any
part thereof, to replace, repair, restore or rebuild the applicable asset in a
diligent and expeditious manner with materials and workmanship of substantially
the same quality as existed before the loss, damage or destruction.

        5.5    Compliance with Laws.    Each Samsonite Entity shall comply with
all federal, state, local and foreign laws and regulations applicable to it,
including those relating to ERISA, employment and labor laws, and Environmental
Laws and Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

        5.6    Supplemental Disclosure.    Upon the occurrence and continuance
of an Event of Default or at Credit Parties' election, the Credit Parties shall
supplement each Disclosure Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such

39

--------------------------------------------------------------------------------


supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.

        5.7    Intellectual Property.    Each Credit Party (i) will conduct its
business and affairs without, to its knowledge, after all reasonable inquiry,
any infringement of or interference with any Intellectual Property of any other
Person in any material respect and (ii) shall comply in all material respects
with the terms of its material Licenses.

        5.8    Environmental Matters.    Each Samsonite Entity shall and shall
cause each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to maintain the value and marketability of the Real Estate or to
otherwise comply with Environmental Laws and Environmental Permits pertaining to
the presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of its Real Estate in all material respects; (c) notify Agent promptly after
such Samsonite Entity becomes aware of any violation of Environmental Laws or
Environmental Permits or any Release on, at, in, under, above, to, from or about
any Real Estate that is reasonably likely to result in Environmental Liabilities
in excess of $500,000; and (d) promptly forward to Agent a copy of any order,
notice, request for information or any communication or report (other than
orders, notices, requests for information or any communication or report
described on Disclosure Schedule (3.17) delivered to Agent) received by such
Samsonite Entity in connection with any such violation or Release or any other
matter relating to any Environmental Laws or Environmental Permits that could
reasonably be expected to result in Environmental Liabilities in excess of
$500,000, in each case whether or not the Environmental Protection Agency or any
Governmental Authority has taken or threatened any action in connection with any
such violation, Release or other matter. If Agent at any time has a reasonable
basis to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Samsonite Entity or any Environmental Liability
arising thereunder, or a Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Estate, that, in each case, could
reasonably be expected to have a Material Adverse Effect, then each Samsonite
Entity shall, upon Agent's prior written request (i) cause the performance of
such environmental audits including subsurface sampling of soil and groundwater,
and preparation of such environmental reports, at Borrowers' expense, as Agent
may from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater. Borrowers shall reimburse Agent for
the costs of such audits and tests and the same will constitute a part of the
Obligations secured hereunder.

        5.9    Landlords Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases.    Each Domestic Credit Party shall use commercially
reasonable efforts (not to be construed as the payment of money) to obtain a
landlord's agreement, mortgagee agreement or bailee letter, as applicable, from
the lessor of each leased property, mortgagee of owned property or bailee with
respect to any warehouse, processor or converter facility or other location
where U.S. Collateral is stored or located, which agreement or letter shall
contain a waiver or subordination of all Liens or claims that the landlord,
mortgagee or bailee may assert against the U.S. Collateral at that location, and
shall otherwise be reasonably satisfactory in form and substance to Agent. With
respect to such locations or warehouse space leased or owned as of the Closing
Date and thereafter, if Agent has not received a landlord or

40

--------------------------------------------------------------------------------


mortgagee agreement or bailee letter as of the Closing Date (or, if later, as of
the date such location is acquired or leased), any Eligible Inventory at that
location shall, in Agent's reasonable discretion, be excluded from the U.S.
Borrowing Base or be subject to such Reserves as may be established by Agent in
its reasonable credit judgment. After the Closing Date, no real property or
warehouse space shall be leased by any Domestic Credit Party (other than a JVCP)
and no Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date without the prior written consent of Agent
(which consent, in Agent's reasonable discretion, may be conditioned upon the
exclusion from the U.S. Borrowing Base of Eligible Inventory at that location or
the establishment of Reserves acceptable to Agent) or, unless and until a
reasonably satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location. Each Domestic
Credit Party shall timely and fully pay and perform its obligations in all
material respects under all leases and other agreements with respect to each
leased location or public warehouse where any U.S. Collateral is or may be
located. To the extent otherwise permitted hereunder, if any Domestic Credit
Party proposes to acquire a fee ownership interest in Real Estate after the
Closing Date, it shall first provide to North American Collateral Agent a
mortgage or deed of trust granting North American Collateral Agent a first
priority Lien on such Real Estate, together with environmental audits, mortgage
title insurance commitment, real property survey, local and foreign counsel
opinions, and, if required by North American Collateral Agent, supplemental
casualty insurance and flood insurance, and such other documents, instruments or
agreements reasonably requested by North American Collateral Agent, in each
case, in form and substance reasonably satisfactory to North American Collateral
Agent.

        5.10    [Intentionally Omitted].    

        5.11    Additional Credit Support.    With respect to each Domestic
Subsidiary of U.S. Borrower acquired, organized or formed after the Closing Date
(and each Domestic Subsidiary which is an Immaterial Subsidiary at any time and
which thereafter ceases to be an Immaterial Subsidiary), U.S. Borrower shall
cause each such Domestic Subsidiary to execute such guaranties of the payment
and performance of the Obligations and grant such Liens securing the Obligations
and do and cause to be done such further acts with respect to the enforceability
of such guaranties and perfection of such Liens as Agent and North American
Collateral Agent (as applicable) shall reasonably request, and U.S. Borrower
shall pledge the Stock of such Subsidiary to secure the Obligations and execute
such further documents, instruments and agreements evidencing the same as the
Agent or the North American Collateral Agent may reasonably request.

        5.12    Certain Agreements.    Nothing contained in this Agreement shall
prevent any Samsonite Entity from complying with its obligations under any
agreement set forth in Disclosure Schedule (6.15(b)) (each as in effect on the
Closing Date) including, without limitation, fiduciary obligations to minority
interest owners, and the covenants of good faith and fair dealing.

        5.13    Further Assurances.    Each Credit Party executing this
Agreement agrees that it shall and shall cause each other Credit Party to, at
such Credit Party's expense and upon the reasonable request of Agent, duly
execute and deliver, or cause to be duly executed and delivered, to Agent such
further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Agent to carry out more
effectively the provisions and purposes of this Agreement and each Loan
Document.

6.     NEGATIVE COVENANTS

        Each Credit Party executing this Agreement jointly and severally agrees
to observe (and agrees that it shall cause each Credit Party and each Samsonite
Entity, as applicable, to observe) the following covenants from and after the
date hereof until the Termination Date:

        6.1    Mergers, Subsidiaries, Etc.    No Samsonite Entity shall directly
or indirectly, by operation of law or otherwise, (a) form or acquire any
Subsidiary (provided that either Borrower may form or

41

--------------------------------------------------------------------------------


acquire one or more Subsidiaries, in each case only to the extent all related
investments, advances and loans in or to such Subsidiary are permitted under
Section 6.2,) or (b) merge or amalgamate with, consolidate with, acquire all or
substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person. Notwithstanding the foregoing, (A) one or more Subsidiaries
of the European Borrower may merge, amalgamate or consolidate with each other,
as long as (i) if one or more of such Persons is a Foreign Guarantor, the
surviving entity is a Foreign Guarantor and (ii) if one or more of such Persons
is, directly or indirectly, wholly owned by European Borrower, the surviving
entity shall be directly or indirectly wholly owned by European Borrower;
(B) Samsonite Stores may merge, amalgamate or consolidate with U.S. Borrower, as
long as the surviving entity is U.S. Borrower; (C) one or more Domestic
Subsidiaries of the U.S. Borrower may merge, amalgamate or consolidate with each
other as long as (i) if Samsonite Stores is one of such Persons, Samsonite
Stores is the surviving entity, (ii) if Samsonite Stores is not one of such
Persons but McGregor is one of such Persons, McGregor is the surviving entity,
and (iii) if one or more such Persons is, directly or indirectly, wholly owned
by U.S. Borrower, the surviving entity shall be directly or indirectly owned by
U.S. Borrower; (D) European Borrower may create a Subsidiary in Norway to
conduct its business in that country (as long as all related investments, loans
and advances are otherwise permitted hereunder); (E) U.S. Borrower may, pursuant
to documentation acceptable to Agent in its reasonable discretion, create a
special purpose entity for the purpose of obtaining financing for the Denver
Warehouse Real Estate; (F) either Borrower may acquire the assets or Stock of a
Person as long as the entire purchase price for such acquisition is funded with
the proceeds of the issuance of additional common Stock of U.S. Borrower and to
the extent such proceeds are promptly, but in any event within five (5) Business
Days, used for such funding; and (G) any Samsonite Entity may acquire all or
substantially all of the assets or Stock of any Person (such Person being a
"Target" and such acquisition being a "Permitted Acquisition") (and create one
or more Wholly-Owned Subsidiaries solely to consummate any such Permitted
Acquisition) subject to the satisfaction of each of the following conditions:

          (i)  Agent shall receive at least thirty (30) Business Days' prior
written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition;

         (ii)  such Permitted Acquisition shall only involve assets located in
the United States or Canada and comprising a business, or those assets of a
business, of the type engaged in by U.S. Borrower as of the Closing Date or
related business lines, and which business would not subject Agent, North
American Collateral Agent, European Agent or any Lender to regulatory or third
party approvals in connection with the exercise of its rights and remedies under
this Agreement or any other Loan Documents other than approvals applicable to
the exercise of such rights and remedies with respect to Borrowers prior to such
Permitted Acquisition (provided, however, that an acquisition by the European
Borrower or one or more Subsidiaries of the European Borrower may involve assets
not located in the United States or Canada (as well as assets located in the
United States or Canada));

        (iii)  such Permitted Acquisition shall be consensual and shall have
been approved by the Target's board of directors (or similar body or authority);

        (iv)  no additional Indebtedness, Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of U.S. Borrower and Target
immediately after giving effect to such Permitted Acquisition, except (A) Loans
made hereunder; (B) Indebtedness to the extent permitted under
Section 6.3(a)(viii)  or Section 6.3(a)(ix) after giving effect to such
Permitted Acquisition or (C) trade payables incurred in the ordinary course of
business;

42

--------------------------------------------------------------------------------






         (v)  the sum of all amounts payable in connection with all Permitted
Acquisitions (including all transaction costs and all Indebtedness, liabilities
and contingent obligations incurred or assumed in connection therewith or
otherwise reflected in a consolidated balance sheet of Borrowers and Target)
shall not exceed the Dollar Equivalent of $10,000,000 in the aggregate in any
Fiscal Year;

        (vi)  the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);

       (vii)  at or prior to the closing of any Permitted Acquisition, if the
Target is organized under the laws of the United States of America or of any
State thereof, Agent or North American Collateral Agent will be granted a first
priority perfected Lien (subject to Permitted Encumbrances) in all assets
acquired pursuant thereto (provided, that no such Target shall be required to
grant a lien pursuant to this clause (vii) to the Agent or the North American
Collateral Agent on more than 66% of the equity interest in any Foreign
Subsidiary), and U.S. Borrower and the applicable Samsonite Entity shall have
executed such documents and taken such actions as may be reasonably required by
North America Collateral Agent in connection therewith;

      (viii)  concurrently with delivery of the notice referred to in clause (i)
above, Borrowers shall have delivered to Agent, in form and substance reasonably
satisfactory to Agent:

        (A)  a pro forma consolidated balance sheet, income statement and cash
flow statement of U.S. Borrower and its Subsidiaries (the "Acquisition Pro
Forma"), based on recent financial statements, which shall be complete and shall
fairly present in all material respects the assets, liabilities, financial
condition and results of operations of U.S. Borrower and its Subsidiaries in
accordance with GAAP consistently applied, but taking into account such
Permitted Acquisition and the funding of all Loans in connection therewith, and
such Acquisition Pro Forma shall reflect that (x) average daily U.S. Borrowing
Availability for the 90-day period preceding the consummation of such Permitted
Acquisition would have exceeded $20,000,000 on a pro forma basis (after giving
effect to such Permitted Acquisition and all Loans funded in connection
therewith as if made on the first day of such period) and the Acquisition
Projections (as hereinafter defined) shall reflect that such U.S. Borrowing
Availability of $20,000,000 shall continue for at least ninety (90) days after
the consummation of such Permitted Acquisition, (y) on a pro forma basis, no
Event of Default has occurred and is continuing or would result after giving
effect to such Permitted Acquisition, and U.S. Borrower and its Subsidiaries
would have been in compliance with the financial covenants set forth in Annex G
(at the levels required to be reflected in the Compliance Certificate most
recently delivered to Agent pursuant to Annex E prior to the consummation of
such Permitted Acquisition) (calculated as if the then most recently completed
calendar month for which Financial Statements were required to be delivered
hereunder was the then most recently completed Fiscal Quarter and as if such
Permitted Acquisition and all Loans funded in connection therewith were made on
the first day of the applicable period) and (z) in the case of a Permitted
Acquisition by European Borrower or any Subsidiary of European Borrower, average
daily European Borrowing Availability for the 90-day period preceding the
consummation of such Permitted Acquisition would have exceeded the Dollar
Equivalent of $7,500,000 on a pro forma basis (after giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as if made on
the first day of such period) and the Acquisition Projections (as hereinafter
defined) shall reflect that such European Borrowing Availability of the Dollar
Equivalent of

43

--------------------------------------------------------------------------------

$7,500,000 shall continue for at least ninety (90) days after the consummation
of such Permitted Acquisition;

        (B)  updated versions of the most recently delivered Projections
covering the 1-year period commencing on the date of such Permitted Acquisition
and otherwise prepared in accordance with the Projections (the "Acquisition
Projections") and based upon historical financial data of a recent date
reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and

        (C)  a certificate of the chief financial officers on behalf of U.S.
Borrower and the other applicable Samsonite Entity to the effect that: (w) such
Samsonite Entity (after taking into consideration all rights of contribution and
indemnity such Samsonite Entity has against each U.S. Borrower and other
Subsidiary of U.S. Borrower) will be Solvent upon the consummation of the
Permitted Acquisition; (x) the Acquisition Pro Forma fairly presents in all
material respects the financial condition of U.S. Borrower and its Subsidiaries
(on a consolidated basis) as of the date thereof after giving effect to the
Permitted Acquisition; (y) the Acquisition Projections are reasonably, having
made all due inquiry, believed by the U.S. Borrower and such Credit Parties to
be reasonable estimates of the future financial performance of U.S. Borrower and
its Subsidiaries subsequent to the date thereof based upon the historical
performance of U.S. Borrower, its Subsidiaries and the Target and based on the
Acquisition Projections and the U.S. Borrower and its Subsidiaries shall
continue to be in compliance with the financial covenants set forth in Annex G
for the 3-year period thereafter; and (z) Borrowers and the other applicable
Samsonite Entities have completed their due diligence investigation with respect
to the Target and such Permitted Acquisition, which investigation was conducted
in a manner similar to that which would have been conducted by a prudent
purchaser of a comparable business and the results of which investigation were
delivered to Agent and Lenders;

        (ix)  on or prior to the date of such Permitted Acquisition, Agent shall
have received, in form and substance reasonably satisfactory to Agent, copies of
the acquisition agreement and related agreements and instruments, and all
opinions, certificates, lien search results and other documents reasonably
requested by Agent including those specified in the last sentence of
Section 5.9; and

         (x)  at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

        Notwithstanding the foregoing, the Accounts and Inventory of a Domestic
Target shall not be included in Eligible Accounts and Eligible Inventory without
the prior written consent of Agent and Requisite U.S. Revolving Lenders.

        6.2    Investments; Loans and Advances.    Except as otherwise expressly
permitted by this Section 6 (including, without limitation, Section 6.1), no
Samsonite Entity shall make or permit to exist any investment in, or make or
permit to exist loans or advances of money to, any Person, through the direct or
indirect lending of money, holding of securities or otherwise, except that:
(a) the Samsonite Entities may make loans or other investments to or in one or
more other Samsonite Entities (other than Joint Venture Subsidiaries) as long as
the aggregate outstanding principal amount of investments, loans and advances
made by all Samsonite Entities does not exceed the Dollar Equivalent of
$50,000,000; (b) Borrowers may hold investments comprised of notes payable, or
stock or other securities issued by Account Debtors to any Borrower pursuant to
negotiated agreements with respect to settlement of such Account Debtor's
Accounts in the ordinary course of business consistent with past practices;
(c) each Samsonite Entity may maintain, but not increase, its existing
investments, loans and/or advances to or

44

--------------------------------------------------------------------------------

in its Subsidiaries as of the Closing Date (other than as expressly permitted
hereunder); (d) a Subsidiary of a Samsonite Entity may make loans or advances to
such Samsonite Entity; (e) as long as (A) at the time of each of the following
proposed investments, loans or advances and after giving effect thereto, each
Samsonite Entity making such investment, loan or advance is Solvent, (B) no
Default or Event of Default would occur and be continuing after giving effect to
each of the following proposed investments, loans or advances and (C) U.S.
Borrower shall have U.S. Borrowing Availability of at least $5,000,000 and
European Borrower shall have European Borrowing Availability of at least the
Dollar Equivalent of $5,000,000, in each case after giving effect to each of the
following proposed investments, loans or advances: (i) U.S. Borrower may make
additional investments, loans or advances after the Closing Date in or to Joint
Venture Subsidiaries in which it owns Stock as long as the aggregate outstanding
amount thereof does not exceed the Dollar Equivalent of $3,000,000 in any Fiscal
Year; and (ii) Foreign Samsonite Entities may make investments, loans or
advances after the Closing Date in or to Joint Venture Subsidiaries in which
such Foreign Samsonite Entity directly owns Stock as long as the aggregate
outstanding amount thereof at any time for all such Foreign Samsonite Entities
does not exceed the Dollar Equivalent of $3,000,000 in any Fiscal Year; (f) so
long as no Default or Event of Default has occurred and is continuing and there
is no outstanding U.S. Revolving Loan (or in the case of the European Borrower
or one or more of its Subsidiaries, there is no outstanding European Revolving
Loan balance), Samsonite Entities may make investments (subject in the case of a
Domestic Samsonite Entity, to Control Letters in favor of North American
Collateral Agent or otherwise subject to a perfected security interest in favor
of North American Collateral Agent) in (i) marketable direct obligations issued
or unconditionally guaranteed by the United States of America or, in the case of
a Foreign Samsonite Entity, guaranteed by any other member country of O.E.C.D.
or any agency thereof maturing within one year from the date of acquisition
thereof, (ii) commercial paper maturing no more than one year from the date of
creation thereof and currently having the highest rating obtainable from either
Standard & Poor's Ratings Group or Moody's Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America or, in the case of a Foreign Samsonite Entity, under
the laws of any other member country of O.E.C.D., each having combined capital,
surplus and undivided profits of not less than $300,000,000 and having a senior
unsecured rating of "A" or better by a nationally recognized rating agency (an
"A Rated Bank"), (iv) time deposits maturing no more than thirty (30) days from
the date of creation thereof with A Rated Banks and (v) mutual funds that invest
solely in one or more of the investments described in clauses (i) through
(iv) above; (g) Samsonite Entities may make investments constituting
(i) customary prepaid expenses in the ordinary course of business or
(ii) acceptance and endorsements of checks or other negotiable instruments for
deposit or collection in the ordinary course of business; (h) U.S. Borrower may
provide common Stock of U.S. Borrower to officers and directors of U.S. Borrower
pursuant to compensation arrangements with such officers and directors as
approved by the board of directors of U.S. Borrower; (i) transactions (other
than investments, loans and advances) permitted under Section 6.4: (j) Samsonite
Entities may enter into and comply with appropriate hedging arrangements,
provided that such agreements are (or were) entered into by such Samsonite
Entities in the ordinary course of its business for the purpose of directly
mitigating risks associated with liabilities (including foreign exchange
liabilities), commitments, investments, assets, earnings or properties held or
reasonably anticipated by such Samsonite Entities and not for purposes of
speculation; (k) U.S. Borrower or European Borrower, as the case may be (and one
or more newly formed Subsidiaries of the U.S. Borrower or the European Borrower,
as applicable) may make investments to accomplish Japanese Market Entry as long
as (A) the aggregate outstanding amount of such investments made by U.S.Borrower
or European Borrower at any time does not exceed the Dollar Equivalent of
$12,000,000, (B) U.S. Borrowing Availability at all times during the 90-day
period preceding each such investment would have exceeded $5,000,000 (after
giving effect to such investment as if made on the first day of such period) and
the U.S. Borrower delivers projections that reflect that such U.S. Borrowing
Availability of $5,000,000 shall continue for at least 90 days after such
investment made, (C) European Borrowing Availability at all

45

--------------------------------------------------------------------------------

times during the 90-day period preceding each such investment would have
exceeded the Dollar Equivalent of $5,000,000 (after giving effect to such
investment as if made on the first day of such period) and the European Borrower
delivers projections that reflect that such European Borrowing Availability of
the Dollar Equivalent $5,000,000 shall continue for at least 90 days after such
investment is made, (D) U.S. Borrowing Availability and European Borrowing
Availability at all times during the 90-day period preceding each such
investment would have exceeded in the aggregate the Dollar Equivalent of
$20,000,000 (after giving effect to such investment as if made on the first day
of such period) and the U.S. Borrower and European Borrower delivers projections
that reflect that such aggregate U.S. Borrowing Availability and European
Borrowing Availability of the Dollar Equivalent $20,000,000 shall continue for
at least 90 days after such investment is made, (E) the ratio of (x) Total Net
Debt measured as of the last day of the then most recently completed Fiscal
Quarter to (y) EBITDA of U.S. Borrower and its Subsidiaries, on a consolidated
basis, for the four Fiscal Quarters ended on the last day of the then most
recently completed Fiscal Quarter shall be not more than 4.0 to 1.0; and
(F) prior to making any such investment, the U.S. Borrower delivers to the Agent
(x) evidence reasonably satisfactory to the Agent that each of the conditions
set forth herein to such investment has been satisfied and (y) a certificate
executed by an officer of the U.S. Borrower, representing and warranting that
each of such conditions has been satisfied; (l) the Borrowers and the Guarantors
may make loans to the Borrowers and the Guarantors; (m) U.S. Borrower may make
investments in the Denver SPE of (i) the Denver Warehouse Real Estate and
(ii) up to $5,000,000 in cash in the aggregate after the Closing Date and
(n) Samsonite Entities taken as a whole may make or permit to exist additional
investments, loans or advances other than those described in clauses (a) through
(m) above not exceeding the Dollar Equivalent of $2,000,000 in the aggregate in
any Fiscal Year.

        6.3    Indebtedness.    

        (a)   No Samsonite Entity shall create, incur, assume or permit to exist
any Indebtedness, except (without duplication) (i) Indebtedness secured by
purchase money security interests and Capital Leases permitted in
Section 6.7(c), (ii) the Loans and the other Obligations, (iii) unfunded pension
fund and other employee benefit plan obligations and liabilities to the extent
they are permitted to remain unfunded under applicable law (including pursuant
to the PBGC Agreement), (iv) existing Indebtedness described in Disclosure
Schedule (6.3) (other than Foreign Credit Lines) and refinancings thereof or
amendments or modifications thereto that do not have the effect of increasing
the principal amount thereof or changing the amortization thereof (other than to
extend the same) and that are otherwise on terms and conditions no less
favorable to Agent or any Lender and on conditions not materially less favorable
to any Samsonite Entity, in each case as determined by Agent in its reasonable
discretion, than the terms of the Indebtedness being refinanced, amended or
modified, (v) Indebtedness owing in respect of intercompany loans and advances
made by any Samsonite Entity to any other Samsonite Entity as long as the
applicable loans and advances are permitted under Section 6.2; provided that:
(A) each Samsonite Entity receiving the proceeds of such loan and advance shall
have executed and delivered to the other Domestic Samsonite Entity which makes
such loan and advance, on the Closing Date, a demand note (collectively, the
"Intercompany Notes") to evidence any such intercompany Indebtedness which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent (in the case of a loan or
advance made by a Domestic Samsonite Entity) pursuant to the applicable Pledge
Agreement or Security Agreement as additional collateral security for the
Obligations; (B) each Samsonite Entity shall record all intercompany
transactions on its books and records in a manner reasonably satisfactory to
Agent; and (C) the obligations of Samsonite Entities under any Intercompany
Notes shall be subordinated to the Obligations of such Person hereunder in a
manner reasonably satisfactory to Agent; (vi) Indebtedness in an aggregate
principal amount not to exceed $25,000,000, as long as recourse for such
Indebtedness is limited solely to the Denver Warehouse Real Estate

46

--------------------------------------------------------------------------------

and no Samsonite Entity has any liability if the Denver Warehouse Real Estate or
the proceeds of the sale thereof are insufficient to satisfy such Indebtedness;
(vii) Indebtedness in respect of hedge agreements of any Samsonite Entity,
provided that such agreements are (or were) entered into by such Samsonite
Entity in the ordinary course of its business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
earnings or properties held or reasonably anticipated by such Samsonite Entity
and not for purposes of speculation; (viii) Indebtedness of a Target acquired in
a Permitted Acquisition as long as (A) such Indebtedness is in existence at the
time of the consummation of such Permitted Acquisition and is not created in
anticipation thereof, (B) such Indebtedness has been approved in writing by
Agent (which such approval will not be unreasonably withheld) and (C) the
aggregate principal balance of such Indebtedness for all Permitted Acquisitions
shall not exceed the Dollar Equivalent of $2,500,000; (ix) unsecured
Indebtedness owing to one or more Persons as all or a portion of the
consideration for one or more Permitted Acquisitions as long as (i) the
aggregate outstanding principal amount of all such Indebtedness does not exceed
the Dollar Equivalent of $5,000,000 at any time and (ii) such Indebtedness is
subordinated to the Obligations in a manner, and pursuant to documentation,
satisfactory to the Agent (acting reasonably); (x) Foreign Credit Lines
described in Disclosure Schedule (6.3) and any refinancings thereof or
amendments or modifications thereto as long as the aggregate outstanding drawn
down amount of, and, without duplication, the undrawn face amount of letters of
credit and contingent obligations with respect to guaranties and similar
obligations issued in relation or pursuant to, all such Foreign Credit Lines
shall not exceed the Dollar Equivalent of $45,000,000 at any time;
(xi) Indebtedness owing by European Borrower to U.S. Borrower incurred by
European Borrower on the Closing Date in an aggregate principal amount not to
exceed the Dollar Equivalent of $43,500,000, as long as (x) European Borrower,
promptly upon its receipt of the applicable funds, uses such funds solely to
repay Prior Lender Obligations and (y) such Indebtedness is evidenced by a
promissory note in form and substance satisfactory to Agent which is pledged and
delivered to Agent pursuant to the applicable Pledge Agreement and
(xii) additional Indebtedness as long as the maximum amount thereof that can be
outstanding at any time does not exceed the Dollar Equivalent of $8,000,000 in
the aggregate.

        (b)   No Samsonite Entity (other than a JVCP) shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity (other than repurchase of the preferred Stock of
U.S. Borrower with the common Stock of U.S. Borrower or with the proceeds of the
contemporaneous sale of Stock of U.S. Borrower), other than (i) the Obligations;
(ii) Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Sections
6.8(b) or (c); (iii) Indebtedness permitted by Section 6.3(a)(iv) upon any
refinancing thereof in accordance with Section 6.3(a)(iv); and (iv) payments
with respect to the Subordinated Notes to the extent permitted pursuant to
Section 6.13(h).

        6.4    Employee Loans and Affiliate Transactions.    

        (a)   Except as set forth on Disclosure Schedule 6.4(a) or as expressly
permitted pursuant to Section 6.1, Section 6.2, Section 6.3, Section 6.6,
Section 6.7, Section 6.8 or Section 6.13, no Samsonite Entity shall enter into
or be a party to any transaction with any other Samsonite Entity or any
Affiliate thereof except in the ordinary course of and pursuant to the
reasonable requirements of such Samsonite Entity's business and upon fair and
reasonable terms that are no less favorable to such Samsonite Entity than would
be obtained in a comparable arm's length transaction with a Person not an
Affiliate of such Samsonite Entity. All such transactions existing as of the
date hereof are described in Disclosure Schedule (6.4(a) ).

47

--------------------------------------------------------------------------------

        (b)   No Samsonite Entity shall enter into any lending or borrowing
transaction with any employees of any Samsonite Entity (other than to the extent
arising solely from the sale of Inventory to such employees in the ordinary
course of business), except loans to its respective employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of the Dollar
Equivalent of $500,000 to any employee and up to a maximum of the Dollar
Equivalent of $2,000,000 in the aggregate at any one time outstanding.

        6.5    Capital Structure and Business.    If all or part of a Credit
Party's Stock is pledged to Agent, North American Collateral Agent or European
Agent, as the case may be, that Credit Party shall not issue additional Stock or
make any change in its issued and outstanding share structure described in
Disclosure Schedule (3.8) that could adversely affect any or all of the Lenders.
No Credit Party shall amend its charter or constating documents, or bylaws in a
manner that would adversely affect Agent or Lenders or such Credit Party's duty
or ability to repay the Obligations. No Credit Party shall engage in any
business other than the businesses currently engaged in by it.

        6.6    Guaranteed Indebtedness.    No Samsonite Entity shall create,
incur, assume or permit to exist any Guaranteed Indebtedness except (a) by
endorsement of instruments or items of payment for deposit to the general
account of any Samsonite Entity, or (b) existing unsecured Guaranteed
Indebtedness of European Borrower and its Subsidiaries described in Disclosure
Schedule (6.6) and any replacement thereof in connection with refinancing of the
related primary obligation (to the extent such refinancing is expressly
permitted by this Agreement) as long as such replacement does not have the
effect of increasing the amount of Guaranteed Indebtedness or changing its
unsecured character and as long as such replacement is otherwise on terms and
conditions no less favorable to Agent or any Lender and not materially less
favorable to European Borrower, in each case as determined by Agent in its
reasonable discretion, than the Guaranteed Indebtedness being replaced.

        6.7    Liens.    No Samsonite Entity shall create, incur, assume or
permit to exist any Lien on or with respect to its Accounts or any of its other
owned properties or assets (whether now owned or hereafter acquired) except for
(a) Permitted Encumbrances; (b) Liens in existence on the date hereof and
summarized on Disclosure Schedule (6.7) securing the Indebtedness described on
Disclosure Schedule (6.3) and permitted refinancings, extensions and renewals
thereof, including extensions or renewals of any such Liens; provided that the
principal amount of the Indebtedness so secured is not increased and the Lien
does not attach to any other property; (c) Liens created after the date hereof
by conditional sale or other title retention agreements (including Capital
Leases) or in connection with purchase money Indebtedness with respect to
Equipment and Fixtures acquired by any Samsonite Entity in the ordinary course
of business, involving the incurrence of an aggregate amount of purchase money
Indebtedness and Capital Lease Obligations of not more than $15,000,000
outstanding at any one time for all such Liens (provided that such Liens attach
only to the assets subject to such purchase money debt and such Indebtedness is
incurred within twenty (20) days following such purchase and does not exceed
100% of the purchase price of the subject assets); (d) Liens on the Denver
Warehouse Real Estate, as applicable, put in place solely to secure Indebtedness
permitted under Section 6.3(a)(vi); and (e) Liens on the assets of the European
Borrower and/or one or more of its Subsidiaries put in place solely to secure
Indebtedness solely to the extent permitted under Section 6.3(a)(xi) incurred by
the Person granting such Lien. In addition, no Samsonite Entity shall become a
party to any agreement, note, indenture or instrument, or take any other action,
that would prohibit the creation of a Lien on any of its properties or other
assets in favor of Agent, North American Collateral Agent or European Agent (as
applicable) as additional collateral for the Obligations, except operating
leases, Capital Leases or Licenses which prohibit Liens upon the assets that are
subject thereto.

        6.8    Sale of Stock and Assets.    No Samsonite Entity shall sell,
transfer, convey, assign or otherwise dispose of any of its properties or other
assets, including the Stock of any of its Subsidiaries (whether in a public or a
private offering or otherwise) or any of its Accounts, other than (a) as long as
the

48

--------------------------------------------------------------------------------


relevant investment, loan or advance, if any, is specifically permitted by
Section 6.2, transfers of assets to one or more Samsonite Entities (other than a
Joint Venture Subsidiary) (it being agreed and understood that the aggregate
fair market value of the assets so transferred (less the fair market value of
the consideration, if any, paid to the applicable transferring Samsonite Entity
for such transfer) shall be considered an investment by the transferring
Samsonite Entity in or to the applicable acquiring Person); (b) the sale of
Inventory in the ordinary course of business; (c) the sale or other disposition
by a Samsonite Entity of Equipment, Fixtures or Real Estate that are obsolete or
no longer used or useful in such Samsonite Entity's business and having a book
value not exceeding the Dollar Equivalent of $4,000,000 in the aggregate in any
Fiscal Year; (d) the sale or other disposition of other Equipment and Fixtures
having a book value not exceeding the Dollar Equivalent of $2,000,000 in the
aggregate in any Fiscal Year; (e) the sale or licensing of Intellectual Property
in the ordinary course of business, consistent with past practices; (f) the sale
of certain accounts receivable, customer drafts and similar rights of payment
owing to the European Borrower arising in the ordinary course of its business
consistent with past practices pursuant to the terms of relevant agreements
which are included in the Foreign Credit Lines and (g) the sale and leaseback
(or a transfer by U.S. Borrower to the Denver SPE) of the Denver Warehouse Real
Estate or any portion thereof, in each case, on terms and pursuant to
documentation acceptable to the Agent.

        6.9    ERISA.    No Credit Party shall, or shall cause or permit any
ERISA Affiliate to, cause or permit to occur (i) an event that could result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA (other than the PBGC Ratable Lien) or (ii) an ERISA Event to the extent
such ERISA Event would reasonably be expected to result in taxes, penalties and
other liabilities in an aggregate amount in excess of $250,000 in the aggregate.

        6.10    Financial Covenants.    Borrowers shall not breach or fail to
comply with any of the Financial Covenants.

        6.11    Hazardous Materials.    Except as set forth in Disclosure
Schedule (3.17), no Credit Party shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities under, any Environmental Laws or Environmental
Permits or (b) otherwise adversely impact the value or marketability of any of
the Real Estate or any of the U.S. Collateral, other than such violations,
adverse impacts or Environmental Liabilities that could not reasonably be
expected to have a Material Adverse Effect.

        6.12    Sale-Leasebacks.    Other than a sale leaseback of the Denver
Warehouse Real Estate on terms and pursuant to documentation acceptable to the
Agent (acting reasonably), no Credit Party shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets.

        6.13    Restricted Payments.    No Samsonite Entity shall make any
Restricted Payment, except (a) investments to the extent permitted by
Section 6.2; (b) dividends and distributions by a Subsidiary of a Samsonite
Entity to the Samsonite Entity which is the most direct holder of Stock of such
Subsidiary (provided that, in the case of dividends and distributions of a
Samsonite Entity which is a Joint Venture Subsidiary, such dividends or
distributions may also be simultaneously made to all holders of the Stock of
such Joint Venture Subsidiary on a pro rata basis), (c) employee loans permitted
under Section 6.4(b); (d) payments of principal and interest of Indebtedness
owing by a Samsonite Entity to another Samsonite Entity (as long as such
Indebtedness is otherwise permitted hereunder); (e) scheduled payments of
interest with respect to Subordinated Debt, provided that (i) no Event of
Default has occurred and is continuing or would result after giving effect to
any Restricted Payment pursuant to this clause (e), and (ii) U.S. Borrower shall
have U.S. Borrowing Availability of at least $5,000,000 and European Borrower
shall have European Borrowing Availability of at least the Dollar Equivalent of
$5,000,000 after giving effect to any Restricted Payment pursuant to this
clause (e); (f) dividends or distributions payable solely in common Stock of
U.S. Borrower or paid solely from the proceeds of a contemporaneous sale of
Stock of U.S. Borrower as long as such dividends or

49

--------------------------------------------------------------------------------


distributions are shared pro rata by the holders of the applicable class of
Stock of U.S. Borrower; (g) payments made on the Closing Date with respect to
consent fees to the holders of the Subordinated Notes in connection with the
Recapitalization; (h) at any time on or after the Fiscal Year ending on or about
January 31, 2004, within 90 days after the delivery of the audited financial
statements for any Fiscal Year in accordance with Annex E, the U.S. Borrower may
(A) make Restricted Payments with respect to the Subordinated Notes, (B) pay
cash dividends to one or more of its Stockholders and (C) repurchase its Stock
from one or more of its Stockholders, in an aggregate amount for all of clauses
(A), (B) and (C) not to exceed 75% of the Excess Cash Flow with respect to such
Fiscal Year as long as (i) U.S. Borrowing Availability at all times during the
90-day period preceding such payment would have exceeded $5,000,000 (after
giving effect to such Restricted Payments and all Loans funded in connection
therewith as if made on the first day of such period) and the U.S. Borrower
delivers projections that reflect that such U.S. Borrowing Availability of
$5,000,000 shall continue for at least 90 days after such Restricted Payments
are made, (ii) European Borrowing Availability at all times during the 90-day
period preceding such payment would have exceeded the Dollar Equivalent of
$7,500,000 (after giving effect to such Restricted Payments and all Loans funded
in connection therewith as if made on the first day of such period) and the
European Borrower delivers projections that reflect that such European Borrowing
Availability of the Dollar Equivalent of $7,500,000 shall continue for at least
90 days after such Restricted Payments are made, (iii) U.S. Borrowing
Availability and European Borrowing Availability at all times during the 90-day
period preceding such payment would have exceeded in the aggregate the Dollar
Equivalent of $20,000,000 (after giving effect to such Restricted Payments and
all Loans funded in connection therewith as if made on the first day of such
period) and the U.S. Borrower and European Borrower delivers projections that
reflect that such aggregate U.S. Borrowing Availability and European Borrowing
Availability of the Dollar Equivalent $20,000,000 shall continue for at least
90 days after such Restricted Payments are made: (iv) the ratio of (a) Total Net
Debt measured as of the last day of the then most recently completed Fiscal
Quarter to (b) EBITDA of U.S. Borrower and its Subsidiaries, on a consolidated
basis, for the four Fiscal Quarters ended on the last day of the then most
recently completed Fiscal Quarter shall be not more than 4.0 to 1.0 and
(v) prior to making any such Restricted Payments the U.S. Borrower delivers to
the Agent (x) evidence reasonably satisfactory to the Agent that each of the
conditions set forth herein to such Restricted Payment has been satisfied and
(y) a certificate executed by an officer of the U.S. Borrower, representing and
warranting that each of such conditions has been satisfied; and (i) U.S.
Borrower may make cash payments to, or issue promissory notes to, Persons whose
employment with a Samsonite Entity has terminated as consideration for the
repurchase of Stock of U.S. Borrower owned by such Persons as long as (A) no
Event of Default has occurred and is continuing immediately prior and after such
payment and/or issuance, (B) (i) U.S. Borrowing Availability at all times during
the 90-day period preceding such payment and/or issuance would have exceeded
$5,000,000 (after giving effect to such payment and/or issuance and all Loans
funded in connection therewith as if made on the first day of such period) and
the U.S. Borrower delivers projections that reflect that such U.S. Borrowing
Availability of $5,000,000 shall continue for at least 90 days after such
payment and/or issuance is made, (ii) European Borrowing Availability at all
times during the 90-day period preceding such payment and/or issuance would have
exceeded the Dollar Equivalent of $7,500,000 (after giving effect to such
payment and/or issuance and all Loans funded in connection therewith as if made
on the first day of such period) and the European Borrower delivers projections
that reflect that such European Borrowing Availability of the Dollar Equivalent
of $7,500,000 shall continue for at least 90 days after such payment and/or
issuance is made and (C) the sum of aggregate amount of all such cash payments
after the Closing Date plus, the outstanding principal amount of all such
promissory notes issued after the Closing Date plus the aggregate amount of all
payments made with respect to all such promissory notes after the Closing Date,
does not exceed the Dollar Equivalent of $4,000,000 in the aggregate in any
Fiscal Year; provided that the amount of Restricted Payments permitted under
this clause (i) in any Fiscal Year may be increased by (x) the positive
difference, if any, of (x) $4,000,000 minus (y) the actual aggregate amount of
all such cash payments and such payments with respect to

50

--------------------------------------------------------------------------------

such promissory notes made, and the outstanding principal amount of all such
promissory notes issued during the immediately prior Fiscal Year and (y) all
payments made by employees of one or more Samsonite Entities during such Fiscal
Year to U.S. Borrower as consideration for Stock of U.S. Borrower purchased from
U.S. Borrower.

        6.14    Change of Corporate Name, State of Incorporation or Location;
Change of Fiscal Year.    Other than where any changes occur as a result of a
merger, amalgamation or consolidation permitted under Section 6.1, no Credit
Party shall (a) change its name or incorporated name as it appears in official
filings in the state or other jurisdiction of its incorporation or other
organization (b) change its chief executive office, principal place of business,
domicile (within the meaning of the Civil Code of Quebec), corporate offices or
warehouses or locations at which U.S. Collateral is held or stored, or the
location of its records concerning the Collateral, (c) change the type of entity
that it is, (d) change its organization identification number, if any, issued by
its state of incorporation or other organization, or (e) change its jurisdiction
of incorporation or organization or incorporate or organize in any additional
jurisdictions, in each case without at least thirty (30) days prior written
notice to Agent and after Agent's written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, North American Collateral Agent or
European Agent, in any Collateral, has been completed or taken, and provided
that any such new location with respect to U.S. Borrower and each Domestic
Secured Guarantor shall be in the continental United States. No Credit Party
shall change its Fiscal Year.

        6.15    No Impairment of Intercompany Transfers.    

        (a)   No Credit Party shall directly or indirectly enter into or become
bound by any agreement, instrument, indenture or other obligation (other than
this Agreement and the other Loan Documents) that could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans by a Subsidiary of any Borrower to any Borrower or between Borrowers.

        (b)   Nothing contained in this Agreement shall prevent any Samsonite
Entity from complying with its obligations under any agreement set forth in
Disclosure Schedule 6.15(b) (each as in effect on the Closing Date) including,
without limitation, fiduciary obligations to minority interest owners, and the
covenants of good faith and fair dealing.

        6.16    Changes Relating to Debt; Articles, Bylaws, etc., Material
Contracts.    

        (a)   No Credit Party shall without the written consent of Agent and
Requisite Lenders change or amend the terms of any Subordinated Debt (or any
indenture or agreement in connection therewith) if the effect of such amendment
is to: (a) increase the interest rate on such Subordinated Debt; (b) change the
dates upon which payments of principal or interest are due on such Subordinated
Debt other than to extend such dates; (c) change any default or event of default
other than to delete or make less restrictive any default provision therein, or
add any covenant with respect to such Subordinated Debt; (d) change the
redemption or prepayment provisions of such Subordinated Debt other than to
extend the dates therefor or to reduce the premiums payable in connection
therewith; (e) grant any security or collateral to secure payment of such
Subordinated Debt; or (f) change or amend any other term if such change or
amendment would materially increase the obligations of the Credit Party
thereunder or confer additional material rights on the holder of such
Subordinated Debt in a manner adverse to any Credit Party, Agent or any Lender.

        (b)   No Credit Party shall change or amend the term of its Articles of
Incorporation, Certificate of Incorporation, Certificate of Formation, bylaws,
memorandum or articles of association, limited liability company agreement,
partnership agreement, constating documents

51

--------------------------------------------------------------------------------




or other similar documents or agreements unless such change or amendment could
not reasonably be expected to have a Material Adverse Effect.

        (c)   No Credit Party shall without the written consent of Agent and
Requisite Lenders, change or amend the terms of any of the following material
contracts: (i) the PBGC Agreement and (ii) Agreement (commonly referred to as
the "Credit Balance Maintenance Agreement") by and between U.S. Borrower and the
PBGC, dated as of July 23, 2003. No Credit Party shall without the written
consent of Agent and Requisite Lenders, change or amend (or permit the change or
amendment of) the terms of any of the following agreements if such change or
amendment will cause such agreement to be materially less favorable to the
applicable Samsonite Entity: (i) The Amended and Restated License Agreement
dated as of February 1, 1997 between European Borrower and U.S. Borrower,
(ii) Joint Venture Agreement, dated as of November 7, 1995, among U.S. Borrower,
Dr. Ramesh Tainwala, and Tainwala Family and Associates and related documents,
(iii) Private Agreement, dated as of December 18, 1984, among Samsonite
Finanziaria S.r.l., Dusza S.r.l., Immobiliare Lodovica S.r.l., Enrico S.p.A.,
Beppi Fremder, Bruna Fremder, Federico Fremder, and Angela Franco, as amended,
and related documents and (iv) Joint Venture Agreement, dated as of August 29,
1997, between U.S. Borrower and Kang Hong, Lee and related documents. No Credit
Party shall, without the written consent of Agent and Requisite Lenders, change
or amend the terms of any of the following agreements: License Agreement between
La Chemise Lacoste, S.A., Sporloisirs S.A., Lacoste Alligator S.S., and European
Borrower dated December 19, 2000, Trademark Sub-License and Distribution
Agreement between Berkenblad B.V. and European Borrower dated September 1, 1999,
except for changes or amendments which are not reasonably likely to have a
Material Adverse Effect.

        6.17    Wholly-Owned Subsidiaries.    No Person that is a Wholly-Owned
Subsidiary at any time shall cease to be a Wholly-Owned Subsidiary other than as
a result of merger, amalgamation or consolidation permitted in Section 6.1 or a
sale or other transfer permitted pursuant to Section 6.8. The provisions of this
Section 6.17 shall not apply to Wholly-Owned Subsidiaries that are Immaterial
Subsidiaries.

        6.18    Holding Companies.    None of CV Holdings, Dutch Holdco or
Danish Holdco shall (i) engage in any trade or business, (ii) own any assets
(other than equity interests which are pledged to the North American Agent or
European Agent on the Closing Date) nor (iii) incur any liabilities (other than
for the Obligations) in an aggregate amount to exceed the Dollar Equivalent of
$10,000.

7.     TERM

        7.1    Termination.    The financing arrangements contemplated hereby
shall be in effect until the Commitment Termination Date, and the Loans and all
other Obligations shall be automatically due and payable in full on such date.

        7.2    Survival of Obligations Upon Termination of Financing
Arrangements.    Except as otherwise expressly provided for in the Loan
Documents, no termination or cancellation (regardless of cause or procedure) of
any financing arrangement under this Agreement shall in any way affect or impair
the obligations, duties and liabilities of the Credit Parties or the rights of
Agent and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided that the
provisions of Sections 11.1, 11.2, 11.3, 11.4, 11.5, 11.6, 11.7, 11.8, 11.9,
11.10, 11.11, 11.12, 11.13, 11.15, 11.16, 11.17, the payment obligations under
Sections 1.15 and 1.16, and the indemnities contained in the Loan Documents
shall survive the Termination Date.

52

--------------------------------------------------------------------------------

8.     EVENTS OF DEFAULT; RIGHTS AND REMEDIES

        8.1    Events of Default.    The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an "Event
of Default" hereunder:

        (a)   Any Borrower (i) fails to make any payment of principal of, or
interest on, or Fees owing in respect of, the Loans or any of the other
Obligations when due and payable, or (ii) fails to pay or reimburse Agent or
Lenders for any expense reimbursable hereunder or under any other Loan Document
within ten (10) days following Agent's demand for such reimbursement or payment
of expenses.

        (b)   Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Sections 1.4, 1.8, 5.4(a) or 6, or any of the provisions
set forth in Annexes C or G, respectively.

        (c)   Any Borrower fails or neglects to perform, keep or observe any of
the provisions of Section 4.1 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for five (5) Business Days or
more.

        (d)   Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for thirty (30) days or more.

        (e)   A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party in
excess of the Dollar Equivalent of $1,000,000 in the aggregate (including
(x) undrawn committed or available amounts and (y) amounts owing to all
creditors under any combined or syndicated credit arrangements), or (ii) causes,
or permits any holder of such Indebtedness or Guaranteed Indebtedness or a
trustee to cause, Indebtedness or Guaranteed Indebtedness or a portion thereof
in excess of the Dollar Equivalent of $1,000,000 in the aggregate to become due
prior to its stated maturity or prior to its regularly scheduled dates of
payment, or cash collateral in respect thereof to be demanded, in each case,
regardless of whether such default is waived, or such right is exercised, by
such holder or trustee.

        (f)    Any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect (other than (i) inadvertent, immaterial
errors not exceeding the Dollar Equivalent of (A) to the extent that after
correcting such errors, U.S. Borrowing Availability in greater than $2,000,000
but less than $10,000,000, $750,000 in the aggregate in any Borrowing Base
Certificate and (B) if U.S. Borrowing Availability is less than or equal to
$2,000,000, $200,000 in the aggregate in any Borrowing Base Certificate,
(ii) errors understating the Borrowing Base and (iii) errors occurring when
either U.S. Borrowing Availability or European Borrowing Availability continues
to exceed $10,000,000 after giving effect to the correction of such errors), or
any representation or warranty herein or in any Loan Document or in any written
statement, report, financial statement or certificate (other than a Borrowing
Base Certificate) made or delivered to Agent, North American Collateral Agent,
European Agent or any Lender by any Credit Party is untrue or incorrect in any
material respect as of the date when made or deemed made.

        (g)   Assets of any Credit Party with a fair market value of the Dollar
Equivalent of $500,000 or more, or assets of any Samsonite Entity (other than a
Credit Party and other than an Immaterial Subsidiary) with a fair market value
of the Dollar Equivalent of $2,000,000 or more, are attached, seized, levied
upon or subjected to a writ or distress warrant, or come

53

--------------------------------------------------------------------------------




within the possession of any receiver, interim receiver, receiver and manager,
trustee, custodian, liquidator, administrator, sequestrator, bailiff or assignee
for the benefit of creditors of such Credit Party or such Samsonite Entity (as
the case may be) and such condition continues for thirty (30) days or more.

        (h)   A case or proceeding (including the filing of any notice of
intention in respect thereof) is commenced against any Samsonite Entity (other
than an Immaterial Subsidiary and other than Samsonite Limited) seeking a decree
or order in respect of such Samsonite Entity (i) under the Bankruptcy Code,
Insolvency Laws of Belgium or any other applicable federal, state or foreign
bankruptcy or other similar law, (ii) appointing a custodian, receiver, interim
receiver, receiver and manager, administrator, administrative receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Samsonite Entity or for any substantial part of any such Samsonite Entity's
assets, or (iii) ordering the winding-up, dissolution, suspension of general
operations or liquidation of the affairs of such Samsonite Entity, and such case
or proceeding shall remain undismissed or unstayed for sixty (60) days or more
or a decree or order granting the relief sought in such case or proceeding is
granted by a court of competent jurisdiction.

        (i)    Any Samsonite Entity (other than an Immaterial Subsidiary and
other than Samsonite Limited) (i) files a petition seeking relief under the
Bankruptcy Code, Insolvency Laws of Belgium or any other applicable federal,
state or foreign bankruptcy or other similar law, (ii) consents to or fails to
contest in a timely and appropriate manner the institution of proceedings
thereunder or described under Section 8.1(h) or the filing of any such petition
or the appointment of or taking possession by a custodian, receiver, interim
receiver, receiver and manager, liquidator, assignee, trustee or sequestrator
(or similar official) for such Samsonite Entity or for any substantial part of
any such Samsonite Entity's assets, (iii) makes an assignment for the benefit of
creditors, (iv) takes any action in furtherance of any of the foregoing; or
(v) admits in writing its inability to, or is generally unable to, pay its debts
as such debts become due.

        (j)    A final judgment or judgments for the payment of money in excess
of the Dollar Equivalent of $1,500,000 in the aggregate at any time are
outstanding against one or more of the Credit Parties (which judgments are not
covered by insurance policies), and the same are not, within thirty (30) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay.

        (k)   Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any material provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms),
or any Lien created under any Loan Document ceases to be a valid and perfected
first priority Lien (except as otherwise permitted herein or therein) in any of
the Collateral purported to be covered thereby and such property has a market
value in excess of the Dollar Equivalent of $100,000.

        (l)    Any Change of Control occurs.

        (m)  Any event occurs, whether or not insured or insurable, as a result
of which revenue-producing activities cease or are substantially curtailed at
facilities of any Credit Party generating more than 15% of U.S. Borrower's
consolidated revenues for the Fiscal Year preceding such event and such
cessation or curtailment continues for more than thirty (30) consecutive days.

54

--------------------------------------------------------------------------------




        (n)   Any default or breach by any Samsonite Entity has occurred and is
continuing under any of the following agreements or any of the following
agreements shall be terminated other than at its stated maturity for any reason:
(i) the PBGC Agreement and (ii) Agreement (commonly referred to as the "Credit
Balance Maintenance Agreement") by and between U.S. Borrower and the PBGC, dated
as of July 23, 2003. Any material default or material breach by any Samsonite
Entity has occurred and is continuing under any of the following agreements or
any of the following agreements shall be terminated other than at its stated
maturity for any reason (other than by the applicable Samsonite Entity for good
cause) (i) the Amended and Restated License Agreement dated as of February 1,
1997 between European Borrower and U.S. Borrower, (ii) Joint Venture Agreement,
dated as of November 7, 1995, among U.S. Borrower, Dr. Ramesh Tainwala, and
Tainwala Family and Associates and related documents, (iii) Private Agreement,
dated as of December 18, 1984, among Samsonite Finanziaria S.r.l., Dusza S.r.l.,
Immobiliare Lodovica S.r.l., Enrico S.p.A., Beppi Fremder, Bruna Fremder,
Federico Fremder, and Angela Franco, as amended, and related documents,
(iv) Joint Venture Agreement, dated as of August 29, 1997, between U.S. Borrower
and Kang Hong, Lee and related documents and (v) License Agreement between La
Chemise Lacoste, S.A., Sporloisirs S.A., Lacoste Alligator S.S., and European
Borrower dated December 19, 2000, Trademark Sub-License and Distribution
Agreement between Berkenblad B.V. and European Borrower. dated September 1,
1999.

        (o)   A Notice of PBGC Actionable Default has been delivered to the
North American Collateral Agent (under and as defined in the Collateral Agency
Agreement).

        (p)   in addition to the preceding provisions of this Section 8.1 (and
such provisions shall not be deemed to otherwise limit the following), in
respect of Samsonite Limited only:

          (i)  Samsonite Limited stops or suspends or threatens or announces an
intention to stop or suspend payment of its debts or is for the purpose of
section 123(1) of the Insolvency Act 1986 of England and Wales (on the basis
that the words "proved to the satisfaction of the court" are deemed omitted from
section 123(1)(e)) or any other applicable law deemed to be unable or shall
admit in writing its inability to pay its debts as they fall due or shall become
insolvent or a moratorium is declared in respect of its indebtedness;

         (ii)  A petition is presented or meeting convened or application made
for the purpose of appointing an administrator, liquidator, examiner,
administrative receiver, compulsory officer, or receiver or other similar
officer of, or in relation to the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, or reorganization of or for the making of
an administration order in respect of, Samsonite Limited and:

        (A)  (other than in the case of a petition to appoint an administrator)
such petition or application is not discharged within 14 days; or

        (B)  in the case of a petition to appoint an administrator, the Agent is
not satisfied that it will be discharged before it is heard;

        (iii)  Samsonite Limited convenes a meeting of its creditors generally
or proposes or makes any arrangement or composition with, or any assignment for
the benefit of, its creditors generally;

        (iv)  Any meeting of Samsonite Limited is convened for the purpose of
considering any resolution for (or to petition for) its winding up or Samsonite
Limited passes such a resolution;

55

--------------------------------------------------------------------------------




         (v)  A petition is presented for the winding-up of Samsonite Limited
(other than a frivolous or vexatious petition discharged within 14 days of being
presented or any other petition which is contested on bona fide grounds and
discharged at least seven (7) days before its hearing date); or

        (vi)  Any order is made or resolution passed or other action taken for
the suspension of payments, protection from creditors or bankruptcy of Samsonite
Limited.

        8.2    Remedies.    

        (a)   If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice,
suspend the U.S. Revolving Loan and/or European Revolving Loan facilities with
respect to additional Advances and/or the incurrence of additional Letter of
Credit Obligations, whereupon any additional Advances and additional Letter of
Credit Obligations shall be made or incurred in Agent's sole discretion (or in
the sole discretion of the Requisite Lenders, if such suspension occurred at
their direction) so long as such Default or Event of Default is continuing. If
any Event of Default has occurred and is continuing, Agent may (and at the
written request of Requisite Lenders shall), without notice except as otherwise
expressly provided herein, increase the rate of interest applicable to the Loans
and the Letter of Credit Fees to the Default Rate.

        (b)   If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice:
(i) terminate the U.S. Revolving Loan and/or European Revolving Loan facilities
with respect to further Advances or the incurrence of further Letter of Credit
Obligations; (ii) reduce Revolving Loan Commitments from time to time;
(iii) declare all or any portion of the Obligations, including all or any
portion of any Loan to be forthwith due and payable, and require that the Letter
of Credit Obligations be cash collateralized in the manner set forth in Annex B,
all without presentment, demand, protest or further notice of any kind, all of
which are expressly waived by Borrowers and each other Credit Party; or
(iv) exercise any rights and remedies provided to Agent under the Loan Documents
or at law or equity, including all remedies provided under the Code; provided
that upon the occurrence of an Event of Default specified in Sections 8.1(h) or
(i), Revolving Loan Commitments shall be immediately terminated and all of the
Obligations, including the aggregate Revolving Loans, shall become immediately
due and payable without declaration, notice or demand by any Person.

        8.3    Waivers by Credit Parties.    Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent or European Agent on which any Credit Party
may in any way be liable, and hereby ratifies and confirms whatever Agent, North
American Collateral Agent or European Agent may do in this regard, (b) all
rights to notice and a hearing prior to Agent's, North American Collateral
Agent's or European Agent's, as applicable, taking possession or control of, or
to Agent's, North American Collateral Agent's or European Agent's, as the case
may be, replevy, attachment or levy upon, the Collateral or any bond or security
that might be required by any court prior to allowing Agent's, North American
Collateral Agent or European Agent, as applicable, to exercise any of its
remedies, and (c) the benefit of all valuation, appraisal, marshaling and
exemption laws.

        8.4    Consent to Assignment of Licenses.    Notwithstanding anything
expressed or implied to the contrary in any License, each Credit Party consents
to, and waives each requirement of each applicable agreement (and each existing
or future breach thereunder) to the extent necessary to permit, the collateral
assignment of each Credit Party's rights and remedies under Licenses to which it
is a party to

56

--------------------------------------------------------------------------------


North American Collateral Agent and European Agent, as the case may be, in
connection with this Agreement and the Loan Documents and to any further
assignment of such rights and remedies by North Collateral Agent and European
Agent, as applicable, and each Credit Party acknowledges and agrees that, upon
the occurrence and continuation of a Default or an Event of Default, North
American Collateral Agent, European Agent and their respective assignees may
enforce all rights and remedies of such Credit Party under Licenses to which it
is a party.

9.     ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

        9.1    Assignment and Participations.    

        (a)   Subject to the terms of this Section 9.1, any Revolving Lender
(and the Fronting Lender pursuant to the exercise of the Put Right in accordance
with Section 1.21) may make an assignment to a Qualified Assignee or, in the
case of the Fronting Lender, to the European Revolving Loan Participants, of, or
sell participations in, at any time or times, the Loan Documents, Loans, U.S.
Letter of Credit Obligations, European Letter of Credit Obligations and
Revolving Loan Commitments or including any Revolving Lender or Fronting
Lender's (as the case may be) rights, title, interests, remedies, powers or
duties thereunder (provided, however, that each such assignment must be of a
fixed percentage of all of such Lender's rights and obligations hereunder). Any
assignment by a Revolving Lender shall: (i) require the consent of Agent (which
consent shall not be unreasonably withheld or delayed with respect to a
Qualified Assignee) and the execution of an assignment agreement (an "Assignment
Agreement") substantially in the form attached hereto as Exhibit 9.1(a) and
otherwise in form and substance reasonably satisfactory to, and acknowledged by,
Agent; (ii) be conditioned on such assignee Revolving Lender representing to the
assigning Revolving Lender and Agent that it is purchasing the applicable Loans
to be assigned to it for its own account, for investment purposes and not with a
view to the distribution thereof; (iii) after giving effect to any such partial
assignment, the assignee Lender shall have the aggregate U.S. Revolving Loan
Commitments and European Revolving Loan Commitments in an aggregate amount at
least equal the Dollar Equivalent of $5,000,000 and the assigning Lender shall
have retained the U.S. Revolving Loan Commitments and European Revolving Loan
Commitments in an aggregate amount at least equal to the Dollar Equivalent of
$5,000,000; (iv) include a payment to Agent of an assignment fee of $3,500; and
(v) so long as no Event of Default has occurred and is continuing, require the
consent of U.S. Borrower, which shall not be unreasonably withheld or delayed;
provided that no such consent shall be required for an assignment to a Qualified
Assignee. In the case of an assignment by a Revolving Lender under this
Section 9.1, the assignee shall have, to the extent of such assignment, the same
rights, benefits and obligations as all other Revolving Lenders hereunder. The
assigning Revolving Lender shall be relieved of its obligations hereunder with
respect to its Revolving Loan Commitments or assigned portion thereof from and
after the date of such assignment. Each Borrower hereby acknowledges and agrees
that any assignment shall give rise to a direct obligation of Borrowers to the
assignee and that the assignee shall be considered to be a "Lender". In all
instances, each Revolving Lender's liability to make Loans hereunder shall be
several and not joint and shall be limited to such Revolving Lender's Pro Rata
Share of the U.S. Revolving Loan Commitments and European Revolving Loan
Commitments. In the event Agent or any Revolving Lender or Fronting Lender
assigns or otherwise transfers all or any part of the Obligations, Agent or any
such Lender shall so notify Borrowers and Borrowers shall, upon the request of
Agent or such Lender, execute new Notes in exchange for the Notes, if any, being
assigned. Notwithstanding the foregoing provisions of this Section 9.1(a), any
Revolving Lender may at any time pledge the Obligations held by it and such
Lender's rights under this Agreement and the other Loan Documents to a Federal
Reserve Bank, and any Revolving Lender that is an investment fund may assign the
Obligations held by it and

57

--------------------------------------------------------------------------------

such Revolving Lender's rights under this Agreement and the other Loan Documents
to another investment fund managed by the same investment advisor; provided,
that no such pledge to a Federal Reserve Bank shall release such Revolving
Lender from such Revolving Lender's obligations hereunder or under any other
Loan Document.

        (b)   Any participation by a Revolving Lender of all or any part of its
U.S. Revolving Loan Commitments and European Revolving Loan Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Revolving Lender to take or omit to take any action hereunder except actions
directly affecting (i) any reduction in the principal amount of, or interest
rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). No Borrower or Credit Party shall have
any obligation or duty to any participant. Neither Agent, North American
Collateral Agent or European Agent, if applicable, nor any Revolving Lender
(other than the Revolving Lender selling a participation) shall have any duty to
any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.

        (c)   Except as expressly provided in this Section 9.1, no Lender shall,
as between Borrowers and that Lender, or Agent, North American Collateral Agent
or European Agent if applicable and that Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.

        (d)   Any Lender may furnish any information concerning Credit Parties
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

        (e)   So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Revolving Loan Commitments to a potential Lender or participant, if, as of the
date of the proposed assignment or sale, the assignee Lender or participant
would be subject to capital adequacy or similar requirements under
Section 1.16(a) , increased costs under Section 1.16(b), an inability to fund
LIBOR Loans and Euribor Loans under Section 1.16(c), or withholding taxes in
accordance with Section 1.15(a).

        (f)    Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender"), may grant to a special purpose funding vehicle (an
"SPC"), identified as such in writing by the Granting Lender to Agent and
Borrowers, the option to provide to Borrowers all or any part of any Loans that
such Granting Lender would otherwise be obligated to make to Borrowers pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Revolving
Loan Commitment of the Granting Lender to the same extent, and as if such Loan
were made by such Granting Lender. No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). Any SPC may (i) with notice to, but without
the prior

58

--------------------------------------------------------------------------------




written consent of, Borrowers and Agent assign all or a portion of its interests
in any Loans to the Granting Lender or to any financial institutions (consented
to by Borrowers and Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This Section 9.1(g)
may not be amended without the prior written consent of each Granting Lender,
all or any of whose Loans are being funded by an SPC at the time of such
amendment. For the avoidance of doubt, the Granting Lender shall for all
purposes, including without limitation, the approval of any amendment or waiver
of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.

        9.2    Appointment of Agent.    GE Capital is hereby appointed to act on
behalf of North American Collateral Agent, European Agent and all Lenders as
Agent and as North American Collateral Agent, and KBC Bank is hereby appointed
to act on behalf of Fronting Lender and all European Revolving Loan Participants
as European Agent, under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent, North
American Collateral Agent and European Agent and no Lender and no Credit Party
or any other Person shall have any rights as a third party beneficiary of any of
the provisions hereof. In performing its functions and duties under this
Agreement and the other Loan Documents, Agent, North American Collateral Agent
and European Agent shall act solely as an agent of Lenders or European Revolving
Loan Participants, as applicable, and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency or trust with or
for any Credit Party or any other Person. Agent, North American Collateral Agent
and European Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents. The duties
of Agent, North American Collateral Agent and European Agent shall be mechanical
and administrative in nature and Agent, North American Collateral Agent and
European Agent shall not have, or be deemed to have, by reason of this
Agreement, any other Loan Document or otherwise a fiduciary relationship in
respect of any Lender. Except as expressly set forth in this Agreement and the
other Loan Documents, Agent, North American Collateral Agent and European Agent
shall not have any duty to disclose, and shall not be liable for failure to
disclose, any information relating to any Credit Party or any of their
respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or KBC Bank or any of their Affiliates in any capacity.
Neither Agent, North American Collateral Agent, European Agent nor any of their
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages caused by its or their own gross
negligence or willful misconduct.

        Each of the Fronting Lender and the European Revolving Loan Participants
irrevocably appoints KBC Bank to act as its agent in connection with all the
Obligations of European Borrower and the Obligations of Foreign Guarantors
arising under this Agreement and the other Loan Documents and secured by all of
the European Collateral, and irrevocably authorises the European Agent on its
behalf to perform the duties and to exercise the rights, powers and discretions
that are specifically delegated to it under or in connection with the Loan
Documents together with any other incidental rights, powers and discretions. In
particular, the Fronting Lender and each European Revolving Loan Participant
irrevocably appoints the European Agent to act as its agent and trustee in
connection with the European Collateral, including the granting of any share
pledges, mortgages, and any other kind of guarantees, either personal or in rem.

        The European Agent shall hold the benefit of the European Collateral
upon trust for itself, the Fronting Lender and the European Revolving Loan
Participants. The European Agent may subscribe for, hold, be beneficially
entitled to or dispose of shares or securities, or options or other rights to
and interests in shares or securities in any Foreign Guarantor or any Subsidiary
of the European Borrower or any associated company (in each case, without
liability to account).

59

--------------------------------------------------------------------------------

        If Agent, North American Collateral Agent or European Agent shall
request instructions from Requisite Lenders, Requisite U.S. Revolving Lender,
Supermajority U.S. Revolving Lenders, Supermajority European Revolving Loan
Participants or all affected Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, then Agent, North American Collateral Agent or European Agent, as
applicable, shall be entitled to refrain from such act or taking such action
unless and until Agent, North American Collateral Agent or European Agent, as
applicable, shall have received instructions from Requisite Lenders, Requisite
U.S. Revolving Lender, Supermajority U.S. Revolving Lenders, Supermajority
European Revolving Loan Participants or all affected Lenders, as the case may
be, and Agent, North American Collateral Agent and European Agent shall not
incur liability to any Person by reason of so refraining. Agent, North American
Collateral Agent and European Agent shall be fully justified in failing or
refusing to take any action hereunder or under any other Loan Document (a) if
such action would, in the opinion of Agent, North American Collateral Agent or
European Agent, as applicable, be contrary to law or the terms of this Agreement
or any other Loan Document, (b) if such action would, in the opinion of Agent,
North American Collateral Agent or European Agent, as applicable, expose Agent,
North American Collateral Agent or European Agent, as applicable, to
Environmental Liabilities or (c) if Agent, North American Collateral Agent or
European Agent, as applicable, shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against
Agent, North American Collateral Agent or European Agent as a result of Agent,
North American Collateral Agent or European Agent, as applicable, acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of Requisite Lenders, Requisite U.S. Revolving Lender,
Supermajority U.S. Revolving Lenders, Supermajority European Revolving Loan
Participants or all affected Lenders, as applicable.

        Without limiting any of the foregoing provisions in favor of Agent,
North American Collateral Agent and European Agent, and for the purpose of
ensuring and preserving the validity and continuity of the security interests
and Liens granted and to be granted under or pursuant to the Dutch Collateral
Documents, each of the parties hereto hereby acknowledges and consents to
(i) the Credit Parties that are party to the Dutch Collateral Documents
undertaking therein to pay to GE Capital and KBC Bank (as applicable) in their
own capacity and not as agent, representative or trustee, amounts which are
equal to and in the currency of the applicable Liabilities (as defined in the
applicable Dutch Collateral Documents) (the "Principal Obligations") from time
to time due in accordance with the terms of the Principal Obligations (such
payment undertaking and the obligations and liabilities resulting therefrom, the
"Parallel Debt") and (ii) the security rights contemplated by the Dutch
Collateral Documents being granted in favour of GE Capital and KBC Bank (as the
case may be) in their own capacity as security for their respective claims under
the Parallel Debt.

        The Lenders and the other parties hereto hereby agree that the Parallel
Debt is a claim of GE Capital and KBC Bank (as the case may be) which is
separate and independent from, and without prejudice to, the claims of the
Lenders in respect of the Principal Obligations, and neither such claim nor the
security rights as contemplated by the Dutch Collateral Documents are held
jointly with the Lenders, provided that to the extent any amount is paid to and
received by GE Capital and KBC Bank (as the case may be) in payment of the
Parallel Debt, the total amount due and payable in respect of the Principal
Obligations shall be decreased as if such amount were received by the Lenders or
any of them in payment of the corresponding Principal Obligations. Each of GE
Capital and KBC Bank, acting in its own capacity, hereby agrees to apply all
proceeds that it receives in connection with any enforcement action taken under
or pursuant to the applicable Dutch Collateral Documents or otherwise in
satisfaction in whole or in part of the applicable Parallel Debt, mutatis
mutandis in accordance with the provisions of this Agreement.

60

--------------------------------------------------------------------------------


        9.3    Agent, North American Collateral Agent, European Agent Reliance,
Etc.    Neither Agent, North American Collateral Agent, European Agent nor any
of their Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or the other Loan Documents,
except for damages caused by its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, Agent, North
American Collateral Agent or European Agent as applicable: (a) may treat the
payee of any Note as the holder thereof until Agent, North American Collateral
Agent or European Agent, as applicable, receives written notice of the
assignment or transfer thereof signed by such payee and in form reasonably
satisfactory to Agent, North American Collateral Agent or European Agent as
applicable; (b) may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

        9.4    GE Capital and Affiliates.    With respect to its Revolving Loan
Commitments hereunder, GE Capital shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not Agent or the North American Collateral Agent; and
the term "Lender" or "Lenders" shall, unless otherwise expressly indicated,
include GE Capital in its individual capacity. GE Capital and its Affiliates may
lend money to, invest in, and generally engage in any kind of business with, any
Credit Party, any of their Affiliates and any Person who may do business with or
own securities of any Credit Party or any such Affiliate, all as if GE Capital
were not Agent and without any duty to account therefor to Lenders. GE Capital
and its Affiliates may accept Fees and other consideration from any Credit Party
for services in connection with this Agreement or otherwise without having to
account for the same to Lenders. Each Lender acknowledges the potential conflict
of interest between GE Capital as a Lender holding disproportionate interests in
the Loans, and GE Capital as Agent.

        9.5    Lender Credit Decision.    Each Lender acknowledges that it has,
independently and without reliance upon Agent, North American Collateral Agent,
European Agent or any other Lender and based on the Financial Statements
referred to in Section 3.4(a) and such other documents and information as it has
deemed appropriate, made its own credit and financial analysis of the Credit
Parties and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent, North
American Collateral Agent, European Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement. Each Lender acknowledges the potential conflict of interest of each
other Lender as a result of Lenders holding disproportionate interests in the
Loans, and expressly consents to, and waives any claim based upon, such conflict
of interest.

        9.6    Indemnification.    Lenders agree to indemnify Agent, North
American Collateral Agent and European Agent (to the extent not reimbursed by
Credit Parties and without limiting the obligations of Credit Parties
hereunder), ratably according to their respective Pro Rata Shares, from and
against any

61

--------------------------------------------------------------------------------


and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against Agent, North
American Collateral Agent or European Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by Agent, North American Collateral Agent or European Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from gross
negligence or willful misconduct of the Person seeking indemnification. Without
limiting the foregoing, each Lender agrees to reimburse Agent, North American
Collateral Agent and European Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
Agent, North American Collateral Agent or European Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent, North American
Collateral Agent or European Agent is not reimbursed for such expenses by Credit
Parties.

        9.7    Successor Agent and Fronting Lender.    

        (a)   Each of Agent, North American Collateral Agent or European Agent
may resign at any time by giving not less than thirty (30) days' prior written
notice thereof to Lenders and U.S. Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Agent, North
American Collateral Agent or European Agent. If no successor Agent, North
American Collateral Agent or European Agent, as applicable, shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent's, North American Collateral
Agent's or European Agent's giving notice of resignation, then the resigning
Agent, North American Collateral Agent or European Agent, as applicable, may, on
behalf of Lenders, appoint a successor Agent, North American Collateral Agent or
European Agent, as applicable, which shall be a Lender, if a Lender is willing
to accept such appointment, or otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution if
such commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof and has a combined capital and
surplus of at least $300,000,000. If no successor Agent, North American
Collateral Agent or European Agent has been appointed pursuant to the foregoing,
within thirty (30) days after the date such notice of resignation was given by
the resigning Agent, North American Collateral Agent or European Agent may, on
behalf of Lenders, appoint a successor Agent, North American Collateral Agent or
European Agent, as applicable, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent, North
American Collateral Agent or European Agent, as applicable, hereunder until such
time, if any, as the Requisite Lenders appoint a successor Agent, North American
Collateral Agent or European Agent, as applicable, may, as provided above. Any
successor Agent, North American Collateral Agent or European Agent appointed by
Requisite Lenders hereunder shall be subject to the approval of U.S. Borrower,
such approval not to be unreasonably withheld or delayed; provided that such
approval shall not be required if a Default or an Event of Default has occurred
and is continuing. Upon the acceptance of any appointment as Agent, North
American Collateral Agent or European Agent hereunder by a successor Agent,
North American Collateral Agent or European Agent, such successor Agent, North
American Collateral Agent or European Agent, as applicable, shall succeed to and
become vested with all the rights, powers, privileges and duties of the
resigning Agent, North American Collateral Agent or European Agent, as
applicable. Upon the earlier of the acceptance of any appointment as Agent,
North American Collateral Agent or European Agent hereunder by a successor
Agent, North American Collateral Agent or European Agent or the effective date
of

62

--------------------------------------------------------------------------------

the resigning Agent's, North American Collateral Agent's or European Agent's
resignation, the resigning Agent, North American Collateral Agent or European
Agent, as applicable, shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents, except that any indemnity rights or
other rights in favor of such resigning Agent, North American Collateral Agent
or European Agent, as applicable, shall continue. After any resigning Agent
North American Collateral Agent's or European Agent's resignation hereunder, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was acting as Agent, North American
Collateral Agent or European Agent under this Agreement and the other Loan
Documents.

        (b)   The Fronting Lender may resign at any time by giving sixty
(60) days prior written notice thereof to the European Agent, the Lenders, the
Agent, and the Borrowers; provided such resignation shall not become effective
until the date upon which a replacement Fronting Lender reasonably acceptable to
the Requisite Lenders and to the Agent, and so long as no Default or Event of
Default has occurred and is continuing, to the Borrowers, has been selected and
has assumed the rights and obligations of a Fronting Lender hereunder. If no
successor Fronting Lender shall have been so appointed by the Requisite Lenders
and shall have accepted such appointment within thirty (30) days after the
resigning Fronting Lender's giving of notice of resignation, then the resigning
Fronting Lender may, on behalf of the Lenders, appoint a successor Fronting
Lender, which shall be a financial institution having a rating of not less than
A or its equivalent by Standard & Poor's, and having otherwise the ability to
fund the European Loans (and the parties hereto agree to use reasonable efforts
to appoint a successor Fronting Lender which will not cause an increase in the
tax withholding liability for European Borrower). Upon the acceptance of any
appointment as Fronting Lender hereunder by a successor Fronting Lender, such
successor Fronting Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges, duties and obligations of the resigning Fronting
Lender, and the resigning Fronting Lender shall be discharged from its duties
and obligations hereunder. After any resigning Fronting Lender's resignation,
the provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Fronting Lender.

        9.8    Setoff and Sharing of Payments.    In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 9.9(f), each Lender is hereby authorized at any
time or from time to time, without prior notice to any Credit Party or to any
Person other than Agent, any such notice being hereby expressly waived, to
offset and to appropriate and to apply any and all balances held by it at any of
its offices for the account of any Borrower or Guarantor (regardless of whether
such balances are then due to such Borrower or Guarantor) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of any Borrower or Guarantor against and on
account of any of the Obligations that are not paid when due; provided that the
Lender exercising such offset rights shall give notice thereof to the affected
Credit Party promptly after exercising such rights. Notwithstanding the
aforementioned, no Lender shall be entitled to set off assets of Foreign Credit
Parties against obligations of Domestic Credit Parties. Any Lender exercising a
right of setoff or otherwise receiving any payment on account of the Obligations
in excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender's
or holder's Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Sections 1.13, 1.15 or
1.16). Each Lender's obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the U.S. Swing

63

--------------------------------------------------------------------------------

Line Loans under Section 1.1. Each Credit Party that is a Borrower or Guarantor
agrees, to the fullest extent permitted by law, that (a) any Lender may exercise
its right to offset with respect to amounts in excess of its Pro Rata Share of
the Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers' lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

        9.9    Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert; Collateral Matters.    

        (a)    Advances; Payments.    

          (i)  U.S. Revolving Lenders shall refund or participate in the U.S.
Swing Line Loan in accordance with Section 1.1. If the U.S. Swing Line Lender
declines to make a U.S. Swing Line Loan or if U.S. Swing Line Availability is
zero, Agent shall notify U.S. Revolving Lenders, promptly after receipt of a
U.S. Notice of Revolving Credit Advance and in any event prior to 1:00 p.m. (New
York City time) on the date such U.S. Notice of Revolving Advance is received,
by telecopy, telephone or other similar form of transmission. Each U.S.
Revolving Lender shall make the amount of such Lender's Pro Rata Share of such
U.S. Revolving Credit Advance available to Agent in same day funds by wire
transfer to Agent's account as set forth in Annex H not later than 3:00 p.m.
(New York City time) on the requested funding date, in the case of an Index Rate
Loan, and not later than noon (New York City time) on the requested funding
date, in the case of a LIBOR Loan. After receipt of such wire transfers (or, in
the Agent's sole discretion, before receipt of such wire transfers), subject to
the terms hereof, Agent shall make the requested Revolving Credit Advance to
U.S. Borrower. All payments by each U.S. Revolving Lender shall be made without
setoff, counterclaim or deduction of any kind.

         (ii)  Not less than once during each calendar week or more frequently
at Agent's election (each, a "Settlement Date"), Agent, shall advise each
applicable Lender by telephone, or telecopy of the amount of such Lender's Pro
Rata Share of principal, interest and Fees paid for the benefit of applicable
Lenders with respect to each applicable Loan. Provided that each Lender has
funded all payments or Advances required to be made by it and has purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents as of such Settlement Date, Agent shall pay to each such Lender
such Lender's Pro Rata Share of principal, interest and Fees paid by Borrowers
since the previous Settlement Date for the benefit of such Lender on the
applicable Loans held by it. To the extent that any Lender (a "Non-Funding
Lender") has failed to fund all such payments and Advances or failed to fund the
purchase of all such participations, Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender's Pro Rata Share of all
payments received from Borrowers. Such payments shall be made by wire transfer
to such Lender's account (as specified by such Lender in Annex H or the
applicable Assignment Agreement) not later than 2:00 p.m. (New York City time)
on the next Business Day following each Settlement Date.

64

--------------------------------------------------------------------------------






        (b)    Availability of Lender's Pro Rata Share.    Agent may assume that
each U.S. Revolving Lender will make its Pro Rata Share of each U.S. Revolving
Credit Advance available to Agent on each funding date. If such Pro Rata Share
is not, in fact, paid to Agent by such U.S. Revolving Lender when due, Agent
will be entitled to recover such amount on demand from such U.S. Revolving
Lender without setoff, counterclaim or deduction of any kind. If any U.S.
Revolving Lender fails to pay the amount of its Pro Rata Share forthwith upon
Agent's demand, Agent shall promptly notify U.S. Borrower and Borrowers shall
immediately repay such amount to Agent. Nothing in this Section 9.9(b) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any U.S. Revolving Lender or to
relieve any U.S. Revolving Lender from its obligation to fulfill its Revolving
Loan Commitments hereunder or to prejudice any rights that U.S. Borrower may
have against any U.S. Revolving Lender as a result of any default by such U.S.
Revolving Lender hereunder. To the extent that Agent advances funds to U.S.
Borrower on behalf of any U.S. Revolving Lender and is not reimbursed therefor
on the same Business Day as such Advance is made, Agent shall be entitled to
retain for its account all interest accrued on such Advance until reimbursed by
the applicable U.S. Revolving Lender.

        (c)    Return of Payments.    

          (i)  If Agent, North American Collateral Agent, Fronting Lender or
European Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent, North
American Collateral Agent, Fronting Lender or European Agent from Borrowers and
such related payment is not received by them, then Agent, North American
Collateral Agent, Fronting Lender or European Agent will be entitled to recover
such amount from such Lender on demand without setoff, counterclaim or deduction
of any kind.

         (ii)  If, Agent, North American Collateral Agent, Fronting Lender or
European Agent determines at any time that any amount received by, them under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent, North
American Collateral Agent, Fronting Lender or European Agent, as the case may
be, will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent, North American Collateral Agent,
Fronting Lender or European Agent, as the case may be, on demand any portion of
such amount that Agent, North American Collateral Agent, Fronting Lender or
European Agent has distributed to such Lender, together with interest at such
rate, if any, as Agent, North American Collateral Agent, Fronting Lender or
European Agent is required to pay to any Borrower or such other Person, without
setoff, counterclaim or deduction of any kind.

        (d)    Non-Funding Lenders.    The failure of any Non-Funding Lender to
make any U.S. Revolving Credit Advance or any payment required by it hereunder
or to purchase any participation in any U.S. Swing Line Loan to be made or
purchased by it on the date specified therefor shall not relieve any other
Lender (each such other Revolving Lender, an "Other Lender") of its obligations
to make such Advance or purchase such participation on such date, but neither
any other Lender, Agent, North American Collateral Agent shall be responsible
for the failure of any Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder. Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a "Lender" or a "Revolving Lender" (or be included in the calculation
of "Requisite Lenders", "Requisite U.S. Revolving Lenders," "Supermajority U.S.
Revolving Lenders" or "Supermajority European Revolving Loan

65

--------------------------------------------------------------------------------

Participants" hereunder) for any voting or consent rights under or with respect
to any Loan Document. At U.S. Borrower's request, Agent, North American
Collateral Agent or a Person reasonably acceptable to Agent or North American
Collateral Agent shall have the right with Agent's or North American Collateral
Agent's consent and in Agent's or North American Collateral Agent sole
discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent's or North
American Collateral Agent request, sell and assign to Agent or such Person, all
of the Revolving Loan Commitments of that Non-Funding Lender for an amount equal
to the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.

        (e)    Dissemination of Information.    Agent, North American Collateral
Agent and European Agent shall use reasonable efforts to provide Lenders with
any notice of Default or Event of Default received by Agent, North American
Collateral Agent and European Agent from, or delivered by Agent, North American
Collateral Agent and European Agent to, any Credit Party, with notice of any
Event of Default of which Agent, North American Collateral Agent and European
Agent has actually become aware and with notice of any action taken by Agent,
North American Collateral Agent and European Agent following any Event of
Default; provided, that Agent, North American Collateral Agent and European
Agent shall not be liable to any Lender for any failure to do so, except to the
extent that such failure is attributable to Agent's, North American Collateral
Agent's and European Agent's gross negligence or willful misconduct.

        (f)    Actions in Concert.    Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent, North American Collateral Agent or
European Agent and Requisite Lenders, it being the intent of Lenders that any
such action to protect or enforce rights under this Agreement and the Notes
shall be taken in concert and at the direction or with the consent of Agent,
North American Collateral Agent or European Agent or Requisite Lenders.

        (g)    Collateral Matters.    

          (i)  Each of the Agent, the North American Collateral Agent and the
European Agent is authorized on behalf of all Lenders, without the necessity of
any notice to or further consent from the Lenders from time to time to take any
action with respect to any Collateral or the Collateral Documents which may be
necessary to perfect or publish and maintain perfected or published the security
interest in and Liens upon the Collateral granted pursuant to such Collateral
Documents.

         (ii)  The Lenders irrevocably authorize each of the Agent, the North
American Collateral Agent and the European Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent, the North
American Collateral Agent or the European Agent upon any Collateral (1) upon the
Termination Date; (2) constituting property sold or to be sold or disposed of as
part of or in connection with any Asset Disposition permitted under this
Agreement; (3) constituting property leased to Borrowers or any Subsidiary of
Borrowers under a lease which has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by Borrowers or such Subsidiary to be, renewed or extended;
(4) consisting of an instrument evidencing Indebtedness if the Indebtedness
evidenced thereby has been paid in full; or (5) if approved, authorized or
ratified in

66

--------------------------------------------------------------------------------




writing by the Requisite Lenders, Supermajority U.S. Revolving Lenders,
Supermajority European Revolving Loan Participants or all the Lenders, as the
case may be, as provided in this Agreement. Upon request by the Agent, the North
American Collateral Agent or the European Agent at any time, the Lenders will
confirm in writing Agent's, North American Collateral Agent's and European
Agent's authority to release particular types or items of Collateral pursuant to
this Section 9.9(h)(ii), provided that the absence of any such confirmation for
whatever reason shall not affect Agent's, North American Collateral Agent's or
European Agent's rights under this Section 9.9(h).

10.   SUCCESSORS AND ASSIGNS

        10.1    Successors and Assigns.    This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agent, North American Collateral Agent, European Agent, Lenders and their
respective successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Agent and Lenders. Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void. The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of each
Credit Party, Agent, North American Collateral Agent, European Agent, and
Lenders with respect to the transactions contemplated hereby and no Person shall
be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Loan Documents.

11.   MISCELLANEOUS

        11.1    Complete Agreement; Modification of Agreement.    The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 11.2. Any letter of interest, commitment letter, fee letter
or confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the GE Capital
Fee Letter shall survive the execution and delivery of this Agreement and shall
continue to be binding obligations of the parties.

        11.2    Amendments and Waivers.    

        (a)   Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers, and by Requisite Lenders,
Requisite U.S. Revolving Lender, Supermajority U.S. Revolving Lenders,
Supermajority European Revolving Loan Participants or all affected Lenders, as
applicable. Except as set forth in clauses (b) and (c) below, all such
amendments, modifications, terminations or waivers requiring the consent of any
Lenders shall require the written consent of Requisite Lenders.

        (b)   No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that increases the percentage
advance rates set forth in the definition of U.S. Borrowing Base or European
Borrowing Base, or that makes less restrictive the non-discretionary criteria
for exclusion from Eligible Accounts and Eligible Inventory set forth in
Sections 1.6 and 1.7, shall be effective unless the same shall be in writing and
signed by Agent, Supermajority U.S. Revolving Lenders (in the case of U.S.
Borrowing Base, Eligible

67

--------------------------------------------------------------------------------




Accounts and Eligible Inventory) or Supermajority European Revolving Loan
Participants (in the case of European Borrowing Base) and Borrowers. No
amendment, modification, termination or waiver of or consent with respect to any
provision of this Agreement that waives compliance with the conditions precedent
set forth in Section 2.2 to the making of any Loan or the incurrence of any
Letter of Credit Obligations shall be effective unless the same shall be in
writing and signed by Agent, Requisite Lenders and Borrowers. Notwithstanding
anything contained in this Agreement to the contrary, no waiver or consent with
respect to any Default or any Event of Default shall be effective for purposes
of the conditions precedent to the making of Loans or the incurrence of U.S.
Letter of Credit Obligations or European Letter of Credit Obligations set forth
in Section 2.2 unless the same shall be in writing and signed by Agent,
Requisite Lenders and Borrowers.

        (c)   No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender directly affected thereby:
(i) increase the principal amount of any Lender's U.S. Revolving Loan Commitment
or European Loan Commitment (which action shall be deemed to directly affect all
Lenders); (ii) reduce the principal of, rate of interest on or Fees payable with
respect to any U.S. Revolving Loan, U.S. Revolving Letter of Credit Obligations,
European Revolving Loan or European Letter of Credit Obligation of any affected
Lender; (iii) extend any scheduled payment date (other than payment dates of
mandatory prepayments under Section 1.3(b)(iii)-(iv)) or final maturity date of
the principal amount of any U.S. Revolving Loan or European Revolving Loan of
any affected Lender; (iv) waive, forgive, defer, extend or postpone any payment
of interest or Fees as to any affected Lender; (v) release any Guaranty or,
except as otherwise permitted herein or in the other Loan Documents, release, or
permit any Credit Party to sell or otherwise dispose of, any Collateral with a
value exceeding $20,000,000 in the aggregate (which action shall be deemed to
directly affect all Lenders); (vi) change the percentage of the U.S. Revolving
Loan Commitments, European Revolving Loan Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; and (vii) amend or waive this Section 11.2 or the
definitions of the terms "Requisite Lenders", "Requisite U.S. Revolving
Lenders", "Supermajority U.S. Lenders" or "Supermajority European Revolving Loan
Participants" insofar as such definitions affect the substance of this
Section 11.2. Furthermore, no amendment, modification, termination or waiver
affecting the rights or duties of European Agent, Fronting Lender, U.S. L/C
Issuer or European L/C Issuer under this Agreement or any other Loan Document
shall be effective unless in writing and signed by European Agent, Fronting
Lender, U.S. L/C Issuer or European L/C Issuer, as the case may be, in addition
to Lenders required hereinabove to take such action. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Agent, North American
Collateral Agent or European Agent to take additional Collateral pursuant to any
Loan Document. No amendment, modification, termination or waiver of any
provision of any U.S. Revolving Note or European Revolving Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the U.S. Revolving Notes and European Revolving Notes at the time outstanding
and each future holder of such Notes.

68

--------------------------------------------------------------------------------






        (d)   If, in connection with any proposed amendment, modification,
waiver or termination (a "Proposed Change"):

          (i)  requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clauses (ii), (iii), (iv) and (v) below
being referred to as a "Non-Consenting Lender");

         (ii)  requiring the consent of Requisite Lenders, the consent of
Lenders holding 51% or more of the aggregate Revolving Loan Commitments is
obtained, but the consent of Requisite Lenders is not obtained;

        (iii)  requiring the consent of Supermajority U.S. Revolving Lenders,
the consent of Requisite U.S. Revolving Lenders is obtained, by the consent of
Supermajority U.S. Revolving Lenders is not obtained;

        (iv)  requiring the consent of Supermajority European Revolving Loan
Participants, the consent of Requisite European Revolving Loan Participants is
obtained, by the consent of Supermajority European Revolving Loan Participants
is not obtained; or

         (v)  requiring the consent of Requisite U.S. Revolving Lenders, the
consent of U.S. Revolving Lenders holding 51% or more of the aggregate Revolving
Loan Commitments is obtained, but the consent of Requisite U.S. Revolving
Lenders is not obtained;

then, so long as Agent is not a Non-Consenting Lender, at U.S. Borrower's
request, Agent or a Person reasonably acceptable to Agent shall have the right
with Agent's consent and in Agent's sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent's request, sell and
assign to Agent or such Person, all of the Revolving Loan Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.

        (e)   Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Revolving Loan Commitments and a release of all claims against Agent and
Lenders, and so long as no suits, actions, proceedings or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Agent, North American Collateral
Agent and European Agent, as applicable, shall, upon request of Borrowers,
release or reassign (as applicable) Liens on the Collateral under the Loan
Documents and execute and deliver to Borrowers termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of such Liens securing payment of the Obligations (it being agreed
and understood that Agent, North American Collateral Agent and European Agent
may still hold Liens on Collateral for other Persons).

        11.3    Fees and Expenses.    Borrowers shall reimburse (i) Agent, North
American Collateral Agent and European Agent for all reasonable fees,
out-of-pocket costs and expenses (including the reasonable fees and expenses of
all of its counsel, advisors, consultants and auditors) and (ii) Agent, North
American Collateral Agent and European Agent (and, with respect to clauses
(c) and (d) below, all Lenders) for all reasonable fees, costs and expenses,
including the reasonable fees, out-of-pocket costs and expenses of counsel or
other advisors (including environmental and management consultants and

69

--------------------------------------------------------------------------------

appraisers), incurred in connection with the negotiation, preparation and filing
and/or recordation of the Loan Documents and incurred in connection with:

        (a)   any amendment, modification or waiver of, consent with respect to,
or termination of, any of the Loan Documents or Related Transactions Documents
or advice in connection with the syndication and administration of the Loans
made pursuant hereto or its rights hereunder or thereunder;

        (b)   any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to Agent by virtue of
the Loan Documents; including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Loans during the pendency of one or more Events of Default; provided that in
the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders; provided,
further, that no Person shall be entitled to reimbursement under this clause (b)
in respect of any litigation, contest, dispute, suit, proceeding or action to
the extent any of the foregoing results from such Person's gross negligence or
willful misconduct;

        (c)   any attempt to enforce any remedies of Agent, North American
Collateral Agent, European Agent or Fronting Lender, as applicable, against any
or all of the Credit Parties or any other Person that may be obligated to Agent,
North American Collateral Agent, European Agent or any Lender by virtue of any
of the Loan Documents, including any such attempt to enforce any such remedies
in the course of any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, European Agent or Fronting Lender, as
applicable, such reimbursement shall be limited to one counsel for all such
Lenders;

        (d)   any workout or restructuring of the Loans during the pendency of
one or more Events of Default; and

        (e)   efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

including, as to each of clauses (a) through (e) above, all reasonable
attorneys' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent, North American
Collateral Agent, European Agent or Fronting Lender, as applicable. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
may include: fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

70

--------------------------------------------------------------------------------

        11.4    No Waiver.    Agent's or any Lender's failure, at any time or
times, to require strict performance by the Credit Parties of any provision of
this Agreement or any other Loan Document shall not waive, affect or diminish
any right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.

        11.5    Remedies.    Agent's and Lenders' rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.

        11.6    Severability.    Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.

        11.7    Conflict of Terms.    Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.

        11.8    Confidentiality.    Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender
applies to maintaining the confidentiality of its own confidential information)
to maintain as confidential all confidential information provided to them by the
Credit Parties and designated as confidential for a period of two (2) years
following the Termination Date, except that Agent and any Lender may disclose
such information (a) to Persons employed or engaged by Agent or such Lender;
(b) to any bona fide assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 11.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any Governmental Authority or reasonably believed by Agent or such Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process (and Agent agrees to use its reasonable efforts to give notice to Credit
Parties to enable Credit Parties to get a protective order or other legal
protection to preserve the confidentiality of the information); (d) as, on the
advice of Agent's or such Lender's counsel, is required by law (and Agent agrees
to use its reasonable efforts to give notice to Credit Parties to enable Credit
Parties to get a protective order or other legal protection to preserve the
confidentiality of the information); (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender. Notwithstanding anything to the
contrary set forth in this Agreement or in any other agreement to which the
parties hereto are parties or by which they are bound, the obligations of
confidentiality contained herein and therein, as they relate to the transactions
contemplated by this Agreement, shall not apply to the "tax structure" or "tax
treatment" (as such terms are defined in Section 1.6011 of the Treasury
Regulations promulgated under IRC Section 6011) of the transactions

71

--------------------------------------------------------------------------------


contemplated by this Agreement, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the tax structure and tax treatment of
the transactions contemplated by this Agreement. The preceding sentence is
intended to cause the transactions contemplated by this Agreement to be treated
as not having been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of IRC, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the tax structure of the
transactions contemplated by this Agreement.

        11.9    GOVERNING LAW.    EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY; PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

        11.10    Notices.    Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement or
any other Loan Document, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be deemed to
have been validly served, given or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the United States Mail (or
the equivalent thereof in the applicable jurisdiction), registered or certified
mail, return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy by
personal

72

--------------------------------------------------------------------------------


delivery or recognized mail carrier as otherwise provided in this
Section 11.10); (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number indicated in Annex I or to
such other address (or facsimile number) as may be substituted by notice given
as herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to any Person (other than U.S. Borrower or Agent)
designated in Annex I to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.

        11.11    Section Titles.    The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

        11.12    Counterparts.    This Agreement may be executed in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement.

        11.13    WAIVER OF JURY TRIAL.    BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

        11.14    Press Releases and Related Matters.    Each Credit Party
executing this Agreement agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of GE
Capital or its Affiliates or referring to this Agreement, the other Loan
Documents or the Related Transactions Documents without at least two
(2) Business Days' prior notice to GE Capital and without the prior written
consent of GE Capital unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure. Each Credit Party consents to the
publication by Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using Borrower's name,
product photographs, logo or trademark in accordance with general trademark
usage Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

        11.15    Reinstatement.    This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Credit Party for liquidation or reorganization, should any Credit Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver, interim receiver, receiver and manager, or
trustee be appointed for all or any significant part of any Credit Party's
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a "voidable preference," "fraudulent conveyance," or

73

--------------------------------------------------------------------------------


otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

        11.16    Advice of Counsel.    Each of the parties represents to each
other party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 11.9 and 11.13, with its counsel.

        11.17    No Strict Construction.    The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

[Signature Pages Follow]

74

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first written above.

    BORROWERS
 
 
SAMSONITE CORPORATION
 
 
By:
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

    Print Name: Richard H. Wiley

--------------------------------------------------------------------------------

    Title: CFO, Secretary and Treasurer

--------------------------------------------------------------------------------

    SAMSONITE EUROPE N.V.
 
 
By:
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

    Print Name: Richard H. Wiley

--------------------------------------------------------------------------------

    Title: Director

--------------------------------------------------------------------------------

    AGENTS AND LENDERS
 
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent, North American Collateral Agent and Lender
 
 
By:
/s/  CHRISTOPHER COX      

--------------------------------------------------------------------------------

    Print Name: Christopher Cox

--------------------------------------------------------------------------------

    Duly Authorized Signatory

    KBC BANK NV
as European Agent and Fronting Lender
 
 
By:
/s/  PAUL VERMEIREN      

--------------------------------------------------------------------------------

    Print Name: Paul Vermeiren

--------------------------------------------------------------------------------

    Title: Assistant General Manager

--------------------------------------------------------------------------------


 
 
By:
/s/  SERRUYS KURT      

--------------------------------------------------------------------------------

    Print Name: Serruys Kurt

--------------------------------------------------------------------------------

    Title: Relatiebeheerder

--------------------------------------------------------------------------------

[Signature Page to Credit Agreement]

S-1

--------------------------------------------------------------------------------

    GENERAL ELECTRIC CAPITAL
CORPORATION, as Lender
 
 
By:
/s/  CHRISTOPHER COX      

--------------------------------------------------------------------------------

    Print Name: Christopher Cox

--------------------------------------------------------------------------------

    Title: Duly Authorized Signatory

--------------------------------------------------------------------------------

    KBC BANK NV, as Lender
 
 
By:
/s/  PAUL VERMEIREN      

--------------------------------------------------------------------------------

    Print Name: Paul Vermeiren

--------------------------------------------------------------------------------

    Title: Assistant General Manager

--------------------------------------------------------------------------------


 
 
By:
/s/  SERRUYS KURT      

--------------------------------------------------------------------------------

    Print Name: Serruys Kurt

--------------------------------------------------------------------------------

    Title: Relatiebeheerder

--------------------------------------------------------------------------------

[Signature Page to Credit Agreement]

S-2

--------------------------------------------------------------------------------

        The following Persons are signatories to this Agreement in their
capacity as Credit Parties and not as Borrowers.

    C.V. HOLDINGS, INC.
 
 
By:
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

    Print Name: Richard H. Wiley

--------------------------------------------------------------------------------

    Title: Secretary and Treasurer

--------------------------------------------------------------------------------

    SAMSONITE COMPANY STORES, INC.
 
 
By:
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

    Print Name: Richard H. Wiley

--------------------------------------------------------------------------------

    Title: Secretary and Treasurer

--------------------------------------------------------------------------------

    SC INTERNATIONAL HOLDINGS C.V.
 
 
By:
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

    Print Name: Richard H. Wiley

--------------------------------------------------------------------------------

    Title: Secretary and Treasurer

--------------------------------------------------------------------------------

    MCGREGOR II, LLC
 
 
By:
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

    Print Name: Richard H. Wiley

--------------------------------------------------------------------------------

    Title: CFO, Secretary and Treasurer

--------------------------------------------------------------------------------

    SC DENMARK APS
 
 
By:
/s/  RICHARD H. WILEY      

--------------------------------------------------------------------------------

    Print Name: Richard H. Wiley

--------------------------------------------------------------------------------

    Title: Manager

--------------------------------------------------------------------------------

[Signature Page to Credit Agreement]

S-3

--------------------------------------------------------------------------------

ANNEX A (Recitals)
to
CREDIT AGREEMENT

DEFINITIONS

        Capitalized terms used in the Loan Documents shall have (unless
otherwise provided elsewhere in the Loan Documents) the following respective
meanings, and all references to Sections, Exhibits, Schedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules or Annexes of
or to the Agreement:

        "Account Debtor" means any Person who is obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

        "Accounting Changes" has the meaning ascribed thereto in Annex G.

        "Accounts" means all "accounts," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party's rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party's rights to any goods represented by any of the foregoing
(including unpaid sellers' rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party), (e) all health care insurance receivables and (f) all
guarantees and collateral security of any kind, given by any Account Debtor or
any other Person with respect to any of the foregoing.

        "Ace Limited" means Ace Company Limited, an entity organized under the
laws of Japan, which is the licensee of U.S. Borrower under (a) the License
Agreement, dated as of December 3, 1990, among U.S. Borrower, Ace Company
Limited and Ace Luggage Co., Ltd., as amended by the First Amendment and Renewal
of License Agreement, dated as of November 11, 1994, and by the Second Amendment
to License Agreement dated January 1, 1996, and (b) the Amended and Restated
License Agreement, dated as of November 11, 1994, between U.S. Borrower and Ace
Company Limited for Lark and American Tourister Trademarks—Japan

        "Activation Event" and "Activation Notice" have the meanings ascribed
thereto in Annex C.

        "Advance" means any Revolving Credit Advance or U.S. Swing Line Advance,
as the context may require.

        "Affiliate" means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 10% or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person, (c) each
of such Person's officers, directors, joint venturers and partners and (d) in
the case of Borrowers, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of any Borrower. For the purposes
of this definition, "control" of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of

A-1

--------------------------------------------------------------------------------


voting securities, by contract or otherwise; provided, however, that the term
"Affiliate" shall specifically exclude Agent and each Lender.

        "Agent" means GE Capital in its capacity as Agent for Lenders or its
successor appointed pursuant to Section 9.7.

        "Agreement" means the Credit Agreement by and among Borrowers, the other
Credit Parties party thereto, GE Capital, as Agent and Lender and the other
Lenders from time to time party thereto, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

        "Alternative Currency Sublimit" has the meaning ascribed to it in
Section 1.1(a)(i).

        "Appendices" has the meaning ascribed to it in the recitals to the
Agreement.

        "Applicable European Revolver Euribor Margin" means the per annum
interest rate margin from time to time in effect and payable in addition to the
Euribor Rate applicable to the European Revolving Loan, as determined by
reference to Section 1.5(a).

        "Applicable European Revolver Index Rate Margin" means the per annum
interest rate margin from time to time in effect and payable in addition to the
Euro Index Rate applicable to the European Revolving Loan, as determined by
reference to Section 1.5(a).

        "Applicable Margins" means collectively the Applicable U.S. Revolver
Euro Index Margin, Applicable U.S. Revolver Sterling Index Margin, Applicable
European Revolver Euribor Margin, Applicable European Revolver Index Rate
Margin, Applicable U.S. Revolver Dollar Index Margin, Applicable U.S. Revolver
Euribor Margin, Applicable U.S. Revolver LIBOR Margin and Applicable Unused Line
Fee Margin.

        "Applicable Unused Line Fee Margin" means the per annum fee, from time
to time in effect, payable in respect of Borrowers' non-use of committed funds
pursuant to Section 1.9(b), which fee is determined by reference to
Section 1.5(a).

        "Applicable U.S. Revolver Dollar Index Margin" means the per annum
interest rate margin from time to time in effect and payable in addition to the
Dollar Index Rate applicable to the U.S. Revolving Loan, as determined by
reference to Section 1.5(a).

        "Applicable U.S. Revolver Euribor Margin" means the per annum interest
rate from time to time in effect and payable in addition to the Euribor Rate
applicable to the U.S. Revolving Loan, as determined by reference to
Section 1.5(a).

        "Applicable U.S. Revolver Euro Index Margin" means the per annum
interest rate margin from time to time in effect and payable in addition to the
Euro Index Rate applicable to the U.S. Revolving Loan denominated in Euros, as
determined by reference to Section 1.5(a).

        "Applicable U.S. Revolver LIBOR Margin" means the per annum interest
rate from time to time in effect and payable in addition to the LIBOR Rate
applicable to the U.S. Revolving Loan, as determined by reference to
Section 1.5(a).

        "Applicable U.S. Revolver Sterling Index Margin" means the per annum
interest rate margin from time to time in effect and payable in addition to the
Sterling Index Rate applicable to the U.S. Revolving Loan denominated in
Sterling, as determined by reference to Section 1.5(a).

        "Approved Customs Broker" means any reputable and creditworthy customs
broker which has entered into a bailee letter with Agent on terms reasonably
acceptable to Agent regarding in-transit Inventory and which clears customs with
respect to in-transit Inventory.

        "Approved Shipper" means any reputable and creditworthy shipper or
freight forwarder which has entered into a bailee letter with Agent on terms
reasonably acceptable to Agent regarding in-transit

A-2

--------------------------------------------------------------------------------


Inventory and which transports raw materials and finished goods Inventory from
overseas to U.S. Borrower's distribution centers.

        "Asset Disposition" means any one or series of related transactions in
which any Person conveys, sells, transfers, or otherwise disposes of, directly
or indirectly, any or all of its properties, businesses, or assets (including
the sale or issuance of Stock).

        "Assignment Agreement" has the meaning ascribed to it in Section 9.1(a).

        "Bankruptcy Code" means the provisions of Title 11 of the United States
Code, 11 U.S.C. §§101 et. seq., as now and hereafter in effect, any successors
to such statutes and any other applicable insolvency or other similar law of any
jurisdiction including, without limitation, any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.

        "Belgium Bank Account Pledge Agreement" means the Commercial Pledge
Agreement over Bank Accounts of even date herewith executed by European Borrower
in favor of European Agent governed by the laws of Belgium, pledging European
Borrower's interest in certain of its bank accounts.

        "Blocked Accounts" has the meaning ascribed to it in Annex C.

        "Borrowers" and "Borrower" have the respective meanings ascribed thereto
in the preamble to the Agreement.

        "Borrowing Base Certificate" means U.S. Borrowing Base Certificate and
European Borrowing Base Certificate or either of them.

        "Business Day" means any day that is not a Saturday, a Sunday or (a) if
a European Revolving Loan is involved, a day on which banking institutions in
Brussels, Belgium are required or permitted to be closed for the transaction of
corporate banking business or (b) in any other case, a day on which banks are
required or permitted to be closed in the State of New York and in reference to
LIBOR Loans or Euribor Loans, as the case may be, means any such day that is
also a LIBOR Business Day or Euribor Business Day.

        "Capital Expenditures" means, with respect to any Person, all
expenditures (included or required to be included in the U.S. Borrower
GAAP-based statements of cash flow as capital expenditures) by such Person
during any measuring period for any fixed assets or improvements or for
replacements, substitutions or additions thereto that have a useful life of more
than one year and that are required to be capitalized under GAAP.

        "Capital Lease" means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

        "Capital Lease Obligation" means, with respect to any Capital Lease of
any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

        "Cash Collateral Account" has the meaning ascribed to it Annex B.

        "Cash Equivalents" has the meaning ascribed to it in Annex B.

        "Cash Management Systems" has the meaning ascribed to it in Section 1.8.

        "Change of Control" means any of the following: (a) any person or group
of persons (within the meaning of the Securities Exchange Act of 1934) other
than one or more Permitted Holders shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 35% or more of the
issued and outstanding shares of capital Stock of U.S. Borrower having the right
to vote for the election of

A-3

--------------------------------------------------------------------------------


directors of U.S. Borrower under ordinary circumstances; (b) during any period
of twelve consecutive calendar months, individuals who at the beginning of such
period constituted the board of directors of U.S. Borrower (together with any
new directors whose election by the board of directors of U.S. Borrower or whose
nomination for election by the Stockholders of U.S. Borrower was approved by a
vote of at least majority of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office;
(c) Permitted Holders cease to own directly or indirectly, beneficially or of
record aggregate shares representing at least 35% of the Stock of U.S. Borrower
having the right to vote for the election of directors of U.S. Borrower under
ordinary circumstances (in each case on a fully diluted basis including after
giving effect to all shares of common Stock issuable upon the exercise of any
option, warrant or similar right outstanding at the time of determination and
all shares of common Stock issuable upon the exercise of any conversion or
exchange right contained in any security outstanding, including preferred Stock,
at the time of determination and convertible into or exchangeable for shares of
common Stock); (d) U.S. Borrower ceases to own and control all of the economic
and voting rights associated with all of the outstanding capital Stock of C.V.
Holdings; (e) any Borrower ceases to own and control, directly or indirectly,
all of the economic and voting rights associated with all of the outstanding
capital Stock of any of its Subsidiaries (other than an Immaterial Subsidiary or
Subsidiaries the Stock of which is sold or transferred in a manner permitted by
the terms of this Agreement) (including U.S. Borrower ceases to own and control,
directly or indirectly, all of the economic and voting rights associated with
all of the outstanding capital Stock of European Borrower); (f) a Change of
Control (as defined in the Subordinated Indenture), or a "change of control" or
similar event as described in any Subordinated Debt Documents, or in the New
Preferred Stock Documents or any change in control (or similar event, however
denominated) with respect to U.S. Borrower or any Subsidiary shall occur under
and as defined in any other indenture or agreement to which U.S. Borrower or any
Subsidiary is a party.

        "Charges" means all federal, provincial, state, county, city, municipal,
local, foreign or other governmental taxes (including taxes owed to the PBGC at
the time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts or capital of any Credit
Party, (d) any Credit Party's ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party's business.

        "Chattel Paper" means any "chattel paper," as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Credit Party.

        "Closing Date" means July 31, 2003.

        "Closing Checklist" means the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Agreement, the other Loan Documents and the
transactions contemplated thereunder, substantially in the form attached hereto
as Annex D.

        "Code" means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication, or
priority of, or remedies with respect to, Agent's, North American Collateral
Agent's or any Lender's Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, or other foreign personal property security laws, the term "Code"
means the Uniform Commercial Code or such other foreign

A-4

--------------------------------------------------------------------------------


personal property security law as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions and; provided, further, that if such foreign personal
property security laws do not contain a definition that is used in another Loan
Document, the definition that is used in such other Loan Document shall have the
meaning given to it in the Code as though the references to the words "or such
other foreign personal property security laws" in the second proviso of this
definition do not exist.

        "Collateral" means the U.S. Collateral and the European Collateral or
any of them.

        "Collateral Agency Agreement" means that certain Collateral Agency
Agreement dated as of the Closing Date by and among the Agent, North American
Collateral Agent, U.S. Borrower, McGregor and Samsonite Stores and with PBGC as
the intended third-party beneficiary thereof.

        "Collateral Documents" means the Security Agreements, the Pledge
Agreements, the Guaranties, the Mortgages, the Patent Security Agreements, the
Trademark Security Agreements, the Copyright Security Agreements, the other
European Collateral Documents and all similar agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for
payment of, any or all of the Obligations.

        "Collateral Reports" means the reports with respect to the Collateral
referred to in Annex F.

        "Collection Account" means (a) with respect to U.S. Revolving Loan
(i) with respect to payments in Dollars, that certain account of Agent, account
number 502-328-54 in the name of Agent at DeutscheBank Trust Company Americas in
New York, New York ABA No. 021 001 033, (ii) with respect to payments in Euros,
account #175071000 in the name of Agent at Deutsche Bank in Frankfurt, Germany,
(iii) with respect to payments in Sterling, account #20 00 00 in the name of
Agent at Barclays Bank in London, or in each case such other account as may be
specified in writing by Agent as the "Collection Account" for the applicable
payments and (b) with respect to European Revolving Loan, KBC Bank NV, Brussels,
account number 443-9001851-66, reference Samsonite Corporation, Swift Code
KREDBEBB, or such other account as may be specified in writing by Fronting
Lender as the "Collection Account" for the applicable payments.

        "Commitment Termination Date" means the earliest of (a) July 31, 2007,
(b) the date of termination of obligations to make Advances and to incur U.S.
Letter of Credit Obligations and European Letter of Credit Obligations or permit
existing Loans to remain outstanding pursuant to Section 8.2(b), and (c) the
date of indefeasible prepayment in full by Borrowers of the Loans and the
cancellation and return (or stand-by guarantee) of all Letters of Credit or the
cash collateralization of all Letter of Credit Obligations pursuant to Annex B
to the Agreement, and the permanent reduction of all Revolving Loan Commitments
to zero dollars ($0).

        "Compliance Certificate" has the meaning ascribed to it in Annex E.

        "Concentration Accounts" has the meaning ascribed to it in Annex C.

        "Contracts" means all "contracts," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

        "Control Letter" means a letter agreement between Agent or European
Agent (as applicable) and (i) the issuer of uncertificated securities with
respect to uncertificated securities in the name of any Credit Party, (ii) a
securities intermediary with respect to securities, whether certificated or
uncertificated, securities entitlements and other financial assets held in a
securities account in the name of any Credit Party, (iii) a futures commission
merchant or clearing house, as applicable, with respect

A-5

--------------------------------------------------------------------------------


to commodity accounts and commodity contracts held by any Credit Party, whereby,
among other things, the issuer, securities intermediary or futures commission
merchant limits any security interest in the applicable financial assets in a
manner reasonably satisfactory to Agent, acknowledges the Lien of Agent, on
behalf of itself and Lenders, on such financial assets, and agrees to follow the
instructions or entitlement orders of Agent without further consent by the
affected Credit Party.

        "Copyright License" means any and all rights now owned by a Credit Party
under any written agreement granting any right to use any Copyright or Copyright
registration, whether the Credit Party is the licensee or the licensor.

        "Copyright Security Agreements" means the Copyright Security Agreements
made in favor of North American Collateral Agent by each applicable Credit
Party.

        "Copyrights" means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.

        "Credit Parties" means U.S. Borrower, European Borrower, each of the
Persons which is a signatory to this Agreement as a "Credit Party" and each of
U.S. Borrower's direct or indirect Wholly-Owned Subsidiaries (other than
(i) each Immaterial Subsidiary and (ii) each Foreign Sales Entity).

        "CV Holdings" means C.V. Holdings, Inc., a Colorado corporation and a
direct wholly-owned Subsidiary of U.S. Borrower.

        "CV Holdings Pledge Agreement" means the agreement of pledge of
financial rights of even date herewith executed by CV Holdings in favor of GE
Capital governed by the laws of The Netherlands, pledging certain financial
rights of Dutch Holdco.

        "Danish Collateral Documents" means the Dutch Holdco Pledge Agreement
and the Guaranty of even date herewith executed by Danish Holdco in favor of
European Agent.

        "Danish Holdco" means SC Denmark ApS, a company incorporated and
existing under the laws of the Kingdom of Denmark with CVR number 25382439 and
having its principal place of business and registered office at c/o Lett & Co,
Borgergade 111, 1300 Copenhagen K, Denmark.

        "Danish Holdco Pledge Agreement" means the pledge agreement of even date
herewith executed by Denmark ApS in favor of European Agent governed by the laws
of Belgium, pledging Stock in European Borrower owned by Denmark ApS.

        "Default" means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.

        "Default Rate" has the meaning ascribed to it in Section 1.5(d).

        "Denver Real Estate" means the real property described on Disclosure
Schedule (A-1) (and the existing building located thereon). "Denver Real Estate"
includes Denver Warehouse Real Estate.

        "Denver SPE" means a Person which (i) is a direct Domestic Subsidiary of
the U.S. Borrower, (ii) has no Indebtedness other than Indebtedness permitted
pursuant to Section 6.3(a)(vi), (iii) has no Liens on any of its assets other
than Liens permitted pursuant to Section 6.7(d) and (iv) owns no assets other
than the Denver Warehouse Real Estate, assets contributed to such Person
pursuant to Section 6.2(m) (and the proceeds thereof) and assets purchased with
the proceeds of Indebtedness permitted pursuant to Section 6.3(a)(vi).

A-6

--------------------------------------------------------------------------------


        "Denver Warehouse Real Estate" means the real property described on
Disclosure Schedule (A-2) (and the existing building located thereon).

        "Deposit Accounts" means all "deposit accounts" as such term is defined
in the Code, now or hereafter held in the name of any Credit Party.

        "Design License" means rights under any written agreement to which a
Credit Party is a Party granting any right to use any Design, whether the Credit
Party is the licensee or the licensor.

        "Designs" means the following now owned or hereafter acquired by any
Credit Party: (a) all industrial designs, design patents and other designs now
owned or existing or hereafter adopted or acquired, all registrations and
recordings thereof and all applications in connection therewith, including all
registrations, recordings and applications in the Canadian Industrial Designs
Office or any similar office in any country and all records thereof and (b) all
reissues, extensions or renewals thereof.

        "Disbursement Accounts" has the meaning ascribed to it in Annex C.

        "Disclosure Schedules" means the Schedules prepared by Borrowers and
denominated as Disclosure Schedules (1.4) through (6.15(b)) in the Index to the
Agreement.

        "Documents" means all "documents," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, wherever located.

        "Dollar Equivalent" means, with respect to any amount denominated in
Dollars, such amount of Dollars, and with respect to any amount denominated in a
currency other than Dollars, the amount of Dollars, as of any date of
determination, into which such other currency (as the context may require) can
be converted in accordance with Section 1.18.

        "Dollar Index Rate" means, for any day, a floating rate equal to the
higher of (i) the rate publicly quoted from time to time by The Wall Street
Journal as the "prime rate" (or, if The Wall Street Journal ceases quoting a
prime rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
"Selected Interest Rates" as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus 50 basis points per annum. Each change in any
interest rate provided for in the Agreement based upon the Dollar Index Rate
shall take effect at the time of such change in the Dollar Index Rate.

        "Dollar Index Rate Loan" means a Loan or portion thereof bearing
interest by reference to the Dollar Index Rate.

        "Dollars" or "$" means lawful currency of the United States of America.
Unless otherwise specified, all payments under the Loan Documents shall be made
in Dollars.

        "Domestic" means, as to any Person, a Person which is created or
organized under the laws of the United States of America, any of its states or
the District of Columbia.

        "Domestic Secured Guarantor" means each of Samsonite Stores and
McGregor.

        "Domestic Security Agreement" means the Security Agreement of even date
herewith entered into by and among North American Collateral Agent, U.S.
Borrower and each Domestic Secured Guarantor.

        "Domestic Subsidiary Guaranty" means the Guaranty of even date herewith
executed by each Domestic Secured Guarantor and C.V. Holdings in favor of Agent.

        "Dutch Collateral Documents" means the U.S. Borrower Pledge Agreement,
the CV Holdings Pledge Agreement and the Guaranty of even date herewith executed
by Dutch Holdco in favor of European Agent.

A-7

--------------------------------------------------------------------------------


        "Dutch Holdco" means SC International Holdings C.V., a commanditaire
vennootschap (limited partnership) organized under the laws of The Netherlands
with its seat at Strawinskylaan 1725, 1077 XX Amsterdam, The Netherlands and
registered at the Chamber of Commerce Amsterdam under number 34146498, of which
(a) not less than 95% of the economic interest and not less than 66% of the
voting rights are held directly by CV Holdings and (b) the entire remainder of
the economic interest and the entire remainder of the voting rights are held
directly by U.S. Borrower.

        "Dutch Holdco Pledge Agreement" means the pledge of shares agreement of
even date herewith executed by Dutch Holdco in favor of European Agent governed
by the laws of the Kingdom of Denmark, pledging Stock in Denmark ApS owned by
Dutch Holdco.

        "EBITDA" means, with respect to any Person for any period during a
Fiscal Year, the amount which would appear on their consolidated income
statement as the line item for "Operating Income", as determined for such period
calculated in accordance with GAAP and, in the case of U.S. Borrower, in
accordance with U.S. Borrower's past accounting practices, plus, to the extent
otherwise excluded from Operating Income (or, in the case of depreciation and
amortization, to the extent charged against the Operating Income) for such
period, and without duplication, (a) recurring cash interest income for such
period, plus (b) recurring cash rental income for such period, plus (c) realized
hedge gains (or minus in the case of realized hedge losses) for such period,
plus (d) depreciation and amortization for such period, plus (e) payments
referred to in clause (g) of the definition of the term "Restricted Payments"
herein, plus (f) cash proceeds from Asset Dispositions only to the extent that
such proceeds exceed any cash losses otherwise excluded from Operating Income as
provided for below (but in any event not to exceed $4,000,000 in four
consecutive Fiscal Quarters); provided, however, for purposes of this Agreement,
the determination of EBITDA for any period during a Fiscal Year shall exclude,
without duplication, to the extent included in determining Operating Income of
such Person for such period in accordance with GAAP, the following: (i) non-cash
pension gains or losses; (ii) non-cash gains or losses from unusual or
non-recurring items; (iii) asset impairment charges; (iv) non-cash restructuring
provisions and expenses; (v) cash restructuring provisions and expenses not to
exceed $6,000,000 in any 12-month period; (vi) non-cash expenses resulting from
any grant to any members of management of such Person of any Stock;
(vii) expenses associated with the Recapitalization not to exceed $2,000,000;
(viii) restructuring provisions and expenses related to restructurings in
Nogales and Mexico City, Mexico and Henin-Beaumont, France during the Fiscal
Year ending January 2003 of not more than $5,800,000; (ix) restructuring
provisions and expenses related to the closure of the facility in
Henin-Beaumont, France of not more than $7,800,000; provided, however, that
solely for the purposes of (x) Section 6.13(h)(iv)(b), the amount set forth in
item (v) above shall not exceed $4,000,000, (y) the definition of the term
"European Borrowing Base" and Section (b) of Annex Ghereto, the amount set forth
in item (v) above shall not exceed $2,000,000 and (z) the definition of the term
"European Borrowing Base" and Section (b) of Annex G hereto, "EBITDA" for any
period shall be deemed to be (A) decreased by, to the extent otherwise excluded
by this definition of the term "EBITDA", and to the extent paid by the European
Borrower or one or more of its Subsidiaries in such period, without duplication,
(i) payments described in clause (g) of the definition of the term "Restricted
Payments" and (ii) cash bank charges and (B) decreased by any cash proceeds from
asset dispositions to the extent included in clause (f) above.

        "Eligible Accounts" has the meaning ascribed to it in Section 1.6.

        "Eligible Denver Real Estate" means Denver Real Estate or any portion
thereof which (a) is owned by U.S. Borrower (b) is subject to a first priority
mortgage and Lien in favor of North American Collateral Agent, (c) is owned by
U.S. Borrower free and clear of all Liens and rights of any other Person, except
the Liens in favor of the North American Collateral Agent, (d) does not breach
any of the representations or warranties pertaining to such property set forth
in the Loan Documents, and (e) is covered by insurance reasonably acceptable to
Agent.

A-8

--------------------------------------------------------------------------------


        "Eligible Inventory" has the meaning ascribed to it in Section 1.7.

        "Eligible In-Transit Inventory" means all raw materials and finished
goods Inventory owned by the U.S. Borrower and not covered by Letters of Credit,
and which Inventory is in transit to one of the U.S. Borrower's facilities and
which Inventory (a) has been paid for and is owned by the U.S. Borrower, (b) is
fully insured, (c) is subject to a first priority security interest in and lien
upon such goods in favor of North American Collateral Agent through constructive
possession by means of a bailee agreement with an Approved Shipper and Approved
Customs Broker (except for any possessory lien upon such goods in the possession
of a freight carrier or shipping company securing only the freight charges for
the transportation of such goods to U.S. Borrower), (d) is in possession of an
Approved Shipper or Approved Customs Brokers under contract with U.S. Borrower
and in which U.S. borrower has good title, (e) has title evidenced by Documents
(A) which are not bills of lading or other negotiable Documents, (B) which are
issued by an Approved Shipper with respect to raw materials and finished goods
being shipped and providing for the delivery thereof to U.S. Borrower and
(C) which name U.S. Borrower as consignee, and (f) is otherwise deemed to be
"Eligible Inventory" hereunder.

        "Environmental Laws" means all applicable federal, state, provincial,
local and foreign laws, statutes, ordinances, codes, rules, standards,
orders-in-council, guidelines and regulations, now or hereafter in effect, and
any applicable judicial or administrative interpretation thereof, including any
applicable judicial or administrative order, consent decree, order or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) ("CERCLA"); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

        "Environmental Liabilities" means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

        "Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

        "Equipment" means all "equipment," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, wherever located and, in
any event, including all such Credit Party's machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment,

A-9

--------------------------------------------------------------------------------


tools, attachments, accessories, automotive equipment, trailers, trucks,
forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.

        "ERISA Affiliate" means, with respect to any Credit Party, any trade or
business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.

        "ERISA Event" means, with respect to any Credit Party or any ERISA
Affiliate, (a) with respect to a Title IV Plan, any event described in
Section 4043(c) of ERISA for which notice to the PBGC has not been waived;
(b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan in a distress termination described in Section 4041(c) of ERISA or
the treatment of a plan amendment as a termination under Section 4041 of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) with respect to a Title IV Plan, the existence of an
"accumulated funding deficiency" (as defined in Section 412 of the IRC or
Section 302 of ERISA) whether or not waived, or the failure to make by its due
date a required installment under Section 412(m) of the Code or the failure to
make any required contribution to a Multiemployer Plan; (g) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to a Title IV Plan; (h) the
making of any amendment to any Title IV Plan which could result in the
imposition of a lien or the posting of a bond or other security; (i) with
respect to a Title IV Plan an event described in Section 4062(e) of ERISA;
(j) any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (k) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (l) the loss of a Qualified Plan's qualification or tax exempt status;
or (m) the termination of a Plan described in Section 4064 of ERISA.

        "Euribor Business Day" means a Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.

        "Euribor Loan" means a Loan or any portion thereof bearing interest by
reference to the Euribor Rate.

        "Euribor Period" means, with respect to any Euribor Loan, each period
commencing on a Euribor Business Day selected by U.S. Borrower or European
Borrower, as the case may be, pursuant to the Agreement and ending one, two,
three or six months thereafter, as selected by U.S. Borrower's or European
Borrower's, as the case may be, irrevocable notice to Agent as set forth in
Section 1.5(e); provided that the foregoing provision relating to Euribor
Periods is subject to the following:

        (a)   if any Euribor Period would otherwise end on a day that is not a
Euribor Business Day, such Euribor Period shall be extended to the next
succeeding Euribor Business Day unless the result of such extension would be to
carry such Euribor Period into another calendar month in which event such
Euribor Period shall end on the immediately preceding Euribor Business Day;

A-10

--------------------------------------------------------------------------------

        (b)   any Euribor Period that would otherwise extend beyond the
Commitment Termination Date shall end on the Commitment Termination date;

        (c)   any Euribor Period that begins on the last Euribor Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Euribor Period) shall end on the
last Euribor Business Day of a calendar month;

        (d)   U.S. Borrower or European Borrower, as the case may be, shall
select Euribor Periods so as not to require a payment or prepayment of any
Euribor Loan during a Euribor Period for such Loan; and

        (e)   U.S. Borrower or European Borrower, as the case may be, shall
select Euribor Periods so that there shall be no more than 8 separate Euribor
Loans in existence at any one time.

        "Euribor Rate" means for each Euribor Period, a rate of interest
determined by Agent equal to:

        (a)   the offered rate for deposits in Euros for the applicable Euribor
Period that appears in the "Money Rates" section of The Wall Street Journal, on
the second full Euribor Business Day preceding the first day of such Euribor
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by

        (b)   a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) Euribor Business Days prior to
the beginning of such Euribor Period (including basic, supplemental, marginal
and emergency reserves under any regulations of the Federal Reserve Board or
other Governmental Authority having jurisdiction with respect thereto, as now
and from time to time in effect) for Eurocurrency funding (currently referred to
as "Eurocurrency Liabilities" in Regulation D of the Federal Reserve Board that
are required to be maintained by a member bank of the Federal Reserve System.

        If such interest rates shall cease to be available from The Wall Street
Journal (or its successor satisfactory to Agent), the Euribor Rate shall be
determined from such financial reporting service or other information as shall
be mutually acceptable to Agent and U.S. Borrower.

        "Euro", "euro" "euros" or "EUR" means the single currency of
Participating Member States.

        "Euro Equivalent" means, with respect to any amount denominated in
Euros, such amount of Euros, and with respect to any amount denominated in a
currency other than Euros, the amount of Euros, as of any date of determination,
into which such other currency (as the context may require) can be converted in
accordance with Section 1.18.

        "Euro Index Rate" means, for any day, a floating rate equal to the
minimum bid rate for Euros as published by the European Central Bank. Each
change in any interest rate provided for in the Agreement based upon the Euro
Index Rate shall take effect at the time of such change in the Euro Index Rate.

        "Euro Index Rate Loan" means a Loan or portion thereof bearing interest
by reference to the Euro Index Rate.

        "European Agent" means KBC Bank NV in its capacity as European Agent or
its successor appointed pursuant to Section 9.7.

        "European Borrowing Availability" means as of any date of determination
the lesser of (i) the European Maximum Amount and (ii) the European Borrowing
Base, in each case, less the Dollar Equivalent of the aggregate European
Revolving Loan then outstanding.

        "European Borrowing Base" means, as of any date of determination, an
amount equal to at such time (i) the product of (a) the Euro Equivalent of the
consolidated EBITDA of the European

A-11

--------------------------------------------------------------------------------


Borrower and its European Subsidiaries for the 12-month period ending on the
last day of the then most recently completed calendar month and (b) 1.75, less
(ii) the sum of (a) the consolidated aggregate outstanding Euro Equivalent of
drawn down amount of, and, without limitation, the undrawn face amount of
letters of credit and contingent obligations with respect to guaranties and
similar obligations issued in relation or pursuant to, all Foreign Credit Lines
at such time and (b) Reserves established by Agent at such time.

        "European Borrowing Base Certificate" means a certificate to be executed
and delivered from time to time by each Borrower in the form attached to the
Agreement as Exhibit 4.1(b)(ii).

        "European Collateral" means the property of European Borrower and
certain Foreign Guarantors covered by the European Collateral Documents and the
other Collateral Documents and any other property of European Borrower or
Foreign Credit Parties, real or personal, tangible or intangible, now existing
or hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of European Agent to secure any or all of the European
Obligations.

        "European Collateral Documents" means the Belgium Bank Account Pledge
Agreement, the Dutch Collateral Documents, the Danish Collateral Documents and
all similar agreements entered into guaranteeing payment of, or granting a Lien
upon property as security for payment of, any or all of the European
Obligations.

        "European L/C Issuer" has the meaning ascribed to it in Annex B.

        "European L/C Sublimit" has the meaning ascribed to it in Annex B.

        "European Letter of Credit Obligations" means all outstanding
obligations incurred by Fronting Lender at the request of European Borrower,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of European Letters of Credit by Fronting Lender or
another European L/C Issuer or the purchase of a participation as set forth in
Annex B with respect to any European Letter of Credit. The amount of such
European Letter of Credit Obligations shall equal the maximum amount that may be
payable at such time or at any time thereafter by Fronting Lender thereupon or
pursuant thereto.

        "European Maximum Amount" means, as of any date of determination, an
amount in Euros equal to the European Revolving Loan Commitments of all European
Revolving Loan Participants as of that date.

        "European Notice of Revolving Credit Advance" has the meaning ascribed
to it in Section 1.1(c)(i).

        "European Revolving Credit Advance" has the meaning set forth in
Section 1.1(c)(i).

        "European Revolving Loan" means, at any time, the sum of (i) the
aggregate amount of European Revolving Credit Advances outstanding to European
Borrower plus (ii) the aggregate European Letter of Credit Obligations incurred
on behalf of European Borrower. Unless the context otherwise requires,
references to the outstanding principal balance of the European Revolving Loan
shall include the outstanding balance of European Letter of Credit Obligations.

        "European Revolving Loan Commitment" means (a) as to any European
Revolving Loan Participant, the commitment of such European Revolving Loan
Participant to make its Pro Rata Share of purchases of the risk participation
from the Fronting Lender in the European Revolving Loan as set forth on Annex J
to the Agreement or European Revolving Loan Participant in the most recent
Assignment Agreement executed by such Lender, and (b) as to all European
Revolving Loan Participants, the aggregate commitment of all European Revolving
Loan Participants to purchase risk participations from the Fronting Lender in
the European Revolving Loan, which aggregate commitment shall be Twenty Two
Million Twenty Six Thousand Four Hundred Thirty One Euros (EUR 22,026,431), as
such amount may be adjusted, if at all, from time to time in accordance with the
Agreement.

A-12

--------------------------------------------------------------------------------


        "European Revolving Loan Participants" means those Lenders having
European Revolving Loan Commitments. For the avoidance of doubt, Fronting
Lender, in its capacity as the Fronting Lender hereunder and not in its
individual capacity, shall not be deemed to be a Lender having European
Revolving Loan Commitment and shall thus not be deemed to be a European
Revolving Loan Participant.

        "European Revolving Note" has the meaning ascribed to it in
Section 1.1(c)(ii).

        "European Obligations" means all Obligations owing by the European
Borrower or one or more of its Subsidiaries.

        "European Subsidiary" means a Subsidiary of European Borrower which is
created or organized under the laws of any of the members of the European Union.

        "European Union" means the Economic and Monetary Union as contemplated
by the Treaty of Rome of March 25, 1957, as amended by the Single European Act
of 1986 and the Maastricht Treaty (which was signed at Maastricht on February 1,
1992, and came into force on November 1, 1993), as amended from time to time.

        "Event of Default" has the meaning ascribed to it in Section 8.1.

        "Excess Cash Flow" means, without duplication, with respect to any
Fiscal Year of Borrowers and their Subsidiaries, consolidated net income plus
(a) depreciation, amortization, Interest Expense and non-cash dividends
distributed on the preferred Stock of U.S. Borrower to the extent deducted in
determining consolidated net income, minus (b) Capital Expenditures during such
Fiscal Year (excluding the financed portion thereof), minus (c) Interest Expense
paid in cash (excluding any original issue discount, interest paid in kind or
amortized debt discount, to the extent included in determining Interest Expense)
and scheduled principal payments paid or payable in respect of Funded Debt,
minus (d) any optional or mandatory cash prepayments of Funded Debt (other than
(i) optional prepayment of Loans, (ii) optional prepayments made with the
proceeds of an issuance or incurrence of debt or equity, (iii) optional
prepayments which do not reduce the amount of credit available under the
applicable financing arrangements and (iv) prepayments of Subordinated Notes
made pursuant to Section 6.13(h)), plus or minus (as the case may be), (e) any
non-cash gains or losses that are excluded from the determination of EBITDA for
purposes of this Agreement, plus or minus (as the case may be) (f) income or
loss of minority Stockholders, plus or minus (as the case may be)
(g) extraordinary gains or losses which are cash items not included in the
calculation of net income, plus or minus (as the case may be) (h) any Asset
Disposition losses or gains, plus (i) cash proceeds from Asset Dispositions, and
plus or minus (as the case may be) (j) taxes included in determining
consolidated net income to the extent not paid for or received in cash.

        "Existing Credit Agreement" means the Second Amended and Restated
Multicurrency Revolving Credit and Term Loan Agreement dated as of June 24, 1998
by and among Samsonite Corporation, Samsonite Europe N.V., the lenders party
thereto from time to time and Bank of America, N.A., as administrative agent, as
amended.

        "Fair Labor Standards Act" means the Fair Labor Standards Act, 29 U.S.C.
§201 et seq.

        "Federal Funds Rate" means, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by Agent in its sole
discretion, which determination shall be final, binding and conclusive (absent
manifest error).

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System.

        "Fees" means any and all fees payable to Agent, North American
Collateral Agent, European Agent or any Lender pursuant to the Agreement or any
of the other Loan Documents.

A-13

--------------------------------------------------------------------------------


        "Financial Covenants" means the financial covenants set forth in
Annex G.

        "Financial Statements" means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E.

        "Fiscal Month" means any of the monthly accounting periods of Borrowers.

        "Fiscal Quarter" means any of the quarterly accounting periods of
Borrowers, ending on April 30, July 31, October 31 and January 31 of each year.

        "Fiscal Year" means any of the annual accounting periods of Borrowers
ending on January 31 of each year.

        "Fixtures" means all "fixtures" as such term is defined in the Code and
any fixtures, facilities and equipment howsoever attached to real property or
buildings or other structures on real property, now owned or hereafter acquired
by any Credit Party.

        "Foreign" means, as to any Person, a Person which is not created or
organized under the laws of the United States of America, or any of its states
or the District of Columbia.

        "Foreign Credit Lines" means (a) all credit lines and invoice,
commercial paper or draft discounting and other similar facilities and, without
duplication, the face amount of letters of credit and contingent obligations
with respect to guaranties and similar obligations issued in relation or
pursuant thereto, of European Borrower and one or more Subsidiaries of European
Borrower, including Foreign Joint Venture Subsidiaries (other than Indebtedness
consisting of the intercompany loans and advances permitted under Section 6.3(v)
 but including any bank guaranties of leases) and (b) the sale of certain
accounts receivable, customer drafts and similar rights of payment from
customers of such Persons in the ordinary course of business on a non-recourse
basis pursuant to the terms of relevant agreements or arrangements.

        "Foreign Guarantors" means Danish Holdco, Dutch Holdco and each other
Foreign Person, if any, that executes a guaranty or other similar agreement in
connection with the transactions contemplated by the Agreement and the other
Loan Documents.

        "Foreign Sales Entity" means each of Samsonite GmbH, a limited liability
company organized and existing under the laws of Germany, Samsonite Asia
Limited, a body corporate under the laws of Hong Kong, with registration
No. 539379, Samsonite Limited, a company limited by shares incorporated under
the laws of England with registered number 02020414, Samsonite B.V., a private
company with limited liability, organized and existing under the laws of the
Netherlands, Samsonite Ges.m.b.H, an entity organized and existing under the
laws of Austria, Samsonite AB (Aktiebolag), an entity organized and existing
under the laws of Sweden, Samsonite AG, an entity organized and existing under
the laws of Switzerland, Samsonite Korea Limited, an entity organized and
existing under the laws of Korea; and any other Person designated by U.S.
Borrower as a Foreign Sales Entity and agreed to by Agent after the Closing
Date.

        "Fronting Lender" means KBC Bank NV.

        "Funded Debt" means, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
European Borrower and its Subsidiaries, the Foreign Credit Lines and, in the
case of Borrowers, the Obligations

A-14

--------------------------------------------------------------------------------

and, without duplication, Guaranteed Indebtedness consisting of guaranties of
Funded Debt of other Persons.

        "GAAP" means generally accepted accounting principles in the United
States of America consistently applied, as such term is further defined in
Annex G to the Agreement.

        "GE Capital" means General Electric Capital Corporation, a Delaware
corporation.

        "GE Capital Fee Letter" means that certain letter, dated as of the date
hereof, amending and restating that certain letter dated as of February 26, 2003
between GE Capital and Borrowers with respect to certain Fees to be paid from
time to time by Borrowers to GE Capital.

        "General Intangibles" means all "general intangibles," as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract or License, all payment intangibles,
customer lists, Copyrights, Designs, Trademarks, Patents, and all applications
therefor and reissues, extensions or renewals thereof, rights in Intellectual
Property, interests in partnerships, joint ventures and other business
associations, licenses, permits, copyrights, trade secrets, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, experience, processes, models, drawings,
materials and records, goodwill (including the goodwill associated with any
Trademark), all rights and claims in or under insurance policies (including
insurance for fire, damage, loss and casualty, whether covering personal
property, real property, tangible rights or intangible rights, all liability,
life, key man and business interruption insurance, and all unearned premiums),
uncertificated securities, choses in action, deposit, checking and other bank
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Credit Party or any computer bureau or service company from time to time acting
for such Credit Party.

        "Goods" means all "goods" as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in "goods" as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

        "Governmental Authority" means any nation or government, any state,
province, territory or other political subdivision thereof, and any agency,
department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

        "Guaranteed Indebtedness" means as to any Person, any obligation of such
Person guaranteeing, providing comfort or otherwise supporting any Indebtedness,
lease, dividend, or other obligation ("primary obligation") of any other Person
(the "primary obligor") in any manner, including any obligation or arrangement
of such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such

A-15

--------------------------------------------------------------------------------


Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.

        "Guaranteed Pension Plan" means the Samsonite Employees' Retirement
Income Plant, Parts I and II.

        "Guaranties" means, collectively, the Domestic Subsidiary Guaranty, the
Parent Guaranty, guaranties executed by Foreign Guarantors and any other
guaranty executed by any Guarantor in respect of any or all of the Obligations.

        "Guarantors" means each Domestic Secured Guarantor, Foreign Guarantors,
U.S. Borrower and each other Person, if any, which executes a guaranty or other
similar agreement in connection with the transactions contemplated by the
Agreement and the other Loan Documents.

        "Hazardous Material" means any substance, material or waste that is
regulated by, or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance that is (a) defined as a
"solid waste," "hazardous waste," "hazardous material," "hazardous substance,"
"dangerous goods", "extremely hazardous waste," "restricted hazardous waste,"
"pollutant," "contaminant," "hazardous constituent," "special waste," "toxic
substance" or other similar term or phrase under any Environmental Laws, or
(b) petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB's), or any radioactive substance.

        "Immaterial Subsidiary" means a direct or indirect Wholly-Owned
Subsidiary of U.S. Borrower (other than European Borrower, Samsonite Stores,
McGregor, Denmark ApS, Dutch Holdco and C. V. Holdings) with respect to which
each of the following is satisfied (a) the aggregate net sales of such
Subsidiary are less than the Dollar Equivalent of $5,000,000 for the period of
twelve consecutive months most recently ended prior to such Subsidiary being
designated as an Immaterial Subsidiary, (b) the book value of the tangible
assets of such Subsidiary is less than the Dollar Equivalent of $2,500,000;
(c) the board of directors of U.S. Borrower has designated such Subsidiary as an
Immaterial Subsidiary under the Agreement and U.S. Borrower has provided written
notice to Agent in reasonable detail of such designation within five
(5) Business Days after designation thereof; (d) such Subsidiary does not own
any Stock, or hold any Lien on any property, of U.S. Borrower or any other
Credit Party and (e) such Subsidiary has never been a Credit Party after
previously being an Immaterial Subsidiary.

        "Indebtedness" means, with respect to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than 6 months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers' acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Dollar Index Rate as in effect on the Closing Date) of
future rental payments under all synthetic leases, (f) all obligations of such
Person under commodity purchase or option agreements or other commodity price
hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of

A-16

--------------------------------------------------------------------------------


such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien upon or in property or other assets (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness, (i) credit lines and
invoice, commercial paper or draft discounting and other similar facilities of
European Borrower and one or more Subsidiaries of European Borrower, and (j) the
Obligations.

        "Indemnified Liabilities" has the meaning ascribed to it in
Section 1.13.

        "Indemnified Person" has the meaning ascribed to in Section 1.13.

        "Index Rate" means the Dollar Index Rate, Euro Index Rate or the
Sterling Index Rate, as the case may be.

        "Index Rate Loan" means a Loan or portion thereof bearing interest by
reference to the Dollar Index Rate, Euro Index Rate or Sterling Index Rate.

        "Insolvency Laws of Belgium" means the law of 8 August 1997 on
Bankruptcy ("loi du 8 août 1997 sur les faillites") and the law of 17 July 1997
on the judicial composition ("loi du 17 juillet 1997 relative au concordat
judiciaire"), as now and hereafter in effect, any successors to such statutes
and any other applicable insolvency or other similar law of any jurisdiction
including, without limitation, any law of any jurisdiction permitting a debtor
to obtain a stay or a compromise of the claims of its creditors against it.

        "Instruments" means all "instruments," as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located,
and, in any event, including all certificated securities, all certificates of
deposit, and all promissory notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

        "Intellectual Property" means any and all Licenses, Patents, Designs,
Copyrights, Trademarks, and the goodwill associated with such Trademarks, trade
secrets and customer lists.

        "Intercompany Notes" has the meaning ascribed to it in Section 6.3.

        "Interest Expense" means, with respect to any Person for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.

        "Interest Payment Date" means (a) as to any Index Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, (b) as to
any LIBOR Loan, the last day of the applicable LIBOR Period, and, in addition,
in the case of a LIBOR Period in excess of three months, the last day of the
third month of such LIBOR Period and (c) as to any Euribor Loan, the last day of
the applicable Euribor Period, and, in addition, in the case of a Euribor Period
in excess of three months, the last day of the third month of such Euribor
Period; provided that, in addition to the foregoing, each of (x) the date upon
which all of the Revolving Loan Commitments have been terminated and the Loans
have been paid in full and (y) the Commitment Termination Date shall be deemed
to be an "Interest Payment Date" with respect to any interest that has then
accrued under the Agreement.

        "Inventory" means all "inventory," as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, wherever located, and in
any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Credit Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description

A-17

--------------------------------------------------------------------------------


used or consumed or to be used or consumed in such Credit Party's business or in
the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

        "Investment Property" means all "investment property" as such term is
defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of any Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.

        "IRC" means the Internal Revenue Code of 1986 and all regulations
promulgated thereunder, as amended.

        "IRS" means the Internal Revenue Service.

        "Japanese Market Entry" means entry into the Japanese market for luggage
and related goods by U.S. Borrower or European Borrower, as the case may be, or
any newly formed Subsidiary of U.S. Borrower or European Borrower, as the case
may be, (a) through the formation of a joint venture with Ace Limited or any
Affiliate of Ace Limited, (b) through the purchase of the stock, assets, or
other ownership interest in Ace Limited, or any Affiliate of Ace Limited,
(c) through the formation of a joint venture with any other Person with an
established position in said Japanese market, or (d) by direct market entry
through the establishment of a wholly-owned manufacturing, distribution and/or
marketing operation in said Japanese market.

        "Joint Venture Subsidiary" means a Subsidiary of U.S. Borrower in which
one or more Persons other than Borrowers or other Credit Parties own Stock of
such Subsidiary.

        "Judgment Conversion Date" has the meaning ascribed to in
Section 1.19(a).

        "Judgment Currency" has the meaning ascribed to in Section 1.19(a).

        "JVCP" means each of Samsonite S.p.A., Samsonite India Private Limited,
and any Subsidiary of the U.S. Borrower (other than a Foreign Sales Entity)
which is not a Wholly-Owned Subsidiary that has (i) aggregate net sales of not
less than the Dollar Equivalent of $10,000,000 for the period of twelve
consecutive months most recently ended or (ii) a book value of value of tangible
assets of not less than the Dollar Equivalent of $7,500,000.

        "L/C Issuer" means the European L/C Issuer or the U.S. L/C Issuer, as
the context may require.

        "Lenders" means GE Capital, Fronting Lender, the other Lenders named on
the signature pages of the Agreement, including such Lenders in their capacity
as European Revolving Loan Participants and, if any such Lender shall decide to
assign all or any portion of the Obligations in accordance with the provisions
hereof, such term shall include any assignee of such Lender.

        "Letter of Credit Fee" has the meaning ascribed to it in Annex B.

        "Letter of Credit Obligations" means the European Letter of Credit
Obligations and the U.S. Letter of Credit Obligations, or either of them.

        "Letters of Credit" means documentary or standby letters of credit
issued for the account of any Borrower by any L/C Issuer, and bankers'
acceptances issued by any Borrower, for which Agent and Lenders have incurred
any Letter of Credit Obligation.

A-18

--------------------------------------------------------------------------------


        "Letter-of-Credit Rights" means "letter-of-credit rights" as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.

        "LIBOR Business Day" means a Business Day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.

        "LIBOR Loan" means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.

        "LIBOR Period" means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by U.S. Borrower pursuant to the
Agreement and ending one, two, three or six months thereafter, as selected by
U.S. Borrower's irrevocable notice to Agent as set forth in Section 1.5(e);
provided, that the foregoing provision relating to LIBOR Periods is subject to
the following:

        (a)   if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;

        (b)   any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end on the Commitment Termination Date;

        (c)   any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;

        (d)   U.S. Borrower shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

        (e)   U.S. Borrower shall select LIBOR Periods so that there shall be no
more than 8 separate LIBOR Loans in existence at any one time.

        "LIBOR Rate" means for each LIBOR Period, a rate of interest determined
by Agent equal to:

        (a)(1)   with respect to Loans denominated in Dollars, the offered rate
for deposits in United States Dollars for the applicable LIBOR Period that
appears on Telerate Page 3750 as of noon (London time), on the second full LIBOR
Business Day next preceding the first day of such LIBOR Period (unless such date
is not a Business Day, in which event the next succeeding Business Day will be
used) and (2) with respect to Loans denominated in Pounds Sterling, the offered
rate for deposits in Pounds Sterling for the applicable LIBOR Period that
appears on Telerate Page 3750 as of 11:00 a.m. (London time), on the second full
LIBOR Business Day next preceding the first day of such LIBOR Period (unless
such date is not a Business Day, in which event the next succeeding Business Day
will be used); divided by

        (b)   a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Federal Reserve Board that are
required to be maintained by a member bank of the Federal Reserve System.

        If such interest rates shall cease to be available from Telerate News
Service (or its successor satisfactory to Agent), the LIBOR Rate shall be
determined from such financial reporting service or other information as shall
be mutually acceptable to Agent and U.S. Borrower.

A-19

--------------------------------------------------------------------------------

        "License" means any Copyright License, Patent License, Trademark
License, Design License or other license of rights or interests now held or
hereafter acquired by any Credit Party.

        "Lien" means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).

        "Litigation" has the meaning ascribed to it in Section 3.13.

        "Loan Account" has the meaning ascribed to it in Section 1.12.

        "Loan Documents" means the Agreement, the Notes, the GE Capital Fee
Letter, the Collateral Documents, the Master Standby Agreement, the Master
Documentary Agreement, and all other agreements, instruments, documents and
certificates identified in the Closing Checklist executed and delivered to, or
in favor of, Agent, North American Collateral Agent, European Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Credit Party, or any employee of any Credit Party, and delivered to Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

        "Loans" means the Revolving Loans and the U.S. Swing Line Loan.

        "Lock Boxes" has the meaning ascribed to it in Annex C.

        "Margin Stock" has the meaning ascribed to in Section 3.10.

        "Master Documentary Agreement" means the Master Agreement for
Documentary Letters of Credit dated as of the Closing Date among Borrowers, as
Applicant(s), and GE Capital.

        "Master Standby Agreement" means the Master Agreement for Standby
Letters of Credit dated as of the Closing Date among Borrowers, as Applicant(s),
and GE Capital, as issuer.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of the
Credit Parties taken as a whole or any Borrower, (b) any Borrower's ability to
pay any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement, (c) the Collateral or the priority of such Liens, or
(d) Agent's, North American Collateral Agent's, European Agent's or any Lender's
rights and remedies under the Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, any event or occurrence adverse to one
or more Credit Parties which results or could reasonably be expected to result
in losses, costs, damages, liabilities or expenditures in excess of the Dollar
Equivalent of $25,000,000 (net of amounts covered by insurance policies) shall
constitute a Material Adverse Effect.

        "McGregor" means McGregor II, LLC, a Delaware limited liability company.

        "Mortgaged Properties" has the meaning assigned to it in Annex D.

        "Mortgages" means each of the mortgages, debentures, deeds of trust,
leasehold mortgages, leasehold deeds of trust, collateral assignments of leases
or other real estate security documents delivered by any Credit Party to North
American Collateral Agent or European Agent, as the case may

A-20

--------------------------------------------------------------------------------


be, with respect to the Mortgaged Properties, all in form and substance
reasonably satisfactory to North American Collateral Agent and European Agent,
as applicable.

        "Multiemployer Plan" means a "multiemployer plan" as defined in
Sections 3(37) or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA
Affiliate is making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.

        "Net Orderly Liquidation Value" means, with respect to any category of
Eligible Inventory, the estimated net recovery value as determined by Agent in
good faith based on the most recent appraisal report prepared by an appraiser
reasonably acceptable to Agent which reflects the net cash value expected by the
appraiser to be derived from a sale or disposition at a liquidation or
going-out-of-business sale of such Eligible Inventory after deducting all costs,
expenses and fees attributable to such sale or disposition, including, without
limitation, all fees, costs and expenses of any attorneys, appraisers,
auctioneers and liquidators engaged to conduct such sale or disposition, all
costs and expenses of removing and delivering the same to purchasers, and the
costs and expenses of operating U.S. Borrower's and Samsonite Stores' businesses
and securing the Collateral during the pendency of the liquidation process.

        "New Preferred Stock Documents" means U.S. Borrower's Certificate of
Designation of the Powers, Preferences and Relative, Participating, Optional and
Other Special Rights of 2003 Convertible Preferred Stock and Qualifications,
Limitations and Restrictions Thereof as filed with the Secretary of State of the
State of Delaware on July 31, 2003.

        "New Preferred Stock" means U.S. Borrower's 2003 Convertible Preferred
Stock, par value $0.01 per share, liquidation preference $1,000 per share,
issued pursuant to the New Preferred Stock Documents.

        "Non-Funding Lender" has the meaning ascribed to it in
Section 9.9(a)(ii).

        "North American Collateral Agent" means GE Capital in its capacity as
North American Collateral Agent or its successor appointed pursuant to
Section 9.7.

        "North American Pledge Agreement" means the pledge agreement of even
date herewith executed by U.S. Borrower in favor of Agent, pledging Stock in its
Domestic Subsidiaries and 66% of the Stock of the Foreign Subsidiaries directly
owned by U.S. Borrower and all Intercompany Notes owing to or held by it.

        "Notes" means, collectively, the Revolving Notes and the U.S. Swing Line
Notes.

        "Notice of Conversion/Continuation" has the meaning ascribed to it in
Section 1.5(e).

        "Notice of Revolving Credit Advance" means U.S. Notice of Revolving
Credit Advance or European Notice of Revolving Credit Advance, as the context
may require.

        "Obligations" means all loans, advances, debts, liabilities and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent, North American Collateral Agent, European Agent or any Lender,
and all covenants and duties regarding such amounts, of any kind or nature,
present or future, whether or not evidenced by any note, agreement, letter of
credit agreement or other instrument, arising under the Agreement or any of the
other Loan Documents. This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy or after the insolvency of or for the
compromise of claims against any Credit Party whether or not allowed in such
case or proceeding), Fees, hedging obligations under swaps, caps and collar

A-21

--------------------------------------------------------------------------------


arrangements provided by any Lender, expenses, attorneys' fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.

        "Obligation Currency" has the meaning ascribed to in Section 1.19(a).

        "O.E.C.D." means the Organisation for Economic Co-operation and
Development as contemplated by the Convention on the Organisation for Economic
Co-operation and Development of December 14, 1960, as amended from time to time.

        "Overadvance" has the meaning ascribed to it in Section 1.1(a)(iii).

        "Parent Guaranty" means the Guaranty of even date herewith executed by
U.S. Borrower in favor of European Agent.

        "Participating Member State" means any member state which adopts the
euro unit of the single currency pursuant to the Treaty.

        "Patent License" means rights under any written agreement to which a
Credit Party is a Party now granting any right with respect to any invention on
which a Patent is in existence, whether the Credit Party is the licensee or the
licensor thereof.

        "Patent Security Agreements" means the Patent Security Agreements made
in favor of North American Collateral Agent by each applicable Credit Party.

        "Patents" means all of the following in which any Credit Party now holds
or hereafter acquires any interest: (a) all letters patent of the United States
or of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "PBGC Agreement" means that certain Amendment and Restatement of Term
Sheet between the PBGC and U.S. Borrower dated July 23, 2003.

        "PBGC Lien Reserve" means an amount equal to the aggregate (subject to
the following sentence) of each Guaranteed Pension Plan's (a) benefit
liabilities, as calculated on a PBGC termination basis in accordance with
Section 4001(a)(18) of ERISA and the methodologies set forth in 29 C.F.R.
4010.8(d) minus (b) the value of the assets of such Plan, in each case as of the
most recent February 28th as contemplated by the PBGC Agreement. The aggregate
amount of the PBGC Lien Reserve shall be the greater of (i) $17,300,000 or
(ii) the amount of the PBGC Ratable Lien determined pursuant to and in
accordance with the PBGC Agreement.

        "PBGC Ratable Lien" means a security interest granted to North American
Collateral Agent for the benefit of the PBGC as contemplated by (but only to the
extent required by) the Collateral Agency Agreement, pursuant to which the PBGC
will have the benefit of a security interest in certain U.S. Collateral (except
in any event for U.S. Collateral that is excluded from the PBGC Ratable Lien
pursuant to the terms of the Collateral Agency Agreement) which is of equal and
ratable priority with the security interest held by North American Collateral
Agent for the benefit of the Lenders in such U.S. Collateral, which security
interest shall be granted and effective at such time or times as are, and the
arrangements, terms and conditions with respect to which must be, in all
respects reasonably satisfactory to Agent. For the avoidance of doubt, the
parties confirm that the Agreement creates no rights or benefits in favor of the
PBGC, and that the PBGC shall not in any event be construed to be a "third-party
beneficiary" of the Agreement or any of the Loan Documents other than the
Collateral Agency Agreement.

A-22

--------------------------------------------------------------------------------


        "Pension Plan" means a Plan described in Section 3(2) of ERISA.

        "Permitted Acquisition" has the meaning ascribed to it in Section 6.1.

        "Permitted Encumbrances" means the following encumbrances: (a) Liens for
taxes or assessments or other governmental Charges not yet due and payable or
which are being contested in accordance with Section 5.2(b); (b) pledges or
deposits of money securing statutory obligations under workmen's compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers', mechanics'
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers',
warehousemen's, suppliers' or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $100,000 at any time, so long as such Liens attach only
to Inventory; (f) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(j);
(h) zoning restrictions, easements, rights-of-way, licenses, or other
restrictions on the use of any Real Estate or other minor irregularities in
title (including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such Real Estate; (i) presently
existing or hereafter created Liens under the Dutch Collateral Documents and
Liens in favor of Agent, North American Collateral Agent or European Agent
(including, without limitation, the PBGC Ratable Lien); (j) Liens expressly
permitted under clauses (b) and (c) of Section 6.7 of the Agreement and Licenses
of Intellectual Property pursuant to Section 6.8(e); (k) Liens on assets of a
Target acquired pursuant to a Permitted Acquisition to the extent securing
Indebtedness permitted to exist under Section 6.3(a)(ix) of the Agreement and
(l) Liens securing performance bids and trade contracts incurred in ordinary
course of business and consistent with past practices.

        "Permitted Holders" means Artemis America Partnership, ACOF Management,
L.P., Bain Capital (Europe) LLC and Ontario Teachers' Pension Plan Board (and
each Person which is, other than solely as a result of its ownership of equity
in one or more Credit Parties, an Affiliate of one or more of the foregoing).

        "Person" means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).

        "Plan" means, at any time, an "employee benefit plan", as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
7 years on behalf of participants who are or were employed by any Credit Party
or ERISA Affiliate.

        "Pledge Agreements" means, collectively, the North American Pledge
Agreement, the CV Holdings Pledge Agreement, the U.S. Borrower Pledge Agreement,
the Dutch Holdco Pledge Agreement, the Dutch Pledge Agreement, the Danish Holdco
Pledge Agreement and any pledge agreements entered into after the Closing Date
by any Credit Party (as required by the Agreement or any other Loan Document).

        "Prior Lender" means Bank of America, N.A. and various other financial
institutions from time to time party to the Existing Credit Agreement.

        "Prior Lender Obligations" means all liabilities, obligations and
indebtedness of certain Credit Parties pursuant to one or more of the Existing
Credit Agreement.

A-23

--------------------------------------------------------------------------------


        "Proceeds" means "proceeds," as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Credit Party from time to time with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, Design or
Design License, (d) any recoveries by any Credit Party against third parties
with respect to any litigation or dispute concerning any of the Collateral
including claims arising out of the loss or nonconformity of, interference with
the use of, defects in, or infringement of rights in, or damage to, U.S.
Collateral, (e) all amounts collected on, or distributed on account of, other
Collateral, including dividends, interest, distributions and Instruments with
respect to Investment Property and pledged Stock, and (f) any and all other
amounts, rights to payment or other property acquired upon the sale, lease,
license, exchange or other disposition of Collateral and all rights arising out
of Collateral.

        "Pro Forma" means the unaudited consolidated balance sheet of Borrowers
and their Subsidiaries as of June 30, 2003 after giving pro forma effect to the
Related Transactions.

        "Projections" means U.S. Borrower's projected consolidated: (a) balance
sheets; (b) income statements; and (c) cash flow statements, and consolidating
(a) income statements by region and (b) select cash flow items by region (all
prepared in accordance and consistent with U.S. Borrower's past practices); and
otherwise consistent with the historical Financial Statements reporting methods
of the Borrower, together with appropriate supporting details and a statement of
underlying assumptions (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond U.S.
Borrower's control and no assurances can be given that the Projections will be
realized).

        "Pro Rata Share" means with respect to all matters relating to any
Revolving Lender, (a) with respect to the U.S. Revolving Loan, the percentage
set forth on Annex J for such Revolving Lender with respect thereto, as any such
percentages may be adjusted by assignments permitted pursuant to Section 9.1,
(b) with respect to the European Revolving Loan, the percentage set forth on
Annex J for such Revolving Lender with respect thereto, as any such percentages
may be adjusted by assignments permitted pursuant to Section 9.1, (c) with
respect to all Loans and any other matters, the percentage set forth on Annex J
for such Revolving Lender with respect to all Loans, as any such percentages may
be adjusted by assignments permitted pursuant to Section 9.1 and (d) with
respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate Dollar Equivalent of the
outstanding principal balance of the Loans held by that Revolving Lender, by
(ii) the outstanding principal balance of the Loans in Dollar Equivalents held
by all Revolving Lenders.

        "Put Date" has the meaning ascribed thereto in Section 1.21.

        "Put Notice" has the meaning ascribed thereto in Section 1.21.

        "Qualified Plan" means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.

        "Qualified Assignee" means (a) any Lender, any Affiliate of any Lender
and, with respect to any Lender that is an investment fund that invests in
commercial loans, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor, and (b) any commercial bank, savings
and loan association or savings bank or any other entity which is an "accredited
investor" (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its

A-24

--------------------------------------------------------------------------------


businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody's at the date
that it becomes a Lender and which, through its applicable lending office, is
capable of lending to Borrowers without the imposition of any withholding or
similar taxes; provided that no Person proposed to become a Lender after the
Closing Date and determined by Agent to be acting in the capacity of a vulture
fund or distressed debt purchaser shall be a Qualified Assignee, and no Person
or Affiliate of such Person proposed to become a Lender after the Closing Date
and that holds Subordinated Debt or Stock issued by any Credit Party shall be a
Qualified Assignee.

        "Real Estate" has the meaning ascribed to it in Section 3.6.

        "Recapitalization" has the meaning ascribed to in Section 2.1(h).

        "Recapitalization Documents" means that certain Recapitalization
Agreement, dated as of May 1, 2003, among U.S. Borrower, ACOF Management, L.P.,
Bain Capital (Europe) LLC and Ontario Teachers Pension Plan Board, and all other
agreements or instruments executed in connection with the Recapitalization.

        "Refinancing" means the repayment in full by Borrowers of the Prior
Lender Obligations on the Closing Date.

        "Refunded U.S. Swing Line Loan" has the meaning ascribed to it in
Section 1.1(b)(iii).

        "Related Transactions" means the initial borrowing under any Revolving
Loan on the Closing Date, the Refinancing, the Recapitalization, the payment of
all fees, costs and expenses associated with all of the foregoing and the
execution and delivery of all of the Related Transactions Documents.

        "Related Transactions Documents" means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions,
including Recapitalization Documents.

        "Release" means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material in the indoor or outdoor environment, including the movement of
Hazardous Material through or in the air, soil, surface water, ground water or
property.

        "Requisite Lenders" means Revolving Lenders having more than 51% of the
aggregate Dollar Equivalent of the U.S. Revolving Loan Commitments (or, if the
U.S. Revolving Loan Commitments have been terminated, the Dollar Equivalent of
the outstanding principal amount of the U.S. Revolving Loan) and the European
Revolving Loan Commitments (or, if the European Revolving Loan Commitments have
been terminated, the Dollar Equivalent of the outstanding principal amount of
the European Revolving Loan).

        "Requisite U.S. Revolving Lenders" means Lenders having (a) more than
51% of the U.S. Revolving Loan Commitments of all Lenders, or (b) if the U.S.
Revolving Loan Commitments have been terminated, more than 51% of the aggregate
outstanding principal amount of the U.S. Revolving Loan.

        "Reserves" means (a) reserves established by Agent from time to time
against Eligible Inventory pursuant to Section 5.9 and (b) such other reserves
against Eligible Accounts, Eligible Inventory, Eligible Denver Real Estate, U.S.
Borrowing Availability or European Borrowing Availability that Agent or Fronting
Lender, as the case may be, may, in its reasonable credit judgment, establish
from time to time. Without limiting the generality of the foregoing, Reserves
established to ensure the payment of accrued Interest Expenses or Indebtedness,
and the PBGC Lien Reserve shall be deemed to be a reasonable exercise of Agent's
credit judgment.

A-25

--------------------------------------------------------------------------------


        "Restricted Payment" means, with respect to any Samsonite Entity (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock (other than dividends of common Stock and/or payments-in-kind
on preferred Stock); (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Samsonite Entity's Stock or
any other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Samsonite
Entity now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Samsonite Entity's Stock or of a claim
for reimbursement, indemnification or contribution arising out of or related to
any such claim for damages or rescission; (f) any payment, loan, contribution,
or other transfer of funds or other property to any Stockholder of such
Samsonite Entity other than payment of compensation in the ordinary course of
business to Stockholders who are employees of such Person; and (g) any payments
by such Credit Party to any Stockholder of such Credit Party or its Affiliates
(other than payments to the Permitted Holders and their respective Affiliates in
an amount not to exceed (i) $2,000,000 on the Closing Date and (ii) as long as
no Event of Default has occurred and is continuing, $500,000 in the aggregate in
any Fiscal Quarter thereafter (which may be paid in advance on the first day of
such Fiscal Quarter) (provided, that if any payment of such fees is not
permitted because an Event of Default has occurred and is continuing, such
amount shall accrue and may subsequently be paid at such time as no Event of
Default has occurred and is continuing).

        "Retiree Welfare Plan" means, at any time, a welfare plan (within the
meaning of Section 3(1) of ERISA) that provides for continuing coverage or
benefits for any participant or any beneficiary of a participant after such
participant's termination of employment, other than continuation coverage
provided pursuant to Section 4980B of the IRC or other similar state law and as
to which the required premiums are at the sole expense of the participant or the
beneficiary of the participant.

        "Revolving Credit Advances" means U.S. Revolving Credit Advances and
European Revolving Credit Advances, or either of them.

        "Revolving Lenders" means the European Revolving Loan Participants and
the U.S. Revolving Lenders, or either of them.

        "Revolving Loans" means the European Revolving Loan and the U.S.
Revolving Loan, or either of them.

        "Revolving Loan Commitments" means European Revolving Loan Commitment
and U.S. Revolving Loan Commitment, or either of them.

        "Revolving Notes" means the European Revolving Note and the U.S.
Revolving Note, or either of them.

        "Samsonite Canada" means Samsonite Canada Inc., an Ontario corporation.

        "Samsonite Entity" means each Credit Party, each Immaterial Subsidiary,
each Foreign Sales Entity and each JVCP.

        "Samsonite Limited" means Samsonite Limited, a company incorporated
under the laws of England with registered number 02020414

        "Samsonite Stores" means Samsonite Company Stores, Inc. (formerly known
as A.T. Retail, Inc.), an Indiana corporation.

A-26

--------------------------------------------------------------------------------


        "Samsonite Pacific" means Samsonite Pacific Ltd., a Colorado
corporation.

        "Security Agreements" means the Domestic Security Agreement and all
similar agreements granting a Lien upon property as security for payment of any
or all of the Obligations.

        "Software" means all "software" as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, other than software embedded in
any category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

        "Solvent" means, (i) with respect to any Person organized under the laws
of the United States or any State thereof or other foreign jurisdiction on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed, without duplication, as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.

        "Sterling" means the lawful currency of Great Britain.

        "Sterling Index Rate" means, for any day, a floating rate equal to
publicly quoted from time to time by The Wall Street Journal as the prime rate
for pounds sterling (or, if The Wall Street Journal ceases quoting a rate of the
type described, the prime rate for Sterling generally posted by Britain's
largest banks). Each change in any interest rate provided for in the Agreement
based upon the Sterling Index Rate shall take effect at the time of such change
in the Sterling Index Rate.

        "Stock" means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other "equity security" (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934).

        "Stockholder" means, with respect to any Person, each holder of Stock of
such Person.

        "Subordinated Debt" means the Indebtedness of U.S. Borrower evidenced by
the Subordinated Notes and any other Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to Agent and
Requisite Lenders in their sole discretion, as to right and time of payment and
as to any other rights and remedies thereunder.

        "Subordinated Debt Documents" means the Subordinated Indenture (and any
related subordinated guarantees) and the 1995 Subordinated Indenture (and any
related subordinated guarantees).

        "Subordinated Indenture" means the Indenture dated as of June 24, 1998
between U.S. Borrower and the Indenture Trustee (as defined therein) relating to
the 1998 Subordinated Notes, as amended from time to time prior to the date of
the Agreement (or after the date of the Agreement, if such amendment has been
approved by Agent in writing).

        "Subordinated Notes" means (i) the 1998 Subordinated Notes and (ii) the
1995 Subordinated Notes.

A-27

--------------------------------------------------------------------------------


        "Subsidiary" means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Borrower.

        "Supermajority European Revolving Loan Participants" means European
Revolving Loan Participants having (a) 75% or more of the European Revolving
Loan Commitments of all European Revolving Loan Participants, or (b) if the
European Revolving Loan Commitments have been terminated, 75% or more of the
aggregate outstanding amount of the European Revolving Loan and European Letter
of Credit Obligations.

        "Supermajority U.S. Revolving Lenders" means U.S. Revolving Lenders
having (a) 75% or more of the U.S. Revolving Loan Commitments of all U.S.
Revolving Lenders, or (b) if the U.S. Revolving Loan Commitments have been
terminated, 75% or more of the aggregate outstanding amount of the U.S.
Revolving Loan (with the U.S. Swing Line Loan being attributed to the U.S.
Revolving Lender making such Loan) and U.S. Letter of Credit Obligations.

        "Supporting Obligations" means all "supporting obligations" as such term
is defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

        "Target" has the meaning ascribed to it in Section 6.1.

        "Taxes" means all present or future taxes, levies, assessments, imposts,
deductions, charges or withholdings imposed by any Governmental Authority, and
all liabilities with respect thereto, excluding (i) taxes imposed on or measured
by the net income (including any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction) or
capital of Agent or a Lender by the jurisdiction under the laws of which such
Agent or Lenders is organized or in which it is conducting business or in which
its applicable lending office is located or any political subdivision thereof,
(ii) any withholding tax that is imposed on amounts payable to any Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of assignment or designation of new lending office, to
receive additional amounts from a Credit Party with respect to such withholding
tax pursuant to Section 1.15 of the Agreement, (iii) Taxes attributable to a
Lender's failure to comply with Section 1.15(d) and (iv) any Taxes imposed as a
result of a Lender's gross negligence or willful misconduct.

        "Termination Date" means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged (c) all Letter of
Credit Obligations have been cash collateralized, canceled or backed by standby
letters of credit in accordance with Annex B, and (d) none of Borrowers shall
have any further right to borrow any monies under the Agreement.

        "Title IV Plan" means a Pension Plan (other than a Multiemployer Plan),
that is subject to Title IV of ERISA or Section 412 of the IRC, and that any
Credit Party or ERISA Affiliate maintains,

A-28

--------------------------------------------------------------------------------


contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them.

        "Total Debt" means the sum of (i) all Funded Debt of the U.S. Borrower
and its Subsidiaries on a consolidated basis plus (ii) the greater of the
obligations secured or required to be secured by the PBGC Ratable Lien.

        "Total Net Debt" means the sum of (i) all Funded Debt (other than
Foreign Credit Lines constituting invoice, commercial paper or draft discounting
facilities of one or more Subsidiaries of European Borrower or of European
Borrower) of the U.S. Borrower and its Subsidiaries on a consolidated basis plus
(ii) the greater of the obligations secured or required to be secured by the
PBGC Ratable Lien minus (iii) the aggregate unrestricted cash and Cash
Equivalents of U.S. Borrower and its Subsidiaries on a consolidated basis.

        "Trademark License" means rights under any written agreement granting
any right to use any Trademark.

        "Trademark Security Agreements" means the Trademark Security Agreements
made in favor of North American Collateral Agent by each applicable Credit
Party.

        "Trademarks" means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, General Intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office, the Canadian Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.

        "Treaty" means the treaty establishing the European Community being the
Treaty of Rome as amended from time to time.

        "Unfunded Pension Liability" means, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Credit Party or any ERISA Affiliate as a result of such transaction.

        "U.S. Borrower Pledge Agreement" means the agreement of pledge of
financial rights of even date herewith executed by U.S. Borrower in favor of KBC
Bank governed by the laws of The Netherlands, pledging certain financial rights
of Dutch Holdco.

        "U.S. Borrowing Availability" means as of any date of determination the
lesser of (i) the U.S. Maximum Amount and (ii) the U.S. Borrowing Base, in each
case, less the sum of the Dollar Equivalent of the aggregate U.S. Revolving Loan
and U.S. Swing Line Loan then outstanding.

        "U.S. Borrowing Base" means, as of any date of determination, from time
to time, an amount equal to:

(A)the sum at such time of:

(a)up to 85% of the book value of Eligible Accounts; plus

A-29

--------------------------------------------------------------------------------

(b)up to the lesser of (i) 85% of the Net Orderly Liquidation Value of Eligible
Inventory or (ii) 65% of the book value of Eligible Inventory valued at the
lower of cost (determined on a first-in, first-out basis) or market; plus

(c)up to the lesser of (i) $7,500,000 or (ii) 50% of the fair market value of
the Eligible Denver Real Estate, as determined by an appraisal in form, scope
and from an appraiser acceptable to Agent;

        in each case, less any Reserves established by Agent at such time
(assets denominated in a currency other than Dollars shall for purposes hereof
be valued at the Dollar Equivalents);

minus

(B)$5,000,000.

        "U.S. Borrowing Base Certificate" means a certificate to be executed and
delivered from time to time by each Borrower in the form attached to the
Agreement as Exhibit 4.1(b)(i).

        "U.S. Collateral" means the property of U.S. Borrower and Domestic
Secured Guarantors in which Liens have been granted to Agent or North American
Collateral Agent pursuant to the Domestic Security Agreement, the U.S.
Mortgages, the North American Pledge Agreement, the CV Holdings Pledge Agreement
and the other Collateral Documents and any other property of U.S. Borrower or
Domestic Secured Guarantors, real or personal, tangible or intangible, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of the Agent or the North American Collateral Agent, to secure any
or all of the Obligations.

        "U.S. Letter of Credit Obligations" means all outstanding obligations
incurred by Agent and Lenders at the request of U.S. Borrower, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of U.S. Letters of Credit by Agent or another U.S. L/C Issuer or the
purchase of a participation as set forth in Annex B with respect to any U.S.
Letter of Credit. The amount of such U.S. Letter of Credit Obligations shall
equal the maximum amount that may be payable at such time or at any time
thereafter by Agent or Lenders thereupon or pursuant thereto.

        "U.S. L/C Issuer" has the meaning ascribed to it in Annex B.

        "U.S. L/C Sublimit" has the meaning ascribed to it in Annex B.

        "U.S. Maximum Amount" means, as of any date of determination, an amount
in Dollar Equivalents equal to the U.S. Revolving Loan Commitment of all Lenders
as of that date.

        "U.S. Mortgage" means the Deed of Trust, Security Agreement, Assignment
of Leases and Rents, Financing Statement and Fixture Filing of even date
herewith executed by Samsonite Corporation, as Trustor, the Public Trustee of
Denver County, Colorado, as Trustee, for the benefit of North American
Collateral Agent.

        "U.S. Notice of Revolving Credit Advance" has the meaning ascribed to it
in Section 1.1(a)(i).

        "U.S. Revolving Credit Advance" has the meaning set forth in
Section 1.1(a)(i).

        "U.S. Revolving Lenders" means, as of any date of determination, Lenders
having a U.S. Revolving Loan Commitment.

        "U.S. Revolving Loan" means, at any time, the sum of (i) the aggregate
amount of U.S. Revolving Credit Advances outstanding to U.S. Borrower plus
(ii) the aggregate U.S. Letter of Credit Obligations incurred on behalf of U.S.
Borrower. Unless the context otherwise requires, references to the outstanding
principal balance of the U.S. Revolving Loan shall include the outstanding
balance of U.S. Letter of Credit Obligations.

A-30

--------------------------------------------------------------------------------


        "U.S. Revolving Loan Commitment" means (a) as to any Lender, the
aggregate commitment of such Lender to make U.S. Revolving Credit Advances or
incur U.S. Letter of Credit Obligations as set forth on Annex J to the Agreement
or in the most recent Assignment Agreement executed by such Lender and (b) as to
all Lenders, the aggregate commitment of all Lenders to make U.S. Revolving
Credit Advances or incur U.S. Letter of Credit Obligations, which aggregate
commitment shall be the Dollar Equivalent of Thirty Five Million Dollars
($35,000,000), as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement.

        "U.S. Revolving Note" has the meaning ascribed to it in
Section 1.1(a)(ii).

        "U.S. Swing Line Advance" has the meaning ascribed to it in
Section 1.1(b)(i).

        "U.S. Swing Line Availability" has the meaning ascribed to it in
Section 1.1(b)(i).

        "U.S. Swing Line Commitment" means, as to the U.S. Swing Line Lender,
the commitment of the U.S. Swing Line Lender to make U.S. Swing Line Advances as
set forth on Annex J to the Agreement, which commitment constitutes a
subfacility of the Revolving Loan Commitment of the U.S. Swing Line Lender.

        "U.S. Swing Line Lender" means GE Capital.

        "U.S. Swing Line Loan" means, as the context may require, at any time,
the aggregate amount of U.S. Swing Line Advances outstanding to U.S. Borrower.

        "U.S. Swing Line Note" has the meaning ascribed to it in
Section 1.1(b)(ii).

        "Wholly-Owned Subsidiary" means a Subsidiary of U.S. Borrower, all of
the Stock of which (other than directors' qualifying shares or other similar
nominee shares in the aggregate not exceeding one percent (1%) of the
outstanding Stock of such Person) is owned directly or indirectly by the U.S.
Borrower.

        "1995 Subordinated Indenture" means the Indenture dated as of July 14,
1995 between U.S. Borrower and United States Trust Company of New York, as
trustee, relating to the 1995 Subordinated Notes.

        "1995 Subordinated Notes" means those certain 111/8% Senior Subordinated
Notes due 2005 in the aggregate original amount of $190,000,000 issued pursuant
to the 1995 Subordinated Indenture.

        "1998 Subordinated Notes" those certain 10.75% Senior Subordinated Notes
due 2008 in the aggregate original principal amount of $350,000,000 issued
pursuant to the Subordinated Indenture.

        Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex G. All
other undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words "herein," "hereof" and "hereunder" and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

        Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words "including", "includes" and
"include" shall be deemed to be followed by the words "without limitation"; the
word "or" is not

A-31

--------------------------------------------------------------------------------


exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Loan Documents) or, in
the case of governmental Persons, Persons succeeding to the relevant functions
of such Persons; and all references to statutes and related regulations shall
include any amendments of the same and any successor statutes and regulations.
Whenever any provision in any Loan Document refers to the knowledge (or an
analogous phrase) of any Credit Party, such words are intended to signify that
such Credit Party has actual knowledge or awareness of a particular fact or
circumstance or that such Credit Party, if it had exercised reasonable
diligence, would have known or been aware of such fact or circumstance.

A-32

--------------------------------------------------------------------------------

ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
LETTERS OF CREDIT

1.     U.S. LETTERS OF CREDIT

        (a)    Issuance.    Subject to the terms and conditions of the
Agreement, Agent and U.S. Revolving Lenders agree to incur, from time to time
prior to the Commitment Termination Date, upon the request of U.S. Borrower for
U.S. Borrower's account, U.S. Letter of Credit Obligations by causing Letters of
Credit to be issued by GE Capital or a Subsidiary thereof or a bank or other
legally authorized Person selected by or acceptable to Agent in its sole
discretion (each, an "U.S. L/C Issuer") for U.S. Borrower's account and
guaranteed by Agent; provided that if the U.S. L/C Issuer is a U.S. Revolving
Lender, then such Letters of Credit shall not be guaranteed by Agent but rather
each U.S. Revolving Lender shall, subject to the terms and conditions
hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Agent, as more fully described in paragraph (b)(ii) below. The aggregate amount
of all such U.S. Letter of Credit Obligations shall not at any time exceed the
least of (i) Fifteen Million Dollars ($15,000,000) (the "U.S. L/C Sublimit") and
(ii) the U.S. Maximum Amount less the aggregate outstanding principal balance in
Dollar Equivalents of the U.S. Revolving Credit Advances and the U.S. Swing Line
Loan, and (iii) the U.S. Borrowing Base less the aggregate outstanding principal
balance of the U.S. Revolving Credit Advances and the U.S. Swing Line Loan. No
such Letter of Credit shall have an expiry date that is more than one year
following the date of issuance thereof, unless otherwise agreed by the Agent, in
its sole discretion (including with respect to customary evergreen provisions),
and neither Agent nor U.S. Revolving Lenders shall be under any obligation to
incur U.S. Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.

        (b)    Advances Automatic; Participations.    

        (i)    In the event that Agent or any U.S. Revolving Lender shall make
any payment on or pursuant to any U.S. Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a U.S. Revolving Credit Advance
to the U.S. Borrower under Section 1.1(a) of the Agreement regardless of whether
a Default or Event of Default has occurred and is continuing and notwithstanding
U.S. Borrower's failure to satisfy the conditions precedent set forth in
Section 2, and each U.S. Revolving Lender shall be obligated to pay its Pro Rata
Share thereof in accordance with the Agreement. The failure of any U.S.
Revolving Lender to make available to Agent for Agent's own account its Pro Rata
Share of any such U.S. Revolving Credit Advance or payment by Agent under or in
respect of a U.S. Letter of Credit shall not relieve any other U.S. Revolving
Lender of its obligation hereunder to make available to Agent its Pro Rata Share
thereof, but no U.S. Revolving Lender shall be responsible for the failure of
any other U.S. Revolving Lender to make available such other U.S. Revolving
Lender's Pro Rata Share of any such payment.

        (ii)   If it shall be illegal or unlawful for U.S. Borrower to incur
U.S. Revolving Credit Advances as contemplated by paragraph (b)(i) above because
of an Event of Default described in Sections 8.1(h) or (i) or otherwise or if it
shall be illegal or unlawful for any U.S. Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an U.S. L/C
Issuer, or if the U.S. L/C Issuer is a U.S. Revolving Lender, then
(A) immediately and without further action whatsoever, each U.S. Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased from
Agent (or such U.S. L/C Issuer, as the case may be) an undivided interest and
participation equal to such U.S. Revolving Lender's Pro Rata Share (based on the
U.S. Revolving Loan Commitments) of the U.S. Letter of Credit Obligations in
respect of all U.S.

B-1

--------------------------------------------------------------------------------




Letters of Credit then outstanding and (B) thereafter, immediately upon issuance
of any U.S. Letter of Credit, each U.S. Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such U.S. L/C Issuer,
as the case may be) an undivided interest and participation in such U.S.
Revolving Lender's Pro Rata Share (based on the U.S. Revolving Loan Commitments)
of the U.S. Letter of Credit Obligations with respect to such U.S. Letter of
Credit on the date of such issuance. Each U.S. Revolving Lender shall fund its
participation in all payments or disbursements made under the U.S. Letters of
Credit in the same manner as provided in the Agreement with respect to U.S.
Revolving Credit Advances.

        (c)    Cash Collateral.    

        (i)    If U.S. Borrower is required to provide cash collateral for any
U.S. Letter of Credit Obligations pursuant to the Agreement, including
Section 8.2 of the Agreement, prior to the Commitment Termination Date, the U.S.
Borrower will pay to Agent for the ratable benefit of itself and U.S. Revolving
Lenders cash or cash equivalents acceptable to Agent ("Cash Equivalents") in an
amount equal to 105% of the maximum amount then available to be drawn under each
applicable U.S. Letter of Credit outstanding for the benefit of the U.S.
Borrower. Such funds or Cash Equivalents shall be held by Agent in, at Agent's
option, an interest bearing cash collateral account (the "Cash Collateral
Account") pursuant to documentation reasonably acceptable to the Agent
maintained at a bank or financial institution reasonably acceptable to Agent.
The Cash Collateral Account shall be in the name of the U.S. Borrower and shall
be pledged to, and subject to the control of, Agent, for the benefit of Agent
and Lenders, in a manner reasonably satisfactory to Agent. U.S. Borrower hereby
pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the U.S. Letter of Credit Obligations and other
Obligations, whether or not then due. The Agreement, including this Annex B,
shall constitute a security agreement under applicable law.

        (ii)   If any U.S. Letter of Credit Obligations, whether or not then due
and payable, shall for any reason be outstanding on the Commitment Termination
Date, the U.S. Borrower shall either (A) provide cash collateral therefor in the
manner described above, or (B) cause all such U.S. Letters of Credit and
guaranties thereof, if any, to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guaranty of such U.S. Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus thirty (30) additional days) as, and in an amount equal to
105% of, the aggregate maximum amount then available to be drawn under, the U.S.
Letters of Credit to which such outstanding U.S. Letter of Credit Obligations
relate and shall be issued by a Person, and shall be subject to such terms and
conditions, as are satisfactory to Agent in its reasonable discretion.

        (iii)  From time to time after funds are deposited in the Cash
Collateral Account by the U.S. Borrower, whether before or after the Commitment
Termination Date, Agent may, in its reasonable discretion, apply such funds or
Cash Equivalents then held in the Cash Collateral Account to the payment of any
amounts, and in such order as Agent may reasonably elect, as shall be or shall
become due and payable by the U.S. Borrower to Agent and Lenders with respect to
such U.S. Letter of Credit Obligations of the U.S. Borrower and, upon the
satisfaction in full of all U.S. Letter of Credit Obligations of the U.S.
Borrower, to any other Obligations of the U.S. Borrower then due and payable.

        (iv)  Neither the U.S. Borrower nor any Person claiming on behalf of or
through the U.S. Borrower shall have any right to withdraw any of the funds or
Cash Equivalents held in the Cash Collateral Account, except that upon the
termination of all U.S. Letter of Credit Obligations and the payment of all
amounts payable by the U.S. Borrower to Agent and Lenders in respect

B-2

--------------------------------------------------------------------------------




thereof, any funds remaining in the Cash Collateral Account shall be applied to
other Obligations then due and owing and upon payment in full of such
Obligations, any remaining amount shall be paid to the U.S. Borrower or as
otherwise required by law. Interest earned on deposits in the Cash Collateral
Account shall be held as additional collateral.

        (d)    Fees and Expenses.    The U.S. Borrower agrees to pay to Agent
for the benefit of U.S. Revolving Lenders, as compensation to such Lenders for
U.S. Letter of Credit Obligations incurred hereunder, (i) all reasonable costs
and expenses incurred by Agent or any Lender on account of such U.S. Letter of
Credit Obligations, and (ii) for each month during which any U.S. Letter of
Credit Obligation shall remain outstanding, a fee (the "U.S. Letter of Credit
Fee") in an amount equal to two percent (2%) per annum multiplied by the maximum
amount available from time to time to be drawn under the applicable U.S. Letter
of Credit. Such fee shall be paid to Agent for the benefit of the U.S. Revolving
Lenders in arrears, on the first day of each month and on the Commitment
Termination Date. In addition, U.S. Borrower shall pay to any U.S. L/C Issuer,
on demand, such reasonable fees (including all per annum fees), charges and
expenses of such U.S. L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such U.S. Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such U.S. Letter of Credit is issued.

        (e)    Request for Incurrence of U.S. Letter of Credit
Obligations.    U.S. Borrower shall give Agent at least two (2) Business Days'
prior written notice requesting the incurrence of any U.S. Letter of Credit
Obligation. The notice shall be accompanied by the form of the U.S. Letter of
Credit (which shall be acceptable to applicable U.S. L/C Issuer) and a completed
Application for Standby Letter of Credit or Application and Application for
Documentary Letter of Credit (as applicable) in the form of Exhibit B-1 or B-2
attached hereto. Notwithstanding anything contained herein to the contrary, U.S.
Letter of Credit applications by U.S. Borrower and approvals by Agent and the
applicable U.S. L/C Issuer may be made and transmitted pursuant to electronic
codes and security measures mutually agreed upon and established by and among
U.S. Borrower, Agent and the applicable U.S. L/C Issuer.

        (f)    Obligation Absolute.    The obligation of U.S. Borrower to
reimburse Agent and U.S. Revolving Lenders for payments made with respect to any
U.S. Letter of Credit Obligation shall be absolute, unconditional and
irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each U.S. Revolving Lender to make payments
to Agent with respect to U.S. Letters of Credit shall be unconditional and
irrevocable. Such obligations of U.S. Borrower and U.S. Revolving Lenders shall
be paid strictly in accordance with the terms hereof under all circumstances
including the following:

        (i)    any lack of validity or enforceability of any U.S. Letter of
Credit or the Agreement or the other Loan Documents or any other agreement;

        (ii)   the existence of any claim, setoff, defense or other right that
U.S. Borrower or any of its Affiliates or any Lender may at any time have
against a beneficiary or any transferee of any U.S. Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the U.S.
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between U.S.
Borrower or any of its Affiliates and the beneficiary for which the U.S. Letter
of Credit was procured);

        (iii)  any draft, demand, certificate or any other document presented
under any U.S. Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

        (iv)  payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any U.S. L/C Issuer under any U.S. Letter of
Credit or guaranty thereof against presentation of

B-3

--------------------------------------------------------------------------------




a demand, draft or certificate or other document that does not comply with the
terms of such U.S. Letter of Credit or such guaranty;

        (v)   any other circumstance or event whatsoever, that is similar to any
of the foregoing; or

        (vi)  the fact that a Default or an Event of Default has occurred and is
continuing.

        (g)    Indemnification; Nature of Lenders' Duties.    

        (i)    In addition to amounts payable as elsewhere provided in the
Agreement, U.S. Borrower hereby agrees to pay and to protect, indemnify, and
save harmless Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys' fees and allocated costs of internal counsel) that Agent
or any Lender may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any U.S. Letter of Credit or guaranty thereof, or (B) the
failure of Agent or any Lender seeking indemnification or of any U.S. L/C Issuer
to honor a demand for payment under any U.S. Letter of Credit or guaranty
thereof as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority, in
each case other than to the extent solely as a result of the gross negligence or
willful misconduct of Agent or such Lender (as finally determined by a court of
competent jurisdiction).

        (ii)   As between Agent and any Lender and U.S. Borrower, U.S. Borrower
assumes all risks of the acts and omissions of, or misuse of any U.S. Letter of
Credit by beneficiaries, of any U.S. Letter of Credit. In furtherance and not in
limitation of the foregoing, to the fullest extent permitted by law, neither
Agent nor any Lender shall be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document issued by any
party in connection with the application for and issuance of any U.S. Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any U.S. Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, that may prove to be invalid or ineffective for
any reason; (C) failure of the beneficiary of any U.S. Letter of Credit to
comply fully with conditions required in order to demand payment under such U.S.
Letter of Credit; provided that in the case of any payment by Agent under any
U.S. Letter of Credit or guaranty thereof, Agent shall be liable to the extent
such payment was made solely as a result of its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such U.S. Letter of Credit or
guaranty thereof complies on its face with any applicable requirements for a
demand for payment under such U.S. Letter of Credit or guaranty thereof;
(D) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under any U.S. Letter of Credit or guaranty thereof or of the
proceeds thereof; (G) the credit of the proceeds of any drawing under any U.S.
Letter of Credit or guaranty thereof; and (H) any consequences arising from
causes beyond the control of Agent or any Lender. None of the above shall
affect, impair, or prevent the vesting of any of Agent's or any Lender's rights
or powers hereunder or under the Agreement.

        (iii)  Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by U.S. Borrower in favor of any U.S.
L/C Issuer in any letter of credit application, reimbursement agreement or
similar document, instrument or agreement between or among U.S. Borrower and
such U.S. L/C Issuer, including an Application and Agreement For Documentary
Letter of Credit, a Master Documentary Agreement and a Master Standby Agreement
entered into with Agent.

B-4

--------------------------------------------------------------------------------




2.     EUROPEAN LETTERS OF CREDIT

        (h)    Issuance.    Subject to the terms and conditions of the
Agreement, Fronting Lender agrees to incur, or purchase participations in, from
time to time prior to the Commitment Termination Date, upon the request of
European Borrower for European Borrower's account, European Letter of Credit
Obligations by causing Letters of Credit to be issued by GE Capital or a
Subsidiary thereof or a bank or other legally authorized Person selected by or
acceptable to European Agent in its sole discretion (each, an "European L/C
Issuer") for European Borrower's account and guaranteed by Fronting Lender;
provided that if the European L/C Issuer is a Fronting Lender, then such Letters
of Credit shall not be guaranteed by Fronting Lender but rather each European
Revolving Loan Participants shall, subject to the terms and conditions
hereinafter set forth, purchase (or be deemed to have purchased) risk
participations in all such Letters of Credit issued with the written consent of
Fronting Lender, as more fully described in paragraph (b)(ii) below. The
aggregate amount in Euro Equivalents of all such European Letter of Credit
Obligations shall not at any time exceed the least of (i) Eight Million, Eight
Hundred Ten Thousand Five Hundred Seventy Euros (EUR 8,810,570) (the "European
L/C Sublimit") and (ii) the European Maximum Amount less the aggregate
outstanding principal balance in Euro Equivalents of the European Revolving
Credit Advances, and (iii) the European Borrowing Base less the Euro Equivalent
of the aggregate outstanding principal balance of the European Revolving Credit
Advances. No such Letter of Credit shall have an expiry date that is more than
one year following the date of issuance thereof, unless otherwise agreed by the
Fronting Lender, in its sole discretion (including with respect to customary
evergreen provisions), and Fronting Lender shall not be under any obligation to
incur European Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.

        (i)    Advances Automatic; Participations.    

        (i)    In the event that Agent or any Fronting Lender shall make any
payment on or pursuant to any European Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a European Revolving Credit
Advance to the European Borrower under Section 1.1(a) of the Agreement
regardless of whether a Default or Event of Default has occurred and is
continuing and notwithstanding European Borrower's failure to satisfy the
conditions precedent set forth in Section 2.

        (ii)   If it shall be illegal or unlawful for European Borrower to incur
European Revolving Credit Advances as contemplated by paragraph (b)(i) above
because of an Event of Default described in Sections 8.1(h) or (i) or otherwise
or if it shall be illegal or unlawful for Fronting Lender to be deemed to have
assumed the reimbursement obligations owed to an European L/C Issuer, or if the
European L/C Issuer is a Fronting Lender, then (A) immediately and without
further action whatsoever, each European Revolving Loan Participant shall be
deemed to have irrevocably and unconditionally purchased from Fronting Lender
(or such European L/C Issuer, as the case may be) an undivided interest and
participation equal to such European Revolving Loan Participant's Pro Rata Share
(based on the European Revolving Loan Commitments) of the European Letter of
Credit Obligations in respect of all European Letters of Credit then outstanding
and (B) thereafter, immediately upon issuance of any European Letter of Credit,
each European Revolving Loan Participant shall be deemed to have irrevocably and
unconditionally purchased from Fronting Lender (or such European L/C Issuer, as
the case may be) an undivided interest and participation in such European
Revolving Loan Participant's Pro Rata Share (based on the European Revolving
Loan Commitments) of the European Letter of Credit Obligations with respect to
such European Letter of Credit on the date of such issuance. Each European
Revolving Loan Participant shall fund its participation in all payments or
disbursements made under the European Letters of Credit in the same manner as
provided in the Agreement with respect to European Revolving Credit Advances.

B-5

--------------------------------------------------------------------------------




        (j)    Cash Collateral.    

        (i)    If European Borrower is required to provide cash collateral for
any European Letter of Credit Obligations pursuant to the Agreement, including
Section 8.2 of the Agreement, prior to the Commitment Termination Date, the
European Borrower will pay to Fronting Lender for the ratable benefit of
European Revolving Loan Participants cash or cash equivalents acceptable to
European Agent ("Cash Equivalents") in an amount equal to 105% of the maximum
amount then available to be drawn under each applicable European Letter of
Credit outstanding for the benefit of the European Borrower. Such funds or Cash
Equivalents shall be held by Fronting Lender in, at Fronting Lender's option, an
interest bearing cash collateral account (the "Cash Collateral Account")
pursuant to documentation reasonably acceptable to the Fronting Lender
maintained at a bank or financial institution reasonably acceptable to Fronting
Lender. The Cash Collateral Account shall be in the name of the European
Borrower and shall be pledged to, and subject to the control of, Fronting
Lender, for the benefit of Fronting Lender and Lenders, in a manner reasonably
satisfactory to Fronting Lender. European Borrower hereby pledges and grants to
European Agent, on behalf of itself and Lenders, a security interest in all such
funds and Cash Equivalents held in the Cash Collateral Account from time to time
and all proceeds thereof, as security for the payment of all amounts due in
respect of the European Letter of Credit Obligations and other Obligations,
whether or not then due. The Agreement, including this Annex B, shall constitute
a security agreement under applicable law.

        (ii)   If any European Letter of Credit Obligations, whether or not then
due and payable, shall for any reason be outstanding on the Commitment
Termination Date, the European Borrower shall either (A) provide cash collateral
therefor in the manner described above, or (B) cause all such European Letters
of Credit and guaranties thereof, if any, to be canceled and returned, or
(C) deliver a stand-by letter (or letters) of credit in guaranty of such
European Letter of Credit Obligations, which stand-by letter (or letters) of
credit shall be of like tenor and duration (plus thirty (30) additional days)
as, and in an amount equal to 105% of, the aggregate maximum amount then
available to be drawn under, the European Letters of Credit to which such
outstanding European Letter of Credit Obligations relate and shall be issued by
a Person, and shall be subject to such terms and conditions, as are satisfactory
to European Agent in its reasonable discretion.

        (iii)  From time to time after funds are deposited in the Cash
Collateral Account by the European Borrower, whether before or after the
Commitment Termination Date, European Agent may, in its reasonable discretion,
apply such funds or Cash Equivalents then held in the Cash Collateral Account to
the payment of any amounts, and in such order as European Agent may reasonably
elect, as shall be or shall become due and payable by the European Borrower to
European Agent and Lenders with respect to such European Letter of Credit
Obligations of the European Borrower and, upon the satisfaction in full of all
European Letter of Credit Obligations of the European Borrower, to any other
Obligations of the European Borrower then due and payable.

        (iv)  Neither the European Borrower nor any Person claiming on behalf of
or through the European Borrower shall have any right to withdraw any of the
funds or Cash Equivalents held in the Cash Collateral Account, except that upon
the termination of all European Letter of Credit Obligations and the payment of
all amounts payable by the European Borrower to Fronting Lender and European
Agent and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations, any remaining amount shall be paid to the
European Borrower or as otherwise required by law. Interest earned on deposits
in the Cash Collateral Account shall be held as additional collateral.

B-6

--------------------------------------------------------------------------------




        (k)    Fees and Expenses.    The European Borrower agrees to pay to
Fronting Lender for the benefit of European Revolving Loan Participants, as
compensation to such European Revolving Loan Participants for European Letter of
Credit Obligations incurred hereunder, (i) all reasonable costs and expenses
incurred by Fronting Lender or any Lender on account of such European Letter of
Credit Obligations, and (ii) for each month during which any European Letter of
Credit Obligation shall remain outstanding, a fee (the "European Letter of
Credit Fee") in an amount equal to two percent (2%) per annum multiplied by the
maximum amount available from time to time to be drawn under the applicable
European Letter of Credit. Such fee shall be paid to Fronting Lender for the
benefit of the European Revolving Loan Participants in arrears, on the first day
of each month and on the Commitment Termination Date, and Fronting Lender shall
promptly after receiving such payments distribute to each European Loan
Participant its Pro Rata Share of the European Letter of Credit Fee and any
other applicable payments. In addition, European Borrower shall pay to any
European L/C Issuer, on demand, such reasonable fees (including all per annum
fees), charges and expenses of such European L/C Issuer in respect of the
issuance, negotiation, acceptance, amendment, transfer and payment of such
European Letter of Credit or otherwise payable pursuant to the application and
related documentation under which such European Letter of Credit is issued.

        (l)    Request for Incurrence of European Letter of Credit
Obligations.    European Borrower shall give Fronting Lender at least two
(2) Business Days' prior written notice requesting the incurrence of any
European Letter of Credit Obligation. The notice shall be accompanied by the
form of the European Letter of Credit (which shall be acceptable to applicable
European L/C Issuer) and a completed application in the form and substance
reasonably satisfactory to Fronting Lender. Notwithstanding anything contained
herein to the contrary, European Letter of Credit applications by European
Borrower and approvals by Fronting Lender and the applicable European L/C Issuer
may be made and transmitted pursuant to electronic codes and security measures
mutually agreed upon and established by and among European Borrower, Fronting
Lender and the applicable European L/C Issuer.

        (m)    Obligation Absolute.    The obligation of European Borrower to
reimburse Fronting Lender, for payments made with respect to any European Letter
of Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities. Such obligations
of European Borrower and Fronting Lender shall be paid strictly in accordance
with the terms hereof under all circumstances including the following:

        (i)    any lack of validity or enforceability of any European Letter of
Credit or the Agreement or the other Loan Documents or any other agreement;

        (ii)   the existence of any claim, setoff, defense or other right that
European Borrower or any of its Affiliates may at any time have against a
beneficiary or any transferee of any European Letter of Credit (or any Persons
or entities for whom any such transferee may be acting), Fronting Lender, any
Lender, or any other Person, whether in connection with the Agreement, the
European Letter of Credit, the transactions contemplated herein or therein or
any unrelated transaction (including any underlying transaction between European
Borrower or any of its Affiliates and the beneficiary for which the European
Letter of Credit was procured);

        (iii)  any draft, demand, certificate or any other document presented
under any European Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

        (iv)  payment by Fronting Lender (except as otherwise expressly provided
in paragraph (n)(ii)(C) below) or any European L/C Issuer under any European
Letter of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such
European Letter of Credit or such guaranty;

        (v)   any other circumstance or event whatsoever, that is similar to any
of the foregoing; or

B-7

--------------------------------------------------------------------------------




        (vi)  the fact that a Default or an Event of Default has occurred and is
continuing.

        (n)    Indemnification; Nature of Lenders' Duties.    

        (i)    In addition to amounts payable as elsewhere provided in the
Agreement, European Borrower hereby agrees to pay and to protect, indemnify, and
save harmless European Agent, Fronting Lender and each other Lender from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys' fees and allocated costs
of internal counsel) that European Agent, Fronting Lender or any Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any European Letter of Credit or guaranty thereof, or (B) the failure of
European Agent, Fronting Lender or any other Lender seeking indemnification or
of any European L/C Issuer to honor a demand for payment under any European
Letter of Credit or guaranty thereof as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the gross negligence or willful misconduct of European Agent, Fronting Lender
or such other Lender (as finally determined by a court of competent
jurisdiction).

        (ii)   As between European Agent, Fronting Lender and any other Lender
and European Borrower, European Borrower assumes all risks of the acts and
omissions of, or misuse of any European Letter of Credit by beneficiaries, of
any European Letter of Credit. In furtherance and not in limitation of the
foregoing, to the fullest extent permitted by law, neither European Agent,
Fronting Lender nor any other Lender shall be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
issued by any party in connection with the application for and issuance of any
European Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any European Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (C) failure of the beneficiary of any
European Letter of Credit to comply fully with conditions required in order to
demand payment under such European Letter of Credit; provided that in the case
of any payment by Fronting Lender under any European Letter of Credit or
guaranty thereof, Fronting Lender shall be liable to the extent such payment was
made solely as a result of its gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction) in determining that the
demand for payment under such European Letter of Credit or guaranty thereof
complies on its face with any applicable requirements for a demand for payment
under such European Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any European Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any European Letter
of Credit or guaranty thereof; and (H) any consequences arising from causes
beyond the control of Fronting Lender or any other Lender. None of the above
shall affect, impair, or prevent the vesting of any of Fronting Lender's or any
other Lender's rights or powers hereunder or under the Agreement.

        (iii)  Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by European Borrower in favor of any
European L/C Issuer in any letter of credit application, reimbursement agreement
or similar document, instrument or agreement between or among European Borrower
and such European L/C Issuer, including an application entered into with
Fronting Lender.

B-8

--------------------------------------------------------------------------------

ANNEX C (Section 1.8)
to
CREDIT AGREEMENT
CASH MANAGEMENT SYSTEM

        Each Borrower shall, and shall cause the Domestic Subsidiaries and
European Subsidiaries (other than Joint Venture Subsidiaries) to, establish and
maintain the Cash Management Systems described below:

        (a)   On or before the Closing Date and until the Termination Date, each
Borrower shall (i) establish lock boxes ("Lock Boxes") or at Agent's discretion,
blocked accounts ("Blocked Accounts") at one or more of the banks set forth in
Disclosure Schedule (3.19), and shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors forward payment directly to
such Lock Boxes, and (ii) deposit and cause its Subsidiaries to deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral (whether or not otherwise delivered to a Lock Box) into one or
more Blocked Accounts in such Borrower's name or any such Subsidiary's name and
at a bank identified in Disclosure Schedule (3.19) (each, a "Relationship
Bank"). On or before the Closing Date, each Borrower shall have established a
concentration account in its name (each a "Concentration Account" and
collectively, the "Concentration Accounts") at the bank or banks that shall be
designated as the Concentration Account bank for each such Borrower set forth in
Disclosure Schedule (3.19) (each a "Concentration Account Bank" and
collectively, the "Concentration Account Banks"), which banks shall be
reasonably satisfactory to Agent.

        (b)   Each Borrower may maintain, in its name, an account or accounts
(each a "Disbursement Account" and collectively, the "Disbursement Accounts") at
a bank reasonably acceptable to Agent into which Agent shall, from time to time,
deposit proceeds of Revolving Credit Advances and U.S. Swing Line Advances made
to such Borrower pursuant to Section 1.1 for use by such Borrower solely in
accordance with the provisions of Section 1.4.

        (c)   On or before the Closing Date (or such later date as Agent shall
consent to in writing), each Concentration Account Bank, each bank where a
Disbursement Account is maintained and all other Relationship Banks, shall have
entered into tri-party blocked account agreements with North American Collateral
Agent, and the applicable Borrower and Subsidiaries thereof, as applicable, in
form and substance reasonably acceptable to North American Collateral Agent,
which shall become operative on or prior to the Closing Date. Each such blocked
account agreement shall provide, among other things, that (i) all items of
payment deposited in such account and proceeds thereof deposited in the
applicable Concentration Account are held by such bank as agent or
bailee-in-possession for North American Collateral Agent, (ii) the bank
executing such agreement has no rights of setoff or recoupment or any other
claim against such account, as the case may be, other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment, and (iii) from and
after the Closing Date (A) with respect to banks at which a Blocked Account is
maintained, in the case of U.S. Borrower and its Domestic Subsidiaries, such
bank agrees to forward immediately all amounts in each Blocked Account to such
Borrower's Concentration Account Bank and the applicable Collection Account, as
the case may be, and to commence the process of daily sweeps from such Blocked
Account into the applicable Concentration Account and the applicable Collection
Account, as the case may be, and in the case of European Borrower and its
European Subsidiaries, such bank agrees, from and after the receipt of a notice
(an "Activation Notice") from European Agent (which Activation Notice may be
given by European Agent at any time at which (1) an Event of Default has
occurred and is continuing, or (2) an event or circumstance having a Material
Adverse Effect has occurred (any of the foregoing being referred to herein as an
"Activation Event")) to forward immediately all amounts in each Blocked Account
to the

C-1

--------------------------------------------------------------------------------


applicable Collection Account and to commence the process of daily sweeps from
such Blocked Account into the applicable Collection Account and (B) with respect
to each Concentration Account Bank, in the case of U.S. Borrower and its
Domestic Subsidiaries, such bank agrees to immediately forward all amounts
received in the applicable Concentration Account to the applicable Collection
Account through daily sweeps from such Concentration Account into the Collection
Account, and in the case of European Borrower and its European Subsidiaries,
such bank agrees from and after the receipt of an Activation Notice from
European Agent upon the occurrence of an Activation Event to immediately forward
all amounts received in the applicable Concentration Account to the applicable
Collection Account through daily sweeps from such Concentration Account into the
applicable Collection Account. No Borrower shall, or shall cause or permit any
Subsidiary thereof to, accumulate or maintain cash in Disbursement Accounts or
payroll accounts as of any date of determination in excess of checks outstanding
against such accounts as of that date and amounts necessary to meet minimum
balance requirements. With respect to the Relationship Banks at which retail
depository accounts of Samsonite Stores are maintained ("Retail Accounts"), such
banks shall agree to forward all amounts in each Retail Account to the account
at Fleet National Bank titled "Samsonite-Retail Receipts FBO General Electric
Capital Corporation," bearing Account Number 9429226396 (the "Retail Receipt
Account") in accordance with past practices but, at any rate, in such manner
that the balance on deposit of transferable good funds in any Retail Account
shall not exceed $50,000 at any time and in any event not less frequently than
twice a week, and the Relationship Bank at which the Retail Receipt Account is
maintained shall agree to forward immediately all amounts in the Retail Receipt
Account to the U.S. Borrower's Concentration Account Bank and to commence the
process of periodic (at least twice a week) sweeps from the Retail Receipt
Account into the applicable Collection Account. With respect to the bank
accounts of the European Subsidiaries other than Samsonite S.P.A. of European
Borrower, European Borrower shall not permit the balance on deposit in any such
account to exceed the Euro Equivalent of 1,000,000 Euros (2,000,000 Euros for
Samsonite Espana S.A.) at any time (net of checks written but not yet cleared
against the balance on deposit in such accounts), and shall cause each bank at
which such account is maintained to forward immediately any amount on deposit in
such account in excess of the Euro Equivalent of 1,000,000 Euros (2,000,000
Euros for Samsonite Espana S.A.) to the designated European Borrower's account
and in any event not less frequently than once each week. Notwithstanding the
foregoing, U.S. Borrower shall not permit the balance on deposit in the accounts
(including without limitation, account number 13048558) maintained at U.S. Bank
National Association to exceed $10,000 in the aggregate at any time.

        (d)   So long as no Default or Event of Default has occurred and is
continuing, Borrowers may amend Disclosure Schedule (3.19) to add or replace a
Relationship Bank, Lock Box or Blocked Account or to replace any Concentration
Account or any Disbursement Account; provided, that (i) Agent shall have
consented in writing in advance to the opening of such account or Lock Box with
the relevant bank and (ii) prior to the time of the opening of such account or
Lock Box, the applicable Borrower or its Subsidiaries, as applicable, and such
bank shall have executed and delivered to Agent a tri-party blocked account
agreement, in form and substance reasonably satisfactory to Agent. Borrowers
shall close any of their accounts (and establish replacement accounts in
accordance with the foregoing sentence) promptly and in any event within thirty
(30) days following notice from Agent that the creditworthiness of any bank
holding an account is no longer acceptable in Agent's reasonable judgment, or as
promptly as practicable and in any event within sixty (60) days following notice
from Agent that the operating performance, funds transfer or availability
procedures or performance with respect to accounts or Lock Boxes of the bank
holding such accounts or Agent's liability under any tri-party blocked account
agreement with such bank is no longer acceptable in Agent's reasonable judgment.

        (e)   The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which each Borrower and

C-2

--------------------------------------------------------------------------------


each Subsidiary thereof shall have granted a Lien to Agent, on behalf of itself
and Lenders, pursuant to the Security Agreement.

        (f)    All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11. In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.

        (g)   Each Borrower shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Borrower (each a "Related Person") to (i) hold in trust for Agent, for the
benefit of itself and Lenders, all checks, cash and other items of payment
received by such Borrower or any such Related Person, and (ii) within one
(1) Business Day after receipt by such Borrower or any such Related Person of
any checks, cash or other items of payment, deposit the same into a Blocked
Account of such Borrower. Each Borrower on behalf of itself and each Related
Person thereof acknowledges and agrees that all cash, checks or other items of
payment constituting proceeds of Collateral are part of the Collateral. All
proceeds of the sale or other disposition of any Collateral, shall be deposited
directly into the applicable Blocked Accounts.

        (h)   Notwithstanding anything expressed or implied to the contrary in
the Agreement or any other Loan Document, the cash, depositary accounts or other
property of any Foreign Subsidiary (including European Borrower) will not be
used to pay, or serve at any time, directly or indirectly, to collateralize, the
Obligations of U.S. Borrower or any Domestic Subsidiary.

C-3

--------------------------------------------------------------------------------

ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT
CLOSING CHECKLIST

        In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):

        A.    Appendices.    All Appendices to the Agreement, in form and
substance reasonably satisfactory to Agent.

        B.    Revolving Notes and U.S. Swing Line Notes.    Duly executed
originals of the Revolving Notes and U.S. Swing Line Notes for each applicable
Lender, dated the Closing Date.

        C.    Security Agreements.    Duly executed originals of the Security
Agreements, dated the Closing Date, and all powers of attorney, instruments,
documents and agreements executed pursuant thereto.

        D.    Insurance.    Satisfactory evidence that the insurance policies
required by Section 5.4 are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements,
as reasonably requested by Agent, in favor of Agent, on behalf of Lenders.

        E.    Security Interests and Code Filings.    

        (a)   Evidence reasonably satisfactory to Agent that each of Agent,
North American Collateral Agent and European Agent has a valid and perfected
first priority security interest in the applicable Collateral, including
(i) such documents duly executed by each Credit Party (including financing
statements under the Code and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens) as Agent may request in
order to perfect such security interests in the Collateral and (ii) copies of
Code search reports listing all effective financing statements that name any
Credit Party as debtor, together with copies of such financing statements, none
of which shall cover the Collateral, except for those relating to the Prior
Lender Obligations (all of which shall be terminated on the Closing Date) and
Permitted Encumbrances.

        (b)   Evidence reasonably satisfactory to Agent, including copies, of
all UCC-1 and other financing statements filed in favor of any Credit Party with
respect to each location, if any, at which Inventory may be consigned.

        (c)   Control Letters from (i) all issuers of uncertificated securities
and financial assets held by Borrower and each Domestic Secured Guarantor
(ii) all securities intermediaries with respect to all securities accounts and
securities entitlements of each Borrower and each Domestic Secured Guarantor and
(iii) all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by any Borrower and each
Domestic Secured Guarantor.

        F.    Payoff Letter; Termination Statements.    Copies of a duly
executed payoff letter, in form and substance reasonably satisfactory to Agent,
by and between all parties to the Prior Lender loan documents evidencing
repayment in full of all Prior Lender Obligations, together with (a) UCC
financing change statements, discharges, releases or other appropriate
termination statements, in form and substance satisfactory to Agent, of all
liens in favor of Prior Lenders, and (b) termination of all blocked account
agreements, bank agency agreements or other similar agreements or arrangements
or arrangements in favor of Prior Lender or relating to the Prior Lender
Obligations.

        G.    Intellectual Property Security Agreements.    Duly executed
originals of Trademark Security Agreements, and Patent Security Agreements, each
dated the Closing Date and signed by each Credit

D-1

--------------------------------------------------------------------------------


Party which owns Trademarks, Copyrights and/or Patents, as applicable, all in
form and substance reasonably satisfactory to Agent, together with all
instruments, documents and agreements executed pursuant thereto.

        H.    Guaranties. Guaranties executed by each Guarantor.    

        I.    Initial Borrowing Base Certificate.    Duly executed originals of
an initial U.S. Borrowing Base Certificate from U.S. Borrower and initial
European Borrowing Base Certificate from European Borrower, each dated the
Closing Date, reflecting, in the case of U.S. Borrowing Base Certificate,
information concerning Eligible Accounts and Eligible Inventory of U.S. Borrower
and Samsonite Stores as of a date not more than seven (7) days prior to the
Closing Date.

        J.    Initial Notice of Revolving Credit Advance.    Duly executed
originals of a U.S. Notice of Revolving Credit Advance and a European Notice of
Revolving Credit Advance, each dated the Closing Date, with respect to the
initial Revolving Credit Advances to be requested by U.S. Borrower and European
Borrower on the Closing Date.

        K.    Letter of Direction.    Duly executed originals of a letter of
direction from U.S. Borrower and European Borrower addressed to Agent, on behalf
of itself and Lenders, and Fronting Lender, each with respect to the
disbursement on the Closing Date of the proceeds of the initial Revolving Credit
Advances.

        L.    Cash Management System; Blocked Account Agreements.    Evidence
reasonably satisfactory to Agent that, as of the Closing Date, Cash Management
Systems complying with Annex C to the Agreement have been established and are
currently being maintained in the manner set forth in such Annex C, together
with copies of duly executed tri-party blocked account and lock box agreements,
reasonably satisfactory to Agent, with the banks as required by Annex C.

        M.    Charter and Good Standing.    For each Credit Party executing a
Loan Document, such Person's (a) charter or constating documents and all
amendments thereto, (b) good standing certificates or certificates of status
(including verification of tax status when applicable) in its jurisdiction of
incorporation and (c) good standing certificates (including verification of tax
status where applicable) and certificates of qualification to conduct business
in each jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
applicable authorized Governmental Authority.

        N.    Bylaws and Resolutions.    For each Credit Party, (a) such
Person's bylaws or similar document and if a party thereto or bound thereby,
each shareholders' agreements together with all amendments thereto and
(b) resolutions of such Person's Board of Directors or Stockholders, where
applicable, approving and authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Closing Date by
such Person's corporate secretary or an assistant secretary as being in full
force and effect without any modification or amendment.

        O.    Incumbency Certificates.    For each Credit Party executing a Loan
Document, signature and incumbency certificates of the officers of each such
Person executing any of the Loan Documents, certified as of the Closing Date by
such Person's corporate secretary, an assistant secretary or a director as being
true, accurate, correct and complete.

        P.    Opinions of Counsel.    Duly executed originals of opinions of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Credit Parties,
together with any local and foreign counsel opinions reasonably requested by
Agent, each in form and substance reasonably satisfactory to Agent and its
counsel, dated the Closing Date, and each accompanied by a letter addressed to
such counsel from the Credit Parties, authorizing and directing such counsel to
address its opinion to Agent, on behalf of

D-2

--------------------------------------------------------------------------------


Lenders, and to include in such opinion an express statement to the effect that
Agent and Lenders are authorized to rely on such opinion.

        Q.    Pledge Agreements.    Duly executed originals of each of the
Pledge Agreements accompanied by (as applicable) (a) share certificates
representing all of the outstanding Stock being pledged pursuant to such Pledge
Agreement and stock powers for such share certificates executed in blank and
(b) the original Intercompany Notes and other instruments evidencing
Indebtedness being pledged pursuant to such Pledge Agreement, duly endorsed in
blank.

        R.    Accountants' Letters.    A letter from the Borrowers to their
independent auditors authorizing the independent certified public accountants of
the Borrowers to communicate with Agent and Lenders in accordance with
Section 4.2.

        S.    Appointment of Agent for Service.    An appointment of CT
Corporation as each Credit Party's agent for service of process.

        T.    Fee Letter.    Duly executed originals of the GE Capital Fee
Letter.

        U.    Officer's Certificate.    Agent shall have received duly executed
originals of a certificate of the Chief Executive Officer and Chief Financial
Officer of each Borrower, dated the Closing Date, stating that, since
January 31, 2003 (a) no event or condition has occurred or is existing which
could reasonably be expected to have a Material Adverse Effect; (b) there has
been no material adverse change in the industry in which any Borrower operates;
(c) no Litigation has been commenced which, if successful, would have a Material
Adverse Effect or could challenge any of the transactions contemplated by the
Agreement and the other Loan Documents; (d) there have been no Restricted
Payments made by any Credit Party; (e) before and after giving effect to the
transactions contemplated by the Credit Agreement, each Credit Party will be
Solvent, and (f) there has been no material increase in liabilities, liquidated
or contingent, and no material decrease in assets of any Borrower or any of its
Subsidiaries.

        V.    Waivers.    Agent, on behalf of Lenders, shall have received
landlord waivers and consents, bailee letters and mortgagee agreements in form
and substance reasonably satisfactory to Agent, in each case as required
pursuant to Section 5.9.

        W.    Mortgages.    Mortgages covering all of the Real Estate (the
"Mortgaged Properties") together with: (a) title insurance policies, current
as-built surveys, zoning letters and certificates of occupancy, in each case
reasonably satisfactory in form and substance to Agent, in its sole discretion;
(b) evidence that counterparts of the Mortgages have been recorded in all places
to the extent necessary or desirable, in the judgment of Agent, to create a
valid and enforceable first priority lien (subject to Permitted Encumbrances) on
each Mortgaged Property in favor of Agent for the benefit of itself and Lenders
(or in favor of such other trustee as may be required or desired under local
law); and (c) an opinion of counsel in each state or other jurisdiction in which
any Mortgaged Property is located in form and substance and from counsel
reasonably satisfactory to Agent.

        X.    Environmental Reports.    Agent shall have received Phase I
Environmental Site Assessment Reports, consistent with American Society for
Testing and Materials (ASTM) Standard E 1527-00 (or the current ASTM standard
for Phase I environmental site assessment reports), and applicable state
requirements, on all of the Real Estate, dated no more than six (6) months prior
to the Closing Date, prepared by environmental engineers reasonably satisfactory
to Agent, all in form and substance reasonably satisfactory to Agent, in its
sole discretion; and Agent shall have further received such environmental review
and audit reports, including Phase II reports, with respect to the Real Estate
of any Credit Party as Agent shall have requested, and Agent shall be satisfied,
in its sole discretion, with the contents of all such environmental reports.
Agent shall have received letters executed by the environmental firms preparing
such environmental reports, in form and substance reasonably satisfactory to
Agent, authorizing Agent and Lenders to rely on such reports.

D-3

--------------------------------------------------------------------------------


        Y.    Appraisals.    Agent shall have received appraisals as to all
Equipment, all Inventory and as to Denver Real Estate, each of which shall be in
form and substance reasonably satisfactory to Agent.

        Z.    Audited Financials; Financial Condition.    Agent shall have
received the Financial Statements, Projections and other materials set forth in
Section 3.4, certified by U.S. Borrower's Chief Financial Officer, in each case
in form and substance reasonably satisfactory to Agent, and Agent shall be
reasonably satisfied with all of the foregoing. Agent shall have further
received a certificate of the Chief Executive Officer and/or the Chief Financial
Officer of each Borrower, based on such Pro Forma and Projections, to the effect
that (a) such Borrower will be Solvent upon the consummation of the transactions
contemplated herein; (b) the Pro Forma fairly presents the financial condition
of such Borrower as of the date thereof after giving effect to the transactions
contemplated by the Loan Documents; (c) the Projections are based upon estimates
and assumptions stated therein, all of which such Borrower believes to be
reasonable and fair in light of current conditions and current facts known to
such Borrower and, as of the Closing Date, reflect such Borrower's good faith
and reasonable estimates of its future financial performance and of the other
information projected therein for the period set forth therein; and
(d) containing such other statements with respect to the solvency of such
Borrower and matters related thereto as Agent shall reasonably request.

        AA.    Master Standby Agreement.    A Master Agreement for Standby
Letters of Credit among Borrowers and GE Capital.

        BB.    Master Documentary Agreement.    A Master Agreement for
Documentary Letters of Credit among Borrowers and GE Capital.

        CC.    Collateral Agency Agreement.    Collateral Agency Agreement
executed by all of the parties thereto.

        DD.    Subordinated Indenture and Subordinated Debt
Documents.    Certified copies of Subordinated Indenture, and all amendments
thereto, as in effect on the Closing Date.

        EE.    Recapitalization Documents.    Certified, fully executed copies
of all Recapitalization Documents as in effect on the Closing Date.

        FF.    PBGC Agreement, etc.    Certified, fully executed copies of PBGC
Agreement and all agreements executed in connection therewith.

        GG.    Other Documents.    Such other certificates, documents and
agreements respecting any Credit Party executing Loan Documents as Agent may
reasonably request.

D-4

--------------------------------------------------------------------------------

ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS—REPORTING

        Borrowers shall deliver or cause to be delivered to Agent the following:

        (a)    Monthly Financials.    Within thirty (30) days after the end of
each Fiscal Month (but within sixty (60) days after the end of a Fiscal Month
ending as of the close of a Fiscal Year and within forty-five (45) days after
the end of a Fiscal Month ending as of the close of a Fiscal Quarter), financial
information regarding Borrowers and their Subsidiaries, certified by the Chief
Financial Officer of U.S. Borrower, for the Fiscal Month and for that portion of
the Fiscal Year ending as of the close of such Fiscal Month, other than April,
July, October and January, consisting of (i) unaudited consolidated balance
sheet, income statement and statement of cash flows; (ii) unaudited income
statement by region setting forth in the comparative form the figures for the
corresponding period of the prior year and the figures contained in the budget
for such Fiscal Year; (iii) a summary of all outstanding debt balances as of the
last day of the Fiscal Month; and (iv) monthly CFO letters (which, in the case
of a Fiscal Month ending as of the close of a Fiscal Year, shall be delivered to
Agent and Lenders within ninety (90) days after the end of such Fiscal Month).
Such financial information shall be accompanied by certification of the Chief
Financial Officer of U.S. Borrower to the effect that (i) financial information
delivered pursuant to clause (i) above presents in all material respects fairly
in accordance with GAAP (except for the absence of footnotes and normal year-end
audit adjustments) the financial position and results of operations of Borrowers
and their Subsidiaries, on a consolidated basis, in each case as at the end of
such Fiscal Month and for that portion of the Fiscal Year then ended and
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of the end of such Fiscal Month or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.

        (b)    Quarterly Financials.    Within forty-five (45) days after the
end of each Fiscal Quarter, financial information regarding Borrowers and their
Subsidiaries, certified by the Chief Financial Officer of U.S. Borrower,
including (i) unaudited consolidated balance sheets as of the close of such
Fiscal Quarter and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter;
(ii) statements of income by region for such Fiscal Quarter; (iii) select cash
flow items by region agreed to by Agent (including capital expenditures, cash
taxes, depreciation and amortization and cash paid for interest); and
(iv) management's cash flow report by region as agreed to by Agent, all of which
in each case (other than in the case of management's cash flow report), shall
set forth in comparative form the figures for the corresponding period contained
in the budget for such Fiscal Year and which, in the case of financial
information delivered pursuant to clause (i) above shall be prepared in
accordance with GAAP (except for the absence of footnotes and normal year-end
audit adjustments). Such financial information shall be accompanied by (A) a
statement in reasonable detail in the form of Exhibit E (each, a "Compliance
Certificate") showing the calculations used in determining compliance with each
of the Financial Covenants that is tested on a quarterly basis and (B) the
certification of the Chief Financial Officer of U.S. Borrower that (i) such
financial information presents in all material respects fairly in accordance
with GAAP (subject to normal year-end adjustments) the financial position,
results of operations and statements of cash flows of Borrowers and their
Subsidiaries, on both a consolidated and regional basis, as at the end of such
Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects and that there was no Default or Event of Default in existence as of
the end of such Fiscal Quarter or, if a Default or Event of Default has occurred
and is continuing, describing the nature thereof and all efforts undertaken to
cure such Default or Event of Default. In addition, Borrowers shall deliver to
Agent and Lenders,

E-1

--------------------------------------------------------------------------------


within forty-five (45) days after the end of each Fiscal Quarter, (i) a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year and (ii) a summary of the outstanding
balance of all Intercompany Notes and Foreign Credit Lines, in each case as of
the last day of such Fiscal Quarter.

        (c)    Operating Plan.    As soon as available, but not later than forty
five (45) days after the end of each Fiscal Year, an annual operating plan for
Borrowers, on a consolidated and by region basis, approved by the board of
directors of U.S. Borrower, for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based,
(ii) includes monthly balance sheets, income statements and statements of select
cash flow items agreed to by Agent (including capital expenditures, cash taxes,
depreciation and amortization) for the following year and (iii) integrates
sales, gross profits, operating expenses, operating profit, cash flow
projections and Borrowing Availability projections, all prepared on a consistent
basis as that on which operating results are reported (and in the case of cash
flow projections, representing management's good faith estimates of future
financial performance based on historical performance), and including plans for
Capital Expenditures and facilities.

        (d)    Annual Audited Financials.    Within ninety (90) days after the
end of each Fiscal Year, audited Financial Statements for Borrowers and their
Subsidiaries on a consolidated and regional basis, consisting of balance sheets
and statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous Fiscal Year, which
Financial Statements shall be prepared in accordance with GAAP and certified
without qualification, by an independent certified public accounting firm of
national standing or otherwise acceptable to Agent. Such Financial Statements
shall be accompanied by (i) a statement prepared in reasonable detail showing
the calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that a Default or Event of Default has occurred with
respect to the Financial Covenants (or specifying those Defaults and Events of
Default that they became aware of), it being understood that such audit
examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default and that such report may be subject to qualifications in accordance with
the normal commercial practices and policies of such accounting firm, and
(iii) the certification of the Chief Executive Officer or Chief Financial
Officer of Borrowers that all such Financial Statements present fairly in
accordance with GAAP the financial position, results of operations and
statements of cash flows of Borrowers and their Subsidiaries on a consolidated
basis, as at the end of such Fiscal Year and for the period then ended, and that
there was no Default or Event of Default in existence as of the end of such
Fiscal Year or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.

        (e)    Management Letters.    Within five (5) Business Days after
receipt thereof by the U.S. Borrower's audit committee, copies of all management
letters, exception reports or similar letters or reports received by such Credit
Party from its independent certified public accountants.

        (f)    Default Notices.    As soon as practicable, and in any event
within five (5) Business Days after an executive officer of any Borrower has
actual knowledge of the existence of any Default, Event of Default or other
event that has had a Material Adverse Effect, telephonic or telecopied notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.

        (g)    SEC Filings and Press Releases.    Promptly upon their becoming
available, copies of: (i) all Financial Statements, reports, notices and proxy
statements made publicly available by any Credit Party

E-2

--------------------------------------------------------------------------------


to its security holders; (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Credit Party with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority; and (iii) all press releases and
other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person.

        (h)    Subordinated Debt and Equity Notices.    As soon as practicable,
copies of all material written notices given or received by any Credit Party
with respect to any Subordinated Debt or Stock of such Person, and, within five
(5) Business Days after any Credit Party obtains knowledge of any matured or
unmatured event of default with respect to any Subordinated Debt, notice of such
event of default.

        (i)    Supplemental Schedules.    Supplemental disclosures, if any,
required by Section 5.6.

        (j)    Litigation.    In writing, promptly upon learning thereof, notice
of Litigation (a) that challenges any Credit Party's right or power to enter
into or perform any of its obligations under the Loan Documents to which it is a
party, or the validity or enforceability of any Loan Document or any action
taken thereunder, or (b) that has a reasonable risk of being determined
adversely to any Credit Party and that, if so determined, could reasonably be
expected to result in settlement or judgment in excess of $5,000,000.

        (k)    Insurance Notices.    Disclosure of losses or casualties required
by Section 5.4.

        (l)    Lease Default Notices.    (i) Within five (5) Business Days after
receipt thereof, copies of any and all notices alleging material default under
or with respect to any leased or public warehouse (not to be construed to
include retail stores) where U.S. Collateral is located and (ii) on the first
day of each calendar month, an officer's certificate containing a statement that
no notice has been received during immediately preceding calendar month alleging
that any Credit Party is in violation of any material obligation under any lease
covering a location where Collateral is located; provided, however, that if any
such notice alleging violation has been received (unless it has been previously
reported under clause (i) hereof), the officer's certificate shall include a
brief statement explaining in reasonable detail the facts and circumstances
surrounding the notice. The reporting obligations under this paragraph (j) shall
not apply to notices alleging violations which are not material and which the
Credit Parties are disputing in good faith. In addition, with respect to each
warehouse, processor or converter facility or other location where Collateral is
stored or located with respect to which Agent has not received a landlord or
mortgagee agreement or bailee letter acceptable to the Agent, Borrowers shall
deliver or cause to be delivered to Agent on the Closing Date and thereafter as
reasonably requested by Agent, (x) a certified schedule of rents showing the
monthly rent due or other monthly charges due and (y) a certificate that no
default or event default exists with respect to each applicable agreement with
such landlord, mortgagee or bailee.

        (m)    Lease Amendments.    Within five (5) Business Days after receipt
thereof, copies of all material amendments to material real estate leases (it
being understood and agreed that any amendment to a warehouse lease shall be
deemed to be a material amendment to a material lease hereunder).

        (n)    Hedging Agreements.    Upon request of Agent, copies of all
interest rate, commodity or currency hedging agreements or amendments thereto.

        (o)    To Agent    

        (A)  promptly and in any event within fifteen (15) days after U.S.
Borrower or any of its ERISA Affiliates knows or has reason to know a written
notice that any ERISA Event has or will occur with respect to the Guaranteed
Pension Plan, with a statement of the chief financial officer of U.S. Borrower
describing such ERISA Event and the action, if any, that U.S. Borrower or such
ERISA Affiliate has taken or proposes to take with respect thereto;

E-3

--------------------------------------------------------------------------------

        (B)  promptly and in any event within three (3) Business Days after
receipt thereof by U.S. Borrower or any of its ERISA Affiliates, copies of each
notice from the PBGC stating its intention to terminate the Guaranteed Pension
Plan or to have a trustee appointed to administer any such Guaranteed Pension
Plan;

        (C)  promptly and in any event within five (5) Business Days after
receipt or dispatch thereof, as applicable, by U.S. Borrower or any of its ERISA
Affiliates, all written notices or reports under the PBGC Agreement, and each
such notice from U.S. Borrower or its Subsidiaries shall be accompanied by a
copy of such notice or report under the PBGC Agreement; and

        (D)  promptly and in any event within five (5) Business Days, after U.S.
Borrower or any of its ERISA Affiliates knows or has reason to know that, a
written notice that, since the Closing Date, there has occurred or is likely to
occur any material change in the amount of Unfunded Benefit Liabilities
calculated on a termination basis.

        (p)   to Agent (i) as soon as practicable, but in any event not later
than ninety (90) days after the end of each respective plan year applicable to
the U.S. Borrower's Guaranteed Pension Plan, a statement from the principal
financial or accounting officer of U.S. Borrower describing in reasonable detail
any changes in actual or projected expense or liability to U.S. Borrower or any
of its Subsidiaries with respect to the Guaranteed Pension Plan, and
(ii) promptly after the periodic calculation thereof under the PBGC Agreement, a
statement from the principal financial or accounting officer of U.S. Borrower
setting forth in reasonable detail a calculation of Unfunded Pension Liability
on a termination basis as of the relevant calculation date.

        (q)    Other Documents.    To Agent, such other financial and other
information respecting any Credit Party's business or financial condition as
Agent or any Lender shall from time to time reasonably request.

E-4

--------------------------------------------------------------------------------

ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
COLLATERAL REPORTS

        Borrowers shall deliver or cause to be delivered the following:

        (a)   To Agent and Fronting Lender, upon request of Agent, and in any
event no less frequently than ten (10) Business Days after the end of each
Fiscal Month (together with a copy of all or any part of the following reports
requested by any Lender in writing after the Closing Date), each of the
following reports, each of which shall be prepared by the applicable Borrower as
of the last day of the immediately preceding Fiscal Month or the date of any
such request:

        (i)    a U.S. Borrowing Base Certificate and European Borrowing Base
Certificate, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

        (ii)   a summary of Inventory of U.S. Borrower and Samsonite Stores by
location and type with a supporting perpetual Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; and

        (iii)  a monthly trial balance showing Accounts of U.S. Borrower and
Samsonite Stores outstanding aged from invoice date as follows: 1 to 30 days, 31
to 60 days, 61 to 90 days and 91 days or more, accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion.

        (b)   At any time at which U.S. Borrowing Availability is less than
$5,000,000 and continuing as long as U.S. Borrowing Availability does not exceed
$7,500,000 for a period of 30 consecutive days, to Agent such other reports at
such dates and with such frequency as Agent may reasonably request, and in any
event, on a weekly basis or at such more frequent intervals as Agent may request
from time to time (together with a copy of all or any part of such delivery
requested by any Lender in writing after the Closing Date), collateral reports
with respect to U.S. Borrower, including all additions and reductions (cash and
non-cash) with respect to Accounts of U.S. Borrower, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion each of which shall be prepared by the applicable Borrower
as of the last day of the immediately preceding week or the date two (2) days
prior to the date of any such request;

        (c)   To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E:

        (i)    a reconciliation of the Accounts trial balance of U.S. Borrower
and Samsonite Stores to such Person's most recent Borrowing Base Certificate,
general ledger and monthly Financial Statements delivered pursuant to Annex E,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

        (ii)   a reconciliation of the perpetual inventory by location of U.S.
Borrower and Samsonite Stores to such Person's most recent Borrowing Base
Certificate, general ledger and monthly Financial Statements delivered pursuant
to Annex E, in each case accompanied by such supporting detail and documentation
as shall be requested by Agent in its reasonable discretion;

        (iii)  a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Agent to each Borrower's general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion.

F-1

--------------------------------------------------------------------------------




        (d)   To Agent, at the time of delivery of each of the quarterly or
annual Financial Statements delivered pursuant to Annex E a list of any
applications for the registration of any material Patent, Trademark or Copyright
filed by any Credit Party with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in the prior
Fiscal Quarter;

        (e)   U.S. Borrower, at its own expense, shall deliver to Agent the
results of each annual physical verification conducted by auditor, if any, that
U.S. Borrower or any of its Subsidiaries may in their discretion have made, or
caused any other Person to have made on their behalf, of all or any portion of
their Inventory (and, if a Default or an Event of Default has occurred and is
continuing, each Borrower shall, upon the request of Agent, conduct, and deliver
the results of, such physical verifications as Agent may require);

        (f)    U.S. Borrower, at its own expense, shall deliver to Agent,
appraisals to be conducted by an appraiser in form and substance reasonably
satisfactory to Agent: (i) at any time during a 12-month period as Agent may
request after U.S. Borrowing Availability is less than $5,000,000 and no Event
of Default has occurred and is continuing and (ii) as long as an Event of
Default has occurred and is continuing, as Agent may request at any time;

        (g)   At any time at which U.S. Borrowing Availability is less than
$5,000,000 and continuing as long as U.S. Borrowing Availability does not exceed
$7,500,000 for a period of 30 consecutive days, the reports, statements and
reconciliations required to be delivered pursuant to this Annex F but at such
dates and frequency as Agent may reasonably request; and

        (h)   Such other reports, statements and reconciliations with respect to
the Borrowing Base, European Borrowing Base, U.S. Collateral or Obligations of
any or all Credit Parties as Agent shall from time to time request in its
reasonable discretion.

F-2

--------------------------------------------------------------------------------

ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
FINANCIAL COVENANTS

        Borrowers shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

        (a)    Maximum Capital Expenditures.    U.S. Borrower and its
Subsidiaries on a consolidated basis shall not make Capital Expenditures during
any Fiscal Year in excess of the Dollar Equivalent of $22,000,000 in the
aggregate; provided, however, that solely for the purpose of this Section (a),
Capital Expenditures shall exclude the following amounts which otherwise
constitute Capital Expenditures (i) the portion of Capital Expenditures financed
by lenders other than Lenders, (ii) the portion of Capital Expenditures not to
exceed $5,000,000 for Denver Warehouse Real Estate which is not financed by
lenders other than Lenders and (iii) Capital Expenditures paid for with proceeds
from sales of fixed assets that are reinvested as permitted hereby in any
business activity conducted by one or more Samsonite Entities (excluding any
proceeds from sales of Denver Warehouse Real Estate in connection with
completion of the Denver Warehouse Real Estate project); and further provided
that the amount of permitted Capital Expenditures referenced above will be
increased in any year by the positive amount equal to the difference obtained by
taking the Capital Expenditures limit specified above for the immediately prior
period minus the actual amount of any Capital Expenditures expended during such
prior period (the "Carry Over Amount"), and for purposes of measuring compliance
herewith, the Carry Over Amount shall be deemed to be the last amount spent on
Capital Expenditures in that succeeding year. The foregoing limitation on
Capital Expenditures shall apply with respect to any Fiscal Year (the "Relevant
Fiscal Year") for which the ratio of (x) the Total Net Debt as of the end of
last day of the Fiscal Year ended immediately prior to the Relevant Fiscal Year
to (y) EBITDA for the Fiscal Year ended immediately prior to the Relevant Fiscal
Year exceeds 3.5 to 1.0.

        (b)    European Funded Debt to EBITDA.    European Borrower and each of
its European Subsidiaries on a combined basis shall maintain a ratio of
(i) Funded Debt plus, without duplication, the outstanding principal amount of
all Foreign Credit Lines in each case measured as of the last day of each Fiscal
Quarter to (ii) EBITDA for such Persons for the four Fiscal Quarters then ended
of not more than 1.75 to 1.00.

        Unless otherwise specifically provided herein, any accounting term used
in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase "in accordance with GAAP" shall in no way
be construed to limit the foregoing. If any "Accounting Changes" (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrowers, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrowers' and their Subsidiaries' financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
"Accounting Changes" means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by any Borrower's certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves

G-1

--------------------------------------------------------------------------------


established as a result of purchase accounting adjustments. All such adjustments
resulting from expenditures made subsequent to the Closing Date (including
capitalization of costs and expenses or payment of pre-Closing Date liabilities)
shall be treated as expenses in the period the expenditures are made and
deducted as part of the calculation of EBITDA in such period. If Agent,
Borrowers and Requisite Lenders agree upon the required amendments, then after
appropriate amendments have been executed and the underlying Accounting Change
with respect thereto has been implemented, any reference to GAAP contained in
the Agreement or in any other Loan Document shall, only to the extent of such
Accounting Change, refer to GAAP, consistently applied after giving effect to
the implementation of such Accounting Change. If Agent, Borrowers and Requisite
Lenders cannot agree upon the required amendments within thirty (30) days
following the date of implementation of any Accounting Change, then all
Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with the Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change. For purposes of Section 8.1, a breach of a Financial Covenant
contained in this Annex G shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified measurement
period, regardless of when the Financial Statements reflecting such breach are
delivered to Agent.

G-2

--------------------------------------------------------------------------------

ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT
WIRE TRANSFER INFORMATION

U.S. Revolving Loan
U.S. Dollars:
 
    Name:   General Electric Capital Corporation   Bank:   DeutscheBank Trust
Company Americas
New York, New York   ABA #:   021001033   Account #:   50232854   Account Name:
  GECC/CAF Depository   Reference:   CFN 5131
Euros:
 
    Name:   General Electric Capital Corporation   Bank:   Deutsche Bank,
Frankfurt   Swift Code:   DEUTDEFF   Account #:   175071000   Treasury Code:  
A758   Reference:   Samsonite CFI 1176
Sterling:
 
    Name:   General Electric Capital Corporation   Bank:   Barclays Bank, London
  Swift Code:   BARCGB22   Account#:   60802697   Branch:   20 00 00   Treasury
Code:   B962W   Reference:   Samsonite CFI 1177
European Revolving Loan  
Name:
 
KBC Bank NV, Brussels   Bank:   KBC Bank NV   Swift Code:   KREDBEBB   Account#:
  443-9001851-66   Reference:   Samsonite Corporation

H-1

--------------------------------------------------------------------------------

ANNEX I (Section 11.10)
to
CREDIT AGREEMENT
NOTICE ADDRESSES

(A)If to Agent or GE Capital, at
General Electric Capital Corporation
335 Madison Avenue, 12th Floor
New York, New York 10017
Attention: Samsonite Account Manager
Telecopier No.: (212) 309-8798
Telephone No.: (212) 370-8048

with copies to:

General Electric Capital Corporation
201 High Ridge Road
Stamford, Connecticut 06927-5100
Attention: Corporate Counsel—Commercial Finance
Telecopier No.: (203) 316-7889
Telephone No.: (203) 316-7336

and

Latham & Watkins
5800 Sears Tower
Chicago, Illinois 60015
Attention: Jeff Moran
Telecopier No.: (312) 993-9767
Telephone No.: (312) 876-7700

(B)If to Fronting Lender, European Agent or KBC Bank NV, at

KBC Bank NV
Corporate, Sovereign & Bank Credit Directorate
Havenlaan 12
B-1080 Brussels, Belgium
Attention: Special Credit Management and Operations Division
Telecopier No.: +32(0)2 429 29 77
Telephone No.: +32(0)2 429 42 76/+32(0)2 429 58 68

(C)If to any Credit Party, at

c/o Samsonite Corporation
11200 East 45th Avenue
Denver, Colorado 80239
Attention: General Counsel
Telecopier No.: 303-373-6606
Telephone No.: 303-373-2000

I-1

--------------------------------------------------------------------------------

ANNEX J (from Annex A—Commitments definition and Pro Rata Share)
to
CREDIT AGREEMENT

LENDERS

General Electric Capital Corporation

Commitments:

--------------------------------------------------------------------------------

  Pro Rata Share:

--------------------------------------------------------------------------------

U.S. Revolving Loan Commitment (including a U.S. Swing Line Commitment of
$5,000,000) $29,166,666.67   U.S. Revolving Loan Pro Rata Share 83.3333%
European Revolving Loan Commitment EUR 18,355,359.17
 
European Revolving Loan Pro Rata Share 83.3333%
 
 
All Loans Pro Rata Share 83.3333%

KBC Bank NV

Commitments:

--------------------------------------------------------------------------------

  Pro Rata Share:

--------------------------------------------------------------------------------

U.S. Revolving Loan Commitment $5,833,333.33   U.S. Revolving Loan Pro Rata
Share 16.6667%
European Revolving Loan Commitment EUR 3,671,071.83
 
European Revolving Loan Pro Rata Share 16.6667%
 
 
All Loans Pro Rata Share 16.6667%

J-1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of July 31, 2003

among

SAMSONITE CORPORATION and
SAMSONITE EUROPE N.V.,

as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,

as Credit Parties,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as North American Collateral Agent, Agent and Lender

and

KBC BANK NV
as Fronting Lender and European Agent

and

GECC CAPITAL MARKETS GROUP, INC.

as Lead Arranger

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

1.   AMOUNT AND TERMS OF CREDIT   1
 
 
1.1
 
Credit Facilities
 
1     1.2   Letters of Credit   5     1.3   Prepayments   5     1.4   Use of
Proceeds   10     1.5   Interest and Applicable Margins   10     1.6   Eligible
Accounts   13     1.7   Eligible Inventory   15     1.8   Cash Management
Systems   16     1.9   Fees   17     1.10   Receipt of Payments   17     1.11  
Application and Allocation of Payments   18     1.12   Loan Account and
Accounting   19     1.13   Indemnity   19     1.14   Access   20     1.15  
Taxes   21     1.16   Capital Adequacy; Increased Costs; Illegality   22    
1.17   Credit Support   25     1.18   Conversion to Dollars and Euros   25    
1.19   Judgment Currency; Contractual Currency   25     1.20   Allocation of
Fees and Expenses and Computations   26     1.21   Fronting Lender's Put Rights
  27
2.
 
CONDITIONS PRECEDENT
 
27
 
 
2.1
 
Conditions to the Initial Loans
 
27     2.2   Further Conditions   29
3.
 
REPRESENTATIONS AND WARRANTIES
 
29
 
 
3.1
 
Corporate Existence; Compliance with Law
 
29     3.2   Executive Offices, Collateral Locations, FEIN   30     3.3  
Corporate Power, Authorization, Enforceable Obligations   30     3.4   Financial
Statements and Projections   30     3.5   Material Adverse Effect   31     3.6  
Ownership of Property; Liens   32     3.7   Labor Matters   32     3.8  
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness   32  
  3.9   Government Regulation   33     3.10   Margin Regulations   33     3.11  
Taxes   33     3.12   ERISA   34     3.13   No Litigation   34     3.14  
Brokers   35     3.15   Intellectual Property   35     3.16   Full Disclosure  
35     3.17   Environmental Matters   35     3.18   Insurance   36     3.19  
Deposit and Disbursement Accounts   36              


i

--------------------------------------------------------------------------------

    3.20   Government Contracts   36     3.21   Customer and Trade Relations  
36     3.22   Bonding; Licenses   36     3.23   Solvency   36     3.24  
Subordinated Debt   37     3.25   Immaterial Subsidiaries   37     3.26   Motor
Vehicles   37     3.27   Status as Holding Companies   37
4.
 
FINANCIAL STATEMENTS AND INFORMATION
 
37
 
 
4.1
 
Reports and Notices
 
37     4.2   Communication with Accountants   37
5.
 
AFFIRMATIVE COVENANTS
 
37
 
 
5.1
 
Maintenance of Existence and Conduct of Business
 
37     5.2   Payment of Charges   38     5.3   Books and Records   38     5.4  
Insurance; Damage to or Destruction of Collateral   38     5.5   Compliance with
Laws   39     5.6   Supplemental Disclosure   39     5.7   Intellectual Property
  40     5.8   Environmental Matters   40     5.9   Landlords Agreements,
Mortgagee Agreements, Bailee Letters and Real Estate Purchases   40     5.10  
[Intentionally Omitted]   41     5.11   Additional Credit Support   41     5.12
  Certain Agreements   41     5.13   Further Assurances   41
6.
 
NEGATIVE COVENANTS
 
41
 
 
6.1
 
Mergers, Subsidiaries, Etc
 
41     6.2   Investments; Loans and Advances   44     6.3   Indebtedness   46  
  6.4   Employee Loans and Affiliate Transactions   47     6.5   Capital
Structure and Business   48     6.6   Guaranteed Indebtedness   48     6.7  
Liens   48     6.8   Sale of Stock and Assets   48     6.9   ERISA   49     6.10
  Financial Covenants   49     6.11   Hazardous Materials   49     6.12  
Sale-Leasebacks   49     6.13   Restricted Payments   49     6.14   Change of
Corporate Name, State of Incorporation or Location; Change of Fiscal Year   51  
  6.15   No Impairment of Intercompany Transfers   51     6.16   Changes
Relating to Debt; Articles, Bylaws, etc., Material Contracts   51     6.17  
Wholly-Owned Subsidiaries   52     6.18   Holding Companies   52              

ii

--------------------------------------------------------------------------------


7.
 
TERM
 
52
 
 
7.1
 
Termination
 
52     7.2   Survival of Obligations Upon Termination of Financing Arrangements
  52
8.
 
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
53
 
 
8.1
 
Events of Default
 
53     8.2   Remedies   56     8.3   Waivers by Credit Parties   56     8.4  
Consent to Assignment of Licenses   56
9.
 
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
57
 
 
9.1
 
Assignment and Participations
 
57     9.2   Appointment of Agent   59     9.3   Agent, North American
Collateral Agent, European Agent Reliance, Etc   61     9.4   GE Capital and
Affiliates   61     9.5   Lender Credit Decision   61     9.6   Indemnification
  61     9.7   Successor Agent and Fronting Lender   62     9.8   Setoff and
Sharing of Payments   63     9.9   Advances; Payments; Non-Funding Lenders;
Information; Actions in Concert; Collateral Matters   64
10.
 
SUCCESSORS AND ASSIGNS
 
67
 
 
10.1
 
Successors and Assigns
 
67
11.
 
MISCELLANEOUS
 
67
 
 
11.1
 
Complete Agreement; Modification of Agreement
 
67     11.2   Amendments and Waivers   67     11.3   Fees and Expenses   69    
11.4   No Waiver   71     11.5   Remedies   71     11.6   Severability   71    
11.7   Conflict of Terms   71     11.8   Confidentiality   71     11.9  
GOVERNING LAW   72     11.10   Notices   72     11.11   Section Titles   73    
11.12   Counterparts   73     11.13   WAIVER OF JURY TRIAL   73     11.14  
Press Releases and Related Matters   73     11.15   Reinstatement   73     11.16
  Advice of Counsel   74     11.17   No Strict Construction   74

iii

--------------------------------------------------------------------------------

INDEX OF APPENDICES

ANNEX A (RECITALS)   —   DEFINITIONS ANNEX B (SECTION 1.2)   —   LETTERS OF
CREDIT ANNEX C (SECTION 1.8)   —   CASH MANAGEMENT SYSTEM ANNEX D (SECTION
2.1(A))   —   CLOSING CHECKLIST ANNEX E (SECTION 4.1(A))   —   FINANCIAL
STATEMENTS AND PROJECTIONS—REPORTING ANNEX F (SECTION 4.1(B))   —   COLLATERAL
REPORTS ANNEX G (SECTION 6.10)   —   FINANCIAL COVENANTS ANNEX H (SECTION
9.9(A))   —   LENDERS' WIRE TRANSFER INFORMATION ANNEX I (SECTION 11.10)   —  
NOTICE ADDRESSES ANNEX J (FROM ANNEX A—COMMITMENTS DEFINITION)   —   COMMITMENTS
AS OF CLOSING DATE EXHIBIT 1.1(A)(I)   —   FORM OF U.S. NOTICE OF REVOLVING
CREDIT ADVANCE EXHIBIT 1.1(A)(II)   —   FORM OF U.S. REVOLVING NOTE EXHIBIT
1.1(B)(II)   —   FORM OF U.S. SWING LINE NOTE EXHIBIT 1.1(C)(I)   —   FORM OF
EUROPEAN NOTICE OF REVOLVING CREDIT ADVANCE EXHIBIT 1.1(C)(II)   —   FORM OF
EUROPEAN REVOLVING NOTE EXHIBIT 1.5(E)   —   FORM OF NOTICE OF
CONVERSION/CONTINUATION EXHIBIT 4.1(B)(I)   —   FORM OF U.S. BORROWING BASE
CERTIFICATE EXHIBIT 4.1(B)(II)   —   FORM OF EUROPEAN BORROWING BASE CERTIFICATE
EXHIBIT 9.1(A)   —   FORM OF ASSIGNMENT AGREEMENT EXHIBIT B-1   —   APPLICATION
FOR STANDBY LETTER OF CREDIT EXHIBIT B-2   —   APPLICATION FOR DOCUMENTARY
LETTER OF CREDIT EXHIBIT E   —   FORM OF COMPLIANCE CERTIFICATE SCHEDULE 1.1(A)
  —   AGENT'S REPRESENTATIVES SCHEDULE 1.1(C)   —   FRONTING LENDER'S
REPRESENTATIVES DISCLOSURE SCHEDULE (1.4)   —   SOURCES AND USES; FUNDS FLOW
MEMORANDUM DISCLOSURE SCHEDULE (3.1)   —   TYPE OF ENTITY; STATE OF ORGANIZATION
DISCLOSURE SCHEDULE (3.2)   —   EXECUTIVE OFFICES, COLLATERAL LOCATIONS, FEIN
DISCLOSURE SCHEDULE (3.3)   —   CORPORATE POWER, AUTHORIZATION AND ENFORCEABLE
OBLIGATIONS DISCLOSURE SCHEDULE (3.4(A))   —   FINANCIAL STATEMENTS DISCLOSURE
SCHEDULE (3.4(B))   —   PRO FORMA DISCLOSURE SCHEDULE (3.4(C))   —   PROJECTIONS
DISCLOSURE SCHEDULE (3.5)   —   MATERIAL ADVERSE EFFECT DISCLOSURE SCHEDULE
(3.6)   —   REAL ESTATE AND LEASES DISCLOSURE SCHEDULE (3.7)   —   LABOR MATTERS
DISCLOSURE SCHEDULE (3.8)   —   VENTURES, SUBSIDIARIES AND AFFILIATES;
OUTSTANDING STOCK DISCLOSURE SCHEDULE (3.11)   —   TAX MATTERS          

iv

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE (3.12)   —   ERISA PLANS DISCLOSURE SCHEDULE (3.13)   —  
LITIGATION DISCLOSURE SCHEDULE (3.14)   —   BROKERS DISCLOSURE SCHEDULE (3.15)  
—   INTELLECTUAL PROPERTY DISCLOSURE SCHEDULE (3.17)   —   HAZARDOUS MATERIALS
DISCLOSURE SCHEDULE (3.18)   —   INSURANCE DISCLOSURE SCHEDULE (3.19)   —  
DEPOSIT AND DISBURSEMENT ACCOUNTS DISCLOSURE SCHEDULE (3.20)   —   GOVERNMENT
CONTRACTS DISCLOSURE SCHEDULE (3.22)   —   BONDS; PATENT, TRADEMARK LICENSES
DISCLOSURE SCHEDULE (3.25)   —   IMMATERIAL SUBSIDIARIES DISCLOSURE SCHEDULE
(5.1)   —   TRADE NAMES DISCLOSURE SCHEDULE (6.3)   —   INDEBTEDNESS DISCLOSURE
SCHEDULE (6.4(A))   —   TRANSACTIONS WITH AFFILIATES DISCLOSURE SCHEDULE 6.6   —
  GUARANTEED INDEBTEDNESS DISCLOSURE SCHEDULE (6.7)   —   EXISTING LIENS
DISCLOSURE SCHEDULE (6.15(B))   —   AGREEMENTS DISCLOSURE SCHEDULE (A-1)   —  
DENVER REAL ESTATE DISCLOSURE SCHEDULE (A-2)   —   DENVER WAREHOUSE REAL ESTATE

v

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2

